Exhibit 10.9

 

 

 

COLLATERAL AGREEMENT

dated and effective as of

February 3, 2011

among

DOMUS INTERMEDIATE HOLDINGS CORP.,

as Guarantor

REALOGY CORPORATION,

each other Grantor

party hereto

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page   ARTICLE I    Definitions   

SECTION 1.01.     Indenture

     5   

SECTION 1.02.     Other Defined Terms

     6    ARTICLE II    [RESERVED]    ARTICLE III    Pledge of Securities   

SECTION 3.01.     Pledge

     11   

SECTION 3.02.     Delivery of the Pledged Collateral

     12   

SECTION 3.03.     Representations, Warranties and Covenants

     13   

SECTION 3.04.     Registration in Nominee Name; Denominations

     15   

SECTION 3.05.     Voting Rights; Dividends and Interest, Etc.

     15    ARTICLE IV    Security Interests in Other Personal Property   

SECTION 4.01.     Security Interest

     18   

SECTION 4.02.    Representations and Warranties

     19   

SECTION 4.03.     Covenants

     22   

SECTION 4.04.     Other Actions

     24   

SECTION 4.05.     Covenants Regarding Patent, Trademark and Copyright Collateral

     25   

SECTION 4.06.     Insurance

     27    ARTICLE V    Remedies   

SECTION 5.01.     Remedies Upon Default

     28   

SECTION 5.02.     Application of Proceeds

     29   

SECTION 5.03.     Securities Act, Etc.

     30    ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01.     Indemnity

     31   

 

i



--------------------------------------------------------------------------------

SECTION 6.02.     Contribution and Subrogation

     31   

SECTION 6.03.     Subordination; Subrogation

     31    ARTICLE VII    Miscellaneous   

SECTION 7.01.     Notices

     33   

SECTION 7.02.     [RESERVED]

     34   

SECTION 7.03.     Limitation By Law

     34   

SECTION 7.04.     Binding Effect; Several Agreement

     34   

SECTION 7.05.     Successors and Assigns

     34   

SECTION 7.06.     Collateral Agent’s Fees and Expenses; Indemnification

     35   

SECTION 7.07.     Collateral Agent Appointed Attorney-in-Fact

     35   

SECTION 7.08.     Governing Law

     36   

SECTION 7.09.     Waivers; Amendment

     36   

SECTION 7.10.     WAIVER OF JURY TRIAL

     36   

SECTION 7.11.     Severability

     37   

SECTION 7.12.     Counterparts

     37   

SECTION 7.13.     Headings

     37   

SECTION 7.14.     Jurisdiction; Consent to Service of Process

     37   

SECTION 7.15.     Termination or Release

     38   

SECTION 7.16.     Additional Subsidiaries

     38   

SECTION 7.17.     No Limitations, Etc.

     38   

SECTION 7.18.     Secured Party Authorizations and Indemnifications

     40   

SECTION 7.19.     Securitization Acknowledgements

     40   

SECTION 7.20.     Successor Collateral Agent

     43    ARTICLE VIII    The Collateral Agent   

SECTION 8.01.     The Collateral Agent

     43    ARTICLE IX    The Intercreditor Agreement   

SECTION 9.01.     The Intercreditor Agreement

     44   

 

ii



--------------------------------------------------------------------------------

Schedules

Schedule I

  

Pledged Stock; Debt Securities

Schedule II

  

Intellectual Property

Schedule III

  

Commercial Tort Claims

Schedule IV

  

Filing Offices

Exhibits

Exhibit I

  

Form of Supplement to the Collateral Agreement

Exhibit II

  

Apple Ridge Securitization Documents

 

i



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT, dated and effective as of February 3, 2011 (this
“Agreement”), among DOMUS INTERMEDIATE HOLDINGS CORP. (“Intermediate Holdings”),
REALOGY CORPORATION (the “Company”), each Subsidiary Grantor identified herein
and party hereto (together with Intermediate Holdings, the Company and any other
entity that may become a party hereto as provided herein, the “Grantors”) and
THE BANK OF NEW YORK MELLON TRUST COMPANY. N.A., as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined below).

PRELIMINARY STATEMENT

Reference is made to the Indenture dated as of February 3, 2011 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among the Company, Intermediate Holdings, Domus Holding Corp., a
Delaware corporation, the Subsidiaries (such term, and all other capitalized
terms used herein, as defined and otherwise referenced pursuant to Section 1.01)
of the Company party thereto as guarantors and The Bank of New York Mellon Trust
Company, N.A., as trustee (in such capacity, the “Trustee”), pursuant to which
the Company has duly authorized the issue of 7.875% Senior Secured Notes Due
2019 (as further defined in the Indenture, the “Notes”).

The Holders have agreed to extend credit to the Company subject to the terms and
conditions set forth in the Indenture. The obligations of the Holders to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The Grantors are affiliates of the Company, will derive
substantial benefits from the extension of credit to the Company pursuant to the
Indenture and the Notes and are willing to execute and deliver this Agreement in
order to induce the Holders to extend such credit. The Grantors (other than the
Company) have guaranteed the obligations of the Company under the Notes. Each
Grantor is entering into this Agreement in order to induce the Holders to
purchase the Notes and to secure obligations under the Note Documents.

The priority of the Liens and Security Interests created by this Agreement and
the right of the Secured Parties to exercise rights and remedies under this
Agreement or with respect to the Collateral are subject to the terms of the
Intercreditor Agreements.

Now therefore, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Indenture. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the respective meanings assigned thereto in the
Indenture. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.04 of the Indenture also
apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Acceleration Event” means after, or concurrently with, the occurrence of an
Event of Default, the maturity of any of the Secured Obligations shall have been
accelerated.

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Issue Date” means the date of the Indenture.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Collateral Documents” has the meaning assigned to such term in the Indenture.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Company Obligations” means (a) the due and punctual payment by the Company of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Notes, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Company to any of the Secured Parties under the Indenture and
each of the other Note Documents, including obligations to pay fees, expenses
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and (b) the due
and punctual payment of all the obligations of each other Grantor under or
pursuant to this Agreement and each of the other Note Documents.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any

 

6



--------------------------------------------------------------------------------

third party, and all rights of any Grantor under any such agreement (including,
without limitation, any such rights that such Grantor has the right to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II; (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Excluded Property” means (1) any vehicle covered by a certificate of title or
ownership, (2) any cash, deposit accounts and securities accounts,
(3) (i) Equity Interests representing more than 65% of the issued and
outstanding voting Equity Interests in any “first- tier” Foreign Subsidiary
directly owned by Intermediate Holdings, the Company or any Subsidiary Grantor,
(ii) Equity Interests representing more than 65% of the issued and outstanding
voting Equity Interests in any “first-tier” Qualified CFC Holding Company
directly owned by Intermediate Holdings, the Company or any Subsidiary Grantor,
(iii) any issued and outstanding Equity Interest in any Foreign Subsidiary that
is not a “first-tier” Foreign Subsidiary, (iv) any issued and outstanding Equity
Interests in any Qualified CFC Holding Company that is not a “first-tier”
Qualified CFC Holding Company and (v) any issued and outstanding Equity
Interests in Title Resource Group Settlement Services, LLC (f/k/a APEX Real
Estate Information Services Alabama, L.L.C.), Prime Commercial, Inc. and Realty
Stars, Ltd., the Equity Interests of which are not pledged for the benefit of
the First Priority Lien Obligations or the Second Priority Lien Obligations,
(4) to the extent applicable law requires that any Subsidiary of Intermediate
Holdings, the Company or any Subsidiary Grantor issues directors’ qualifying
shares, such shares or nominee or other similar shares, (5) any Securitization
Assets, (6) any Equity Interests in any insurance Subsidiary, (7) any
Letter-of-Credit Rights to the extent Intermediate Holdings, the Company or any
Subsidiary Grantor is required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (8) Intermediate
Holdings, the Company or any Subsidiary Grantor’s right, title or interest in
any license, contract or agreement to which Intermediate Holdings, the Company
or such Subsidiary Grantor is a party or any of its right, title or interest
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, contract or agreement, result in a breach of the
terms of, or constitute a default under, or result in the abandonment,
invalidation or unenforceability of, any license, contract or agreement to which
Intermediate Holdings, the Company or a Subsidiary Grantor is a party (other
than to the extent that any such term would be rendered ineffective pursuant to
certain provisions of the New York UCC or any other applicable law (including,
without limitation, Title 11 of the United States Code) or principles of
equity); provided, that immediately upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and
Intermediate Holdings, the Company or such Subsidiary Grantor, as applicable,
shall be deemed to

 

7



--------------------------------------------------------------------------------

have granted a security interest in, all such rights and interests as if such
provision had never been in effect, (9) any Equity Interests acquired after the
Issue Date (other than Equity Interests in the Company or, in the case of any
person which is a Subsidiary, Equity Interests in such person issued or acquired
after such person became a Subsidiary) in accordance with the terms of the
Indenture if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (B) with respect to contractual obligations, such obligation
existed at the time of the acquisition thereof and was not created or made
binding on such Equity Interests in contemplation of or in connection with the
acquisition of such Subsidiary, (10) any equipment owned by Intermediate
Holdings, the Company or any Subsidiary Grantor that is subject to a purchase
money lien or a Capitalized Lease Obligation if the contract or other agreement
in which such Lien is granted (or the documentation providing for such
Capitalized Lease Obligation) prohibits or requires the consent of any person
other than Intermediate Holdings, the Company or any Subsidiary Grantor as a
condition to the creation of any other security interest on such equipment,
(11) any real property that is not Material Real Property and all leasehold
interests in real property, (12) any assets acquired after the Issue Date, to
the extent that, and for so long as, the grant of a security interest in such
assets would violate an enforceable contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets, and (13) any cash granted or otherwise pledged to
secure reimbursement and other obligations with respect to letters of credit and
similar instruments constituting First Priority Lien Obligations, which cash
does not secure any of the other First Priority Lien Obligations, any Pari Passu
Secured Indebtedness or any Junior Lien Collateral Indebtedness.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“First Priority Documents” means the “First Lien Senior Priority Documents” as
defined in the New Intercreditor Agreement.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under IP Agreements, leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.

“Grantor” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this

 

8



--------------------------------------------------------------------------------

Agreement or any other Note Document (including, without limitation, its
obligations and liabilities under Article 10 or Article 11 of the Indenture), in
each case whether on account of guarantee obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Collateral Agent or the Trustee or to the Holders of the Notes
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Note Document).

“Guarantors” means the collective reference to each Grantor other than the
Company.

“Holder” means any Person which holds one or more Notes from time to time.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Collateral Agent.

“IP Agreements” means all Copyright Licenses, Patent Licenses, Trademark
Licenses, and all other agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any Intellectual
Property to which a Grantor, now or hereafter, is a party or a beneficiary,
including, without limitation, the agreements set forth on Schedule II hereto.

“Material Adverse Effect” means a material adverse effect on the business,
property, operations or condition of the Company and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Note Documents
or the rights and remedies of the Collateral Agent, the Trustee and the Holders
thereunder.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Note Documents” means the Indenture, the Notes and the Collateral Documents.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party and all rights of any
Grantor under any such agreement (including, without limitation, any such rights
that such Grantor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or

 

9



--------------------------------------------------------------------------------

jurisdiction, including those listed on Schedule II, (b) all provisionals,
reissues, extensions, continuations, divisions, continuations-in-part,
reexaminations or revisions thereof, and the inventions disclosed or claimed
therein, including the right to make, use, import and/or sell the inventions
disclosed or claimed therein, (c) all claims for, and rights to sue for, past or
future infringements of any of the foregoing and (d) all income, royalties,
damages and payments now or hereafter due and payable with respect to any of the
foregoing, including damages and payments for past or future infringement
thereof.

“Perfection Certificate” means the Perfection Certificate delivered by the
Company to the Collateral Agent, on or prior to the Issue Date.

“Permitted Liens” means any Lien permitted by Section 4.12 of the Indenture.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Secured Obligations” means (a) in the case of the Company, the Company
Obligations and (b) in the case of each Guarantor, its Guarantor Obligations.

“Secured Parties” means (a) the Holders of the Notes, (b) the Collateral Agent
and the Trustee, (c) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Note Document and (d) the successors and
permitted assigns of each of the foregoing.

“Securitization Assets” means rights to receive payments and funds under
relocation contracts and related contracts, homes held for resale, receivables
relating to mortgage payments, equity payments and mortgage payoffs, other
related receivables, beneficial interests in such assets and assets relating
thereto and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables and similar assets, made
subject to a Permitted Securitization Financing, in each case related to the
relocation services business.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Subsidiary Grantor” means (a) each Domestic Subsidiary of the Company party
hereto on the Issue Date and (b) each additional Subsidiary that becomes a
Grantor pursuant to Section 4.15 of the Indenture.

 

10



--------------------------------------------------------------------------------

“Supplement” has the meaning assigned to such term in Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, domain names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof (except for “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of Lanham Act has been filed, such exception to
exist solely to the extent and for the duration, if any, that the pledge under
Section 3.01 of an “intent-to-use” application prior to such filing would
violate the Lanham Act), and all renewals thereof, including those listed on
Schedule II, (b) all goodwill associated therewith or symbolized thereby,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

“Wholly-Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

ARTICLE II

[RESERVED]

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. Subject to the last paragraph of Section 4.01(a), as
security for the payment or performance, as the case may be, in full of its
Secured Obligations, each Grantor hereby assigns and pledges to the Collateral
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under
(i) the Equity Interests directly owned by it (including those listed on
Schedule I) and any other Equity Interests

 

11



--------------------------------------------------------------------------------

obtained in the future by such Grantor and any certificates representing all
such Equity Interests (the “Pledged Stock”); provided that the Pledged Stock
shall not include any Excluded Property; (ii) (A) the debt obligations listed
opposite the name of such Grantor on Schedule I, (B) any debt obligations in the
future issued to such Grantor having, in the case of each instance of debt
securities, an aggregate principal amount in excess of $5.0 million, and (C) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations (the “Pledged Debt Securities” and, together with the
property described in clauses (ii)(A) and (B) above, the “Pledged Debt”);
(iii) subject to Section 3.05 hereof, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other proceeds received in respect of the Pledged Stock
and the Pledged Debt; (iv) subject to Section 3.05 hereof, all rights and
privileges of such Grantor with respect to the Pledged Stock, Pledged Debt and
other property referred to in clause (iii) above; and (v) all proceeds of any of
the foregoing (the Pledged Stock, Pledged Debt and other property referred to in
clauses (iii) through (v) above being collectively referred to as the “Pledged
Collateral”). The Collateral Agent agrees to execute an amendment to this
Section 3.01 (if necessary) to exclude from the Pledged Stock any Equity
Interest which is Excluded Property.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the First Priority Agent (or,
except as provided in the Intercreditor Agreements, following the First Priority
Lien Obligations Payment Date, the Collateral Agent), for the benefit of the
Secured Parties, any and all Pledged Securities to the extent such Pledged
Securities (i) are Equity Interests in the Company or in Subsidiaries or (ii) in
the case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to paragraph (b) of this Section 3.02. If any
Pledged Stock that is uncertificated on the date hereof shall hereinafter become
certificated, or if any Grantor shall at any time hold or acquire any
certificated securities included in the Pledged Collateral, the applicable
Grantor shall promptly cause the certificate or certificates representing such
Pledged Stock to be delivered to the First Priority Agent (or, except as
provided in the Intercreditor Agreements, following the First Priority Lien
Obligations Payment Date, the Collateral Agent), for the benefit of the Secured
Parties together with accompanying stock powers or other documentation required
by Section 3.02(c). None of the Grantors shall permit any third party to
“control” (for purposes of Section 8-106 of the New York UCC (or any analogous
provision of the Uniform Commercial Code in effect in the jurisdiction whose law
applies)) any uncertificated securities that constitute Pledged Collateral other
than the First Priority Agent (or, except as provided in the Intercreditor
Agreements, following the First Priority Lien Obligations Payment Date, the
Collateral Agent).

(b) To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities in connection with
the cash management operations of Holdings and its Subsidiaries or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to any Grantor is evidenced

 

12



--------------------------------------------------------------------------------

by a promissory note or an instrument, such Grantor shall cause such promissory
note, if evidencing Indebtedness in excess of $5.0 million, to be pledged and
delivered to the First Priority Agent (or, except as provided in the
Intercreditor Agreements, following the First Priority Lien Obligations Payment
Date, the Collateral Agent), for the benefit of the Secured Parties, pursuant to
the terms hereof.

(c) Upon delivery to the First Priority Agent (or, except as provided in the
Intercreditor Agreements, following the First Priority Lien Obligations Payment
Date, the Collateral Agent), (i) any Pledged Securities required to be delivered
pursuant to the foregoing paragraphs (a) and (b) of this Section 3.02 shall be
accompanied by stock powers or note powers, as applicable, duly executed in
blank or other instruments of transfer reasonably satisfactory to the First
Priority Agent or the Collateral Agent, as applicable, and by such other
instruments and documents as the First Priority Agent or the Collateral Agent,
as applicable, may reasonably request and (ii) all other property comprising
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Grantor and such other instruments or
documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule I (or a supplement to
Schedule I, as applicable) and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that as of the Issue Date:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged pursuant to this Agreement and the Indenture, or (ii) delivered
pursuant to Section 3.02;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Grantor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a person that is not a subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Grantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

 

13



--------------------------------------------------------------------------------

(c) except for the security interests granted hereunder, each Grantor (i) is
and, subject to any transfers made in compliance with the Indenture, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Indenture and other than Permitted
Liens and (iv) subject to the rights of such Grantor under the Note Documents to
dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest hereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Indenture or the schedules thereto, and
except for restrictions and limitations imposed by the Note Documents or
securities laws generally, or otherwise permitted to exist pursuant to the terms
of the Indenture, the Pledged Stock (other than partnership interests) is and
will continue to be freely transferable and assignable, and none of the Pledged
Stock is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Stock hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Indenture or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities)), in each case other than such as have been obtained and are in full
force and effect;

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary
or any Qualified CFC Holding Company) are delivered to the First Priority Agent
(or, except as provided in the Intercreditor Agreements, following the First
Priority Lien Obligations Payment Date, the Collateral Agent), for the benefit
of the Secured Parties, in accordance with this Agreement and a financing
statement covering such Pledged Securities is filed in the appropriate filing
office, the Collateral Agent will obtain, for the benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in such
Pledged Securities under the New York UCC, subject only to Permitted Liens
permitted under the Indenture, as security for the payment and performance of
the Secured Obligations; and

(h) each Grantor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, upon the occurrence and during the continuation of
an Event of Default and

 

14



--------------------------------------------------------------------------------

at any time following the First Priority Lien Obligations Payment Date, agrees
to transfer record ownership of the securities issued by it in connection with
any request by the Collateral Agent.

SECTION 3.04. Registration in Nominee Name; Denominations. The First Priority
Agent (or, except as provided in the Intercreditor Agreements, following the
First Priority Lien Obligations Payment Date, the Collateral Agent), on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the First Priority Agent
or the Collateral Agent, as applicable, or, if an Event of Default shall have
occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent). Each Grantor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor. If an
Event of Default shall have occurred and be continuing, the First Priority Agent
(or, except as provided in the Intercreditor Agreements, following the First
Priority Lien Obligations Payment Date, the Collateral Agent) shall have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Grantor shall use its commercially reasonable efforts to
cause any Grantor that is not a party to this Agreement to comply with a request
by the First Priority Agent or the Collateral Agent, as applicable, pursuant to
this Section 3.04, to exchange certificates representing Pledged Securities of
such Grantor for certificates of smaller or larger denominations.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and the First Priority
Agent (or, except as provided in the Intercreditor Agreements, following the
First Priority Lien Obligations Payment Date, the Collateral Agent) shall have
given notice to the relevant Grantors of the First Priority Agent’s or the
Collateral Agent’s intention, as applicable, to exercise its rights hereunder or
under the First Priority Documents:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Indenture and the other Note Documents; provided that, except as permitted under
the Indenture, such rights and powers shall not be exercised in any manner that
could materially and adversely affect the rights inuring to a holder of any
Pledged Collateral, the rights and remedies of any of the Collateral Agent or
the other Secured Parties under this Agreement, the Indenture or any other Note
Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall, at such Grantor’s sole expense and upon receipt
of a written request, promptly execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

 

15



--------------------------------------------------------------------------------

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Note Documents and applicable laws; provided, that
(A) any noncash dividends, interest, principal or other distributions, payments
or other consideration in respect thereof, including any rights to receive the
same to the extent not so distributed or paid, that would constitute Pledged
Securities to the extent such Grantor has the rights to receive such Pledged
Securities if they were declared, distributed and paid on the date of this
Agreement, whether resulting from a subdivision, combination or reclassification
of the outstanding Equity Interests of the issuer of any Pledged Securities,
received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise or
(B) any non-cash dividends and other distributions paid or payable in respect of
any Pledged Securities that would constitute Pledged Securities to the extent
such Grantor has the rights to receive such Pledged Securities if they were
declared, distributed and paid on the date of this Agreement, in connection with
a partial or total liquidation or dissolution or in connection with a reduction
of capital, capital surplus or paid in surplus, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent, for the benefit of the Secured Parties, and shall be forthwith delivered
to the First Priority Agent (or, except as provided in the Intercreditor
Agreements, following the First Priority Lien Obligations Payment Date, the
Collateral Agent), for the benefit of the Secured Parties, in the same form as
so received (endorsed in a manner reasonably satisfactory to the First Priority
Agent or the Collateral Agent, as applicable). This clause (iii) shall not apply
to dividends between or among the Company, the Grantors and the Subsidiaries
only of property which is subject to a perfected security interest under this
Agreement; provided that the Company notifies the Collateral Agent in writing,
specifically referring to this Section 3.06, at the time of such dividend and
takes any actions the Collateral Agent specifies to ensure the continuance of
its perfected security interest in such property under this Agreement.

(b)Upon the occurrence and during the continuance of an Event of Default and
after notice by the First Priority Agent (or, except as provided in the
Intercreditor Agreements, following the First Priority Lien Obligations Payment
Date, the Collateral Agent) to the Company of the intention of the First
Priority Agent or the Collateral Agent, as applicable, to exercise its rights
hereunder or under the First Priority Documents, as applicable, all rights of
any Grantor to receive dividends, interest, principal or other distributions
with respect to Pledged Securities that such Grantor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 3.05 shall cease, and all such
rights shall thereupon become vested, for the benefit of the Secured Parties, in
the First Priority Agent or the Collateral Agent, as applicable, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions; provided, however, that
prior to the occurrence of an Acceleration Event, any Grantor may continue to
exercise dividend and distribution rights solely to the extent permitted under
clause (12) and clause (13) (other than clause (b) thereof) of Section 4.07(b)
of the

 

16



--------------------------------------------------------------------------------

Indenture and solely to the extent that such amounts are required by Holdings
for the stated purposes thereof. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.05 shall not be commingled by such Grantor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Collateral Agent, for the benefit of the Secured
Parties, and shall be forthwith delivered to the First Priority Agent (or,
except as provided in the Intercreditor Agreements, following the First Priority
Lien Obligations Payment Date, the Collateral Agent), for the benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the First Priority Agent or the Collateral Agent, as
applicable). Any and all money and other property paid over to or received by
the First Priority Agent or the Collateral Agent, as applicable, pursuant to the
provisions of this paragraph (b) shall be retained by the First Priority Agent
or the Collateral Agent, as applicable, in an account to be established by the
First Priority Agent or the Collateral Agent, as applicable, upon receipt of
such money or other property and shall be applied in accordance with the
provisions of Section 5.02 hereof. After all Events of Default have been cured
or waived and a Responsible Officer has delivered to the First Priority Agent
(or, except as provided in the Intercreditor Agreements, following the First
Priority Lien Obligations Payment Date, the Collateral Agent) a certificate to
that effect, the First Priority Agent or the Collateral Agent, as applicable,
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the First Priority Agent (or, except as provided in the
Intercreditor Agreements, following the First Priority Lien Obligations Payment
Date, the Collateral Agent) to the Company of the intention of the First
Priority Agent or the Collateral Agent, as applicable, to exercise its rights
hereunder or under the First Priority Documents, all rights of any Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05 with respect to
Pledged Securities, and the obligations of the First Priority Agent or the
Collateral Agent, as applicable, under paragraph (a)(ii) of this Section 3.05,
shall cease, and all such rights shall thereupon become vested in the First
Priority Agent (or, except as provided in the Intercreditor Agreements,
following the First Priority Lien Obligations Payment Date, the Collateral
Agent), for the benefit of the Secured Parties, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived and a Responsible Officer has delivered to the Collateral Agent a
certificate to that effect, each Grantor shall have the right to exercise the
voting and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above and the
obligations of the Collateral Agent under paragraph (a)(ii) shall be in effect.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

Security Interests in Other Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title and interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory and all other Goods not otherwise described above;

(ix) all Investment Property;

(x) all Commercial Tort Claims with respect to the matters described on Schedule
III;

(xi) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing;

provided, however, that this Agreement shall not constitute a grant of a
security interest in, and the term Article 9 Collateral shall not include, any
Excluded Property. The Collateral Agent agrees to execute an amendment to this
Section 4.01(a) (if necessary) to exclude from the Article

 

18



--------------------------------------------------------------------------------

9 Collateral any Excluded Property. Notwithstanding anything to the contrary in
this Agreement or in the Indenture, no property shall be excluded from the
definition of Pledged Collateral or Article 9 Collateral if such property
constitutes Collateral (as defined in the Credit Agreement) for obligations of a
Grantor under the Credit Agreement and/or any Loan Document (as defined in the
Credit Agreement).

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file or cause to be filed in any relevant jurisdiction
any initial financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Collateral Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.

The Collateral Agent is further authorized to file or cause to be filed with the
United States Patent and Trademark Office or United States Copyright Office such
documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of such Grantor, and
naming such Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

For the avoidance of doubt, the Collateral Agent shall not be responsible for
the perfection of any Security Interest or for the filing, form, content or
renewal of any UCC financing statement, fixture filings, Mortgages, deeds of
trust and such other documents or instruments.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement or in the
Indenture, no Grantor shall be required to enter into any deposit account
control agreement or securities account control agreement with respect to any
cash, deposit account or securities account.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that, as
of the Issue Date:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full

 

19



--------------------------------------------------------------------------------

power and authority to grant to the Collateral Agent the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other person other than any consent or approval that
has been obtained and is in full force and effect or has otherwise been
disclosed herein or in the Indenture.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete, in all material respects, as of the Issue
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule IV constitute all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States issued patents and patent applications, United States registered
Trademarks and United States registered Copyrights) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Grantor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all Article
9 Collateral including all material Intellectual Property with respect to United
States issued patents (and Patents for which United States applications are
pending), United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights has been delivered to the Collateral Agent for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Collateral Agent, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the benefit of
the Secured Parties, in respect of all Article 9 Collateral consisting of such
material Intellectual Property in which a security interest may be perfected by
recording with the United States Patent and Trademark Office and the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of registrations or applications for
Patents, Trademarks and Copyrights acquired or obtained after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security

 

20



--------------------------------------------------------------------------------

interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) pursuant to
the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) subject to the filings described in Section 4.02(b), a security interest
that shall be perfected in all Article 9 Collateral in which a security interest
may be perfected upon the receipt and recording of the Intellectual Property
Security Agreement with the United States Patent and Trademark Office and the
United States Copyright Office upon the making of such filings with such office,
in each case, as applicable, with respect to material Intellectual Property
Collateral. The Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any agreement in which any Grantor grants any interest in any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any agreement in which any Grantor
grants any interest in any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Grantors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Issue Date except as indicated on the Perfection
Certificate.

(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material registrations and material applications for Patents, Trademarks
and Copyrights owned or exclusively licensed by and all material IP Agreements
(other than Trademark licenses granted by a Grantor to a franchisee or master
franchisor in the ordinary course of business) binding upon such Grantor as of
the date hereof. The Intellectual Property Collateral set forth on Schedule II
includes all of the material registrations and material applications for
Patents, Trademarks and Copyrights owned or exclusively licensed by the Company
and its subsidiaries.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and, to such Grantor’s
knowledge, is valid and enforceable, except as would not reasonably be expected
to have a Material Adverse Effect. Such Grantor has no knowledge of any uses of
any item of Intellectual Property Collateral that would be expected to lead to
such item becoming invalid or unenforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

(iii) Such Grantor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in the
Intellectual Property Collateral that is reasonably necessary for the operation
of its business in full force and effect in the United States and such Grantor
has used proper statutory notice in connection with its use of each Patent,
Trademark and Copyright in the Intellectual Property Collateral, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Grantor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Grantor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Grantor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

SECTION 4.03. Covenants. (a) The Company agrees promptly to notify the
Collateral Agent in writing of any change (i) in the corporate or organization
name of any Grantor, (ii) in the identity or type of organization or corporate
structure of any Grantor, (iii) in the Federal Taxpayer Identification Number or
organizational identification number of any Grantor or (iv) in the jurisdiction
of organization of any Grantor. The Company agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence. The Company agrees not
to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected second priority
security interest in all the Article 9 Collateral in which a security interest
may be perfected by filing, for the benefit of the Secured Parties. The Company
agrees promptly to notify the Collateral Agent if any material portion of the
Article 9 Collateral owned or held by any Grantor is damaged or destroyed.

(b) Subject to the rights of such Grantor under the Note Documents to dispose of
Collateral, each Grantor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.

 

22



--------------------------------------------------------------------------------

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, (i) the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement and the granting of the Security
Interest, and (ii) the filing of any financing statements (including fixture
filings) or other documents in connection herewith or therewith, all in
accordance with the terms hereof and of Article 14 of the Indenture. If any
Indebtedness payable under or in connection with any of the Article 9 Collateral
that is in excess of $5.0 million shall be or become evidenced by any promissory
note or other instrument, such note or instrument shall be promptly pledged and
delivered to the First Priority Agent (or, except as provided in the
Intercreditor Agreements, following the First Priority Lien Obligations Payment
Date, the Collateral Agent), for the benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the First Priority Agent or the
Collateral Agent, as applicable. The Collateral Agent agrees to execute an
amendment to this Section 4.03(c) (if necessary) to exclude from the
requirements of this clause any asset which is Excluded Property.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II or adding additional schedules
hereto to specifically identify any asset or item that may constitute material
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Grantor shall have the right, exercisable
within 30 days after the Company has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Article 9
Collateral. Each Grantor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Collateral Agent of the specific identification of such Article 9
Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Indenture or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this

 

23



--------------------------------------------------------------------------------

Section 4.03(e) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Note
Documents.

(f) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Indenture. None
of the Grantors shall make or permit to be made any transfer of the Article 9
Collateral and each Grantor shall remain at all times in possession or otherwise
in control of the Article 9 Collateral owned by it, except as permitted by the
Indenture.

(h) Subject to the Intercreditor Agreements, each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in-fact) for the purpose, during the continuance of an Event
of Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Collateral Agent may (but
shall in no event be required to), without waiving or releasing any obligation
or liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(h), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Collateral Agent’s security interest
in the Article 9 Collateral, each Grantor agrees, in each case at such Grantor’s
own expense, to take the following actions with respect to the following Article
9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Grantor shall forthwith endorse, assign and deliver
the same to the First

 

24



--------------------------------------------------------------------------------

Priority Agent (or, except as provided in the Intercreditor Agreements,
following the First Priority Lien Obligations Payment Date, the Collateral
Agent) for the benefit of the Secured Parties, accompanied by such instruments
of transfer or assignment duly executed in blank as the First Priority Agent
(or, except as provided in the Intercreditor Agreements, following the First
Priority Lien Obligations Payment Date, the Collateral Agent) may from time to
time reasonably request.

(b) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Grantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as permitted under the Indenture, each Grantor agrees that it will
not knowingly do any act or omit to do any act (and will exercise commercially
reasonable efforts to prevent its licensees or sublicensees from doing any act
or omitting to do any act) whereby any Patent that is material to the normal
conduct of such Grantor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve such
Grantor’s rights under applicable patent laws.

(b) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Grantor’s business, (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) consistent with its prior practice, display such Trademark with notice of
federal or foreign registration or claim of trademark or service mark as
permitted under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ or sublicensees’ use of such Trademark in violation of any
third-party rights.

(c) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a Copyright
material to the normal conduct of such Grantor’s business that it publishes,
displays and distributes, and, consistent with its prior practice, use copyright
notice as permitted under applicable copyright laws.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the normal conduct of such Grantor’s
business has permanently become abandoned, lapsed or dedicated to the public, or
of any materially adverse determination, excluding non-material office actions
and similar determinations or developments in the United States Patent and
Trademark Office, United States Copyright Office, any court or any similar
office of any country, regarding such Grantor’s ownership of any such Patent,
Trademark or Copyright or its right to register or to maintain the same.

 

25



--------------------------------------------------------------------------------

(e) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a quarterly basis of each
registration or application made by itself, or through any agent, employee,
licensee or designee at such Grantor’s request, for any Patent or Trademark with
the United States Patent and Trademark Office or, on a monthly basis, of each
registration made by itself, or through any agent, employee, licensee or
designee at such Grantor’s request, for any Copyright with the United States
Copyright Office, respectively, or any comparable office or agency in any other
country filed during the preceding period, (ii) promptly execute and deliver any
and all agreements, instruments, documents and papers necessary or as the
Collateral Agent may otherwise reasonably request to evidence the Collateral
Agent’s security interest in such U.S. Patent, Trademark or Copyright and the
perfection thereof, and (iii) upon the Collateral Agent’s request, as directed
in writing by the Holders of a majority in aggregate principal amount of the
then outstanding Notes, promptly execute and deliver any and all agreements,
instruments, documents and papers necessary or as the Collateral Agent may
otherwise reasonably request to evidence the Collateral Agent’s security
interest in such non-U.S. Patent, Trademark or Copyright and the perfection
thereof.

(f) Each Grantor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Grantor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Grantor’s business, including, when applicable and necessary in such Grantor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Grantor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Grantor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Collateral Agent (other than infringements, misappropriations or dilutions
by franchisees or former franchisees unless and until such franchisee or former
franchisee challenges the validity of any such Patent, Trademark or Copyright)
and shall, if such Grantor deems it necessary in its reasonable business
judgment, take such actions as are reasonably appropriate under the
circumstances, which may include suing and recovering damages.

(h) The Company agrees that it will, and will cause each of its Subsidiaries to,
assign any material (i) registrations and applications for Trademarks (together
with the goodwill of the business symbolized thereby), (ii) issued Patents and
applications therefor, and (iii) registrations and applications for Copyrights
to a Grantor, in each case, on or before the Issue Date. The Company shall
promptly record such assignments with the United States Patent and Trademark
Office, United States Copyright Office, and any other similar office or agency
in any other jurisdiction, as applicable, within five days after execution of
such assignments and shall

 

26



--------------------------------------------------------------------------------

promptly provide the Collateral Agent with copies of such assignments and, if
available, confirmation of recordation thereof.

SECTION 4.06. Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as loss payee on property and casualty policies,
and as an additional insured on liability policies; provided that (i) workers’
compensation insurance or similar coverage may be effected with respect to its
operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction and (ii) such insurance may contain
self-insurance retention and deductible levels consistent with normal industry
practice.

(b) With respect to any real property on which there is a mortgage granted for
the benefit of the Holders (“Mortgaged Properties”), if at any time the area in
which the relevant premises are located is designated a “flood hazard area” in
any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), obtain flood insurance in such reasonable
total amount as the Collateral Agent may from time to time reasonably require,
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time.

(c) In connection with the covenants set forth in this Section 4.06, it is
understood and agreed that:

(i) none of the Collateral Agent, the Holders, the other Secured Parties and
their respective agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 4.06, it being understood that (A) the Grantors shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Collateral Agent, the Holders, the
other Secured Parties or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower, on behalf of itself and behalf of each of its Subsidiaries, hereby
agrees, to the extent permitted by law, to waive, and further agrees to cause
each of their Subsidiaries to waive, its right of recovery, if any, against the
Collateral Agent, the Holders, the other Secured Parties and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent under this Section 4.06 shall in no event be deemed a
representation, warranty or advice by the Collateral Agent, the Holders or the
other Secured Parties that such insurance is adequate for the purposes of the
business of the Borrower and the Subsidiaries or the protection of their
properties.

 

27



--------------------------------------------------------------------------------

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the First Priority Agent (or, except as provided in the
Intercreditor Agreements, following the First Priority Lien Obligations Payment
Date, the Collateral Agent) on demand, and it is agreed that the First Priority
Agent (or, except as provided in the Intercreditor Agreements, following the
First Priority Lien Obligations Payment Date, the Collateral Agent) shall have
the right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the First Priority Agent or the Collateral Agent, as
applicable, or to license or sublicense, whether general, special or otherwise,
and whether on an exclusive or a nonexclusive basis, any such Article 9
Collateral throughout the world on such terms and conditions and in such manner
as the First Priority Agent or the Collateral Agent, as applicable, shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers thereunder cannot be obtained with the use of
commercially reasonable efforts, which each Grantor hereby agrees to use) and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Grantor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations under the
applicable Uniform Commercial Code or other applicable law or in equity. Without
limiting the generality of the foregoing, each Grantor agrees that the First
Priority Agent (or, except as provided in the Intercreditor Agreements,
following the First Priority Lien Obligations Payment Date, the Collateral
Agent) shall have the right, subject to the mandatory requirements of applicable
law, to sell or otherwise dispose of all or any part of the Collateral securing
the Secured Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
First Priority Agent or the Collateral Agent, as applicable, shall deem
appropriate. The First Priority Agent or the Collateral Agent, as applicable,
shall be authorized in connection with any sale of a security (if it deems it
advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01 the First Priority Agent or the
Collateral Agent, as applicable, shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
and releases (to the extent permitted by law) all rights of redemption, stay,
valuation and appraisal that such Grantor now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.

To the extent any notice is required by applicable law, the First Priority Agent
or the Collateral Agent, as applicable, shall give the applicable Grantors 10
Business Days’ written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of

 

28



--------------------------------------------------------------------------------

the New York UCC or its equivalent in other jurisdictions) of the intention of
the First Priority Agent or the Collateral Agent, as applicable, to make any
sale of Collateral. Such notice, in the case of a public sale, shall state the
time and place for such sale and, in the case of a sale at a broker’s board or
on a securities exchange, shall state the board or exchange at which such sale
is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the First Priority Agent or the Collateral Agent, as applicable,
may fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the First Priority Agent or the Collateral
Agent, as applicable, may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The First Priority Agent or the Collateral
Agent, as applicable, may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the First Priority Agent or
the Collateral Agent, as applicable, until the sale price is paid by the
purchaser or purchasers thereof, but the First Priority Agent or the Collateral
Agent, as applicable, shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Grantor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the First Priority Agent or the Collateral Agent, as applicable, shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the First Priority Agent or the
Collateral Agent, as applicable, shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the First Priority Agent or the Collateral Agent, as applicable, may proceed
by a suit or suits at law or in equity to foreclose this Agreement and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. (a) Subject to the provisions of the
Intercreditor Agreements, the Collateral Agent shall promptly apply the
proceeds, moneys or balances of any collection or sale of Collateral, including
any such Collateral consisting of cash, as follows:

 

29



--------------------------------------------------------------------------------

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
and the Trustee in connection with such collection or sale or otherwise in
connection with this Agreement, any other Note Document or any of the Secured
Obligations secured by such Collateral, including without limitation all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Collateral Agent or the Trustee hereunder or under
any other Note Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Note Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Collateral Agent under any Note Document in its
capacity as such;

SECOND, to the payment in full of the other Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the respective amounts of such Secured Obligations
owed to them on the date of any such distribution); and

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Collateral Agent shall, subject to the provisions of the Intercreditor
Agreements, have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the First Priority Agent (or, except as provided in the
Intercreditor Agreements, following the First Priority Lien Obligations Payment
Date, the Collateral Agent) (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the purchase money by
the First Priority Agent or the Collateral Agent, as applicable, or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the First Priority Agent or the Collateral Agent, as applicable, or such
officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal

 

30



--------------------------------------------------------------------------------

Securities Laws or, to the extent applicable, Blue Sky or other state securities
laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 6.03 hereof), the Company agrees that (a) in the event a payment shall
be made by any Subsidiary Grantor under the Note Documents in respect of any
Guarantor Obligation of the Company, the Company shall indemnify such Subsidiary
Grantor for the full amount of such payment and such Subsidiary Grantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Subsidiary
Grantor shall be sold pursuant to this Agreement or any other Collateral
Document to satisfy in whole or in part an obligation owed to any Secured Party
by the Company, the Company shall indemnify such Subsidiary Grantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

SECTION 6.02. Contribution and Subrogation. Each Subsidiary Grantor (a
“Contributing Party”) agrees (subject to Section 6.03 hereof) that, in the event
a payment shall be made by any other Subsidiary Grantor hereunder in respect of
any Guarantor Obligation, or assets of any other Subsidiary Grantor shall be
sold pursuant to any Collateral Document to satisfy any Secured Obligation owed
to any Secured Party and such other Subsidiary Grantor (the “Claiming Party”)
shall not have been fully indemnified by the Company as provided in Section 6.01
hereof, the Contributing Party shall indemnify the Claiming Party in an amount
equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Party on the date hereof and the denominator shall be the aggregate net worth of
all the Contributing Parties on the date hereof (or, in the case of any
Subsidiary Grantor becoming a party hereto pursuant to Section 7.16 hereof, the
date of the supplement hereto executed and delivered by such Subsidiary
Grantor). Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 6.02 shall be subrogated to the rights of such Claiming Party to
the extent of such payment.

SECTION 6.03. Subordination; Subrogation. (a) Subject to the limitations set
forth in Section 10.02 and Section 11.02 of the Indenture, to the extent
permitted by law and to

 

31



--------------------------------------------------------------------------------

the extent to do so would not constitute unlawful financial assistance, each
Grantor hereby subordinates any and all debts, liabilities and other obligations
owed to such Grantor by each other Grantor (the “Subordinated Obligations”) to
the Secured Obligations (other than contingent or unliquidated obligations or
liabilities) owed by it to the extent and in the manner hereinafter set forth in
this Section 6.03:

(i) Prohibited Payments, Etc. Each Grantor may receive payments from any other
Grantor on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default, upon the Collateral Agent’s
request, as directed in writing by the Holders of a majority in aggregate
principal amount of the then outstanding Notes, no Grantor shall demand, accept
or take any action to collect any payment on account of the Subordinated
Obligations until the Secured Obligations (other than contingent or unliquidated
obligations or liabilities) have been paid in full in cash.

(ii) Prior Payment of Secured Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other U.S. federal, U.S. state or non-U.S. bankruptcy,
insolvency, receivership or similar law in any jurisdiction relating to any
other Grantor, each Grantor agrees that the Secured Parties shall be entitled to
receive payment in full in cash of all Secured Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
U.S. Bankruptcy Code or any other U.S. federal, state bankruptcy, insolvency,
receivership or similar law in any jurisdiction, whether or not constituting an
allowed claim in such proceeding (“Post-Petition Interest”)) (other than
contingent or unliquidated obligations or liabilities) before such Grantor
receives payment of any Subordinated Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Grantor shall, upon the Collateral Agent’s request, as directed in
writing by the Holders of a majority in aggregate principal amount of the then
outstanding Notes, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for (or, in any jurisdiction whose law does
not include the concept of trusts, for the account of) the Secured Parties and
deliver such payments to the First Priority Agent or the Collateral Agent, as
applicable, on account of the Secured Obligations (including all Post-Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Grantor under the other provisions of this Agreement.

(iv) Collateral Agent Authorization. Subject to the Intercreditor Agreements and
after the occurrence and during the continuance of any Event of Default, the
Collateral Agent is authorized and empowered (but without any obligation to so
do), in its discretion, (i) in the name of each Grantor, to collect and enforce,
and to submit claims in respect of, the Subordinated Obligations and to apply
any amounts received thereon to the Secured Obligations (including any and all
Post-Petition Interest), and (ii) to require each Grantor (A) to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Collateral Agent for
application to the Secured Obligations (including any and all Post-Petition
Interest).

 

32



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth in Section 10.02 and Section 11.02 of
the Indenture, each Grantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against the
Company, any other Grantor or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Grantor’s obligations
under or in respect of this Agreement or any other Note Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Company, any other Grantor or any other
insider guarantor or any Collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Company, any other Grantor or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all of the Secured Obligations (other
than contingent or unliquidated obligations or liabilities) and all other
amounts payable under this Agreement shall have been paid in full in cash, and
each Grantor agrees that it will not be entitled to bring any action, claim,
suit or other proceeding in respect of any right it may have in respect of any
payment on its Guarantee or other obligation hereunder until such time. If any
amount shall be paid to any Grantor in violation of the immediately preceding
sentence at any time prior to the payment in full in cash of the Secured
Obligations (other than contingent or unliquidated obligations or liabilities)
and all other amounts payable under this Agreement, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Grantor and shall forthwith be
paid or delivered to the First Priority Agent (or, except as provided in the
Intercreditor Agreements, following the First Priority Lien Obligations Payment
Date, the Collateral Agent) in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Secured Obligations
and all other amounts payable under this Agreement, whether matured or
unmatured, in accordance with the terms of the Note Documents, or to be held as
Collateral for any Secured Obligations or other amounts payable under such
guarantee thereafter arising. If (i) any Grantor shall make payment to any
Secured Party of all or any part of the Secured Obligations, and (ii) all of the
Secured Obligations (other than contingent or unliquidated obligations or
liabilities) and all other amounts payable under this Agreement shall have been
paid in full in cash, the Collateral Agent will, at such Grantor’s request and
expense, execute and deliver to such Grantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Grantor of an interest in the Secured
Obligations resulting from such payment made by such Grantor pursuant to this
Agreement.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 15.01 of the Indenture. All communications and notices hereunder to any
Grantor shall be given to it in care of the Company, with such notice to be
given as provided in Section 15.01 of the Indenture.

 

33



--------------------------------------------------------------------------------

The Collateral Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail, facsimile transmission or
other similar unsecured electronic methods. If the party elects to give the
Collateral Agent e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Collateral Agent in its discretion elects to act upon
such instructions, the Collateral Agent’s understanding of such instructions
shall be deemed controlling. The Collateral Agent shall not be liable for any
losses, costs or expenses arising directly or indirectly from the its reliance
upon and compliance with such instructions notwithstanding such instructions
conflict or are inconsistent with a subsequent written instruction. The party
providing electronic instructions agrees to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to the
Collateral Agent, including without limitation the risk of the Collateral Agent
acting on unauthorized instructions, and the risk or interception and misuse by
third parties.

SECTION 7.02. [RESERVED].

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as contemplated or permitted by this Agreement or the Indenture.
This Agreement shall be construed as a separate agreement with respect to each
party and may be amended, modified, supplemented, waived or released with
respect to any party without the approval of any other party and without
affecting the obligations of any other party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent (unless
permitted under the Indenture).

 

34



--------------------------------------------------------------------------------

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 7.07 of
the Indenture.

(b) Without limitation of its indemnification obligations under the other Note
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent against, and hold harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated cost of in-house counsel), incurred by or
asserted against Collateral Agent arising out of, in connection with, or as a
result of (i) the execution, delivery or performance of this Agreement or any
other Note Document to which such Grantor is a party or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the transactions contemplated hereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether or not the Collateral Agent is a party thereto; provided
that such indemnity shall not be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Collateral Agent.

(c) Any such amounts payable as provided hereunder shall be additional Note
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Note Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Note Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 7.06 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Subject to the
Intercreditor Agreements, each Grantor hereby appoints the Collateral Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. The
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral;
(e) to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; and (h) to use,

 

35



--------------------------------------------------------------------------------

sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement (in accordance with its
terms), as fully and completely as though the Collateral Agent were the absolute
owner of the Collateral for all purposes; provided, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

SECTION 7.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Trustee or any Holder of the Notes in exercising any right, power or
remedy hereunder or under any other Note Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy, or any abandonment or discontinuance of steps to enforce such a right,
power or remedy, preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies of the
Collateral Agent, the Trustee and the Holders of the Notes hereunder and under
the other Note Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the issuance of the Notes shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Collateral Agent, the Trustee or any Holder of the Notes may have had notice or
knowledge of such Default or Event of Default at the time. No notice or demand
on any Grantor in any case shall entitle any Grantor to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Article 9 of the Indenture.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH

 

36



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Note Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Note Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent, the Trustee or any Holder of the Notes may otherwise have to
bring any action or proceeding relating to this Agreement or any other Note
Document against any Grantor, or its properties, in the courts of any
jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Note
Document in any New York State or federal court. Each of the

 

37



--------------------------------------------------------------------------------

parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 7.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate with respect to all Secured Obligations when all the outstanding
Secured Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Indenture as
a result of which such Grantor ceases to be a Subsidiary of the Company or
otherwise ceases to be a Grantor.

(c) The Security Interest in any Collateral shall be released to the extent
provided in Section 14.07 of the Indenture or Section 4.2 of the New
Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense all documents that such Grantor shall
reasonably request to evidence such termination or release and will duly assign
and transfer to such Grantor such of the Pledged Collateral so released that may
be in the possession of the Collateral Agent that has not theretofore been sold
or otherwise applied or released pursuant to this Agreement (subject, however,
to the obligations of the Collateral Agent under the Intercreditor Agreements).
Any execution and delivery of documents pursuant to this Section 7.15 shall be
without recourse to or warranty by the Collateral Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary that is required to become a party hereto by
Section 4.15 of the Indenture of an instrument in the form of Exhibit I hereto
(with such additions to such form as the Collateral Agent and the Company may
reasonably agree in the case of any such Subsidiary) (a “Supplement”), such
entity shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other party to this Agreement.
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.

SECTION 7.17. No Limitations, Etc. (a) Except for termination of a Grantor’s
obligations hereunder as expressly provided for in Section 7.15 or, with respect
to any Subsidiary Grantor that becomes a party hereto pursuant to Section 7.16
or otherwise, in any Supplement to this Agreement, the obligations of each
Grantor hereunder and grant of security interests by such Grantor shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of, and all rights of the Collateral Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of, the invalidity, illegality
or

 

38



--------------------------------------------------------------------------------

unenforceability of the Secured Obligations (including with respect to any
guarantee under the Indenture) or otherwise (other than defense of payment or
performance). Without limiting the generality of the foregoing, all rights of
the Collateral Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Grantor hereunder, to the fullest extent permitted by applicable law,
shall not be discharged or impaired or otherwise affected by, and shall be
absolute and unconditional irrespective of, and each Grantor hereby waives any
defense to the enforcement hereof by reason of:

(i) the failure of the Collateral Agent or any other Secured Party to assert any
claim or demand or to exercise or enforce any right or remedy under the
provisions of any Note Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Secured Obligations with respect to, or any release from any of the terms or
provisions of, any Note Document or any other agreement, including with respect
to any Grantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Secured Obligations, including with
respect to any Grantor under this Agreement;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Secured Obligations, including with respect to any Grantor under this
Agreement;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Company or any Grantor or otherwise operate as a discharge
of the Company or any Grantor as a matter of law or equity (other than the
payment in full in cash or immediately available funds of all the Secured
Obligations);

(vi) any illegality, lack of validity or enforceability of any Secured
Obligation, including with respect to any Grantor under this Agreement;

(vii) any change in the corporate existence, structure or ownership of any
Grantor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting a Grantor or its assets or any resulting release or
discharge of any Secured Obligation, including with respect to any Grantor under
the Indenture;

(viii) the existence of any claim, set-off or other rights that the Grantor may
have at any time against any other Grantor, the Collateral Agent, the Trustee or
any other corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent

 

39



--------------------------------------------------------------------------------

or the Trustee that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Company or the Grantor or any other guarantor or
surety.

Each Grantor expressly authorizes the Secured Parties to take and hold security
for the payment and performance of the Secured Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Secured Obligations, all
without affecting the obligations of any Grantor hereunder.

(b) To the fullest extent permitted by applicable law, each Grantor waives any
defense based on or arising out of any defense of any other Grantor or the
unenforceability of the Secured Obligations, including with respect to any
Guarantor under the Indenture, or any part thereof from any cause, or the
cessation from any cause of the liability of any other Grantor, other than the
payment in full in cash or immediately available funds of all the Secured
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Secured Obligations, make any
other accommodation with any other Grantor or exercise any other right or remedy
available to them against any other Grantor, without affecting or impairing in
any way the liability of any Grantor hereunder except to the extent the Secured
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Grantor waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Grantor against any other Grantor, as the case may
be, or any security.

SECTION 7.18. Secured Party Authorizations and Indemnifications. By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party other than the Collateral Agent (whether or not a signatory
hereto) shall be deemed irrevocably, to the maximum extent permitted by law,
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the Collateral
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provisions of this Agreement and such other
Collateral Documents against any Grantor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

SECTION 7.19. Securitization Acknowledgements. For purposes of this
Section 7.19, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Transfer and
Servicing Agreement, dated April 25, 2000 (the “Transfer and Servicing
Agreement”), among Apple Ridge Services Corporation

 

40



--------------------------------------------------------------------------------

(“ARSC”), Cartus Corporation (“Cartus”), Cartus Financial Corporation (“CFC”),
Apple Ridge Funding LLC (“ARF”) and The Bank of New York (the “Apple Ridge
Trustee”), or, if not defined therein, as assigned to such terms in the
“Purchase Agreement”, “Receivables Purchase Agreement” or “Indenture” referred
to therein, in each case as each such agreement has been amended by (I) that
certain Amendment, Agreement and Consent, dated December 20, 2004, (II) that
certain Second Omnibus Amendment, dated January 31, 2005, (III) that certain
Amendment, Agreement and Consent, dated January 30, 2006, (IV) that certain
Third Omnibus Amendment, Agreement and Consent, dated May 12, 2006, (V) that
certain Fourth Omnibus Amendment, dated November 29, 2006, (VI) that certain
Fifth Omnibus Amendment, dated April 10, 2007 and (VII) that certain Sixth
Omnibus Amendment, dated June 6, 2007. Conformed copies of the Transfer and
Servicing Agreement, the Purchase Agreement, the Receivables Purchase Agreement
and the Indenture are collectively attached to this Agreement as Exhibit II.
Subsequent references in this Section 7.19(a) to ARSC, Cartus and CFC below
shall mean and be references to such corporations as they currently exist but
shall also include references to any limited liability companies which succeed
to the assets and liabilities of such companies in connection with a conversion
of any such corporation into a limited liability company. The Collateral Agent
acknowledges and agrees, and each Secured Party by its holding a Note and/or its
acceptance of the benefits of this Agreement acknowledges and agrees, as
follows, solely in its capacity as a Secured Party:

(i) Each Secured Party hereby acknowledges that (A) CFC is a limited purpose
corporation whose primary activities are restricted in its certificate of
incorporation to purchasing Cartus Purchased Assets (originally referred to as
CMSC Purchased Assets) from Cartus pursuant to the Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
CFC Receivables (originally referred to as CMF Receivables) to ARSC, and such
other activities as it deems necessary or appropriate in connection therewith,
(B) ARSC is a limited purpose corporation whose primary activities are
restricted in its certificate of incorporation to purchasing from CFC all CFC
Receivables acquired by CFC from Cartus or otherwise originated by CFC, funding
such acquisitions through the sale of the CFC Receivables to ARF and such other
activities as it deems necessary or appropriate to carry out such activities,
and (C) ARF is a limited purpose limited liability company whose activities are
limited in its limited liability company agreement to purchasing the Pool
Receivables from ARSC, funding such acquisitions through the issuance of notes
issued pursuant to the Indenture referred to in the Transfer and Servicing
Agreement (the “Apple Ridge Notes”), pledging such Pool Receivables to the Apple
Ridge Trustee and such other activities as it deems necessary or appropriate to
carry out such activities.

(ii) Each Secured Party hereby acknowledges and agrees that (A) the foregoing
transfers are intended to be true and absolute sales as a result of which Cartus
has no right, title and interest in and to any of the Cartus Purchased Assets,
any Homes acquired by CFC in connection therewith or any CFC Receivables,
including any Related Property relating thereto, any proceeds thereof or
earnings thereon (collectively, the “Pool Assets”), (B) none of CFC, ARSC or ARF
is a Grantor, (C) such Secured Party is not a creditor of, and has no recourse
to, CFC, ARSC or ARF pursuant to the Indenture or any

 

41



--------------------------------------------------------------------------------

other Note Document, and (D) such Secured Party has no lien on or claim,
contractual or otherwise, arising under the Indenture or any other Note Document
to the Pool Assets (whether now existing or hereafter acquired and whether
tangible or intangible); provided that nothing herein shall limit any rights the
Secured Parties may have to any proceeds or earnings which are transferred from
time to time to Cartus by CFC, ARSC or ARF.

(iii) No Secured Party will institute against or join any other person in
instituting against CFC, ARSC or ARF any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CFC, ARSC or ARF until one year and one day
after the payment in full of all Apple Ridge Notes; provided that the foregoing
shall not limit the right of any Secured Party to file any claim in or otherwise
take any action (not inconsistent with the provisions of this Section 7.19(a))
permitted or required by applicable law with respect to any insolvency
proceeding instituted against CFC, ARSC or ARF by any other person.

(iv) Without limiting the foregoing, in the event of any voluntary or
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Federal or state bankruptcy or similar law involving
Cartus, CFC, ARSC, ARF or any other Affiliates of Cartus as debtor, or
otherwise, the Secured Parties agree that if, notwithstanding the intent of the
parties, Cartus is found to have a property interest in the Pool Assets, then,
in such event, CFC and its assigns, including the Apple Ridge Trustee, shall
have a first and prior claim to the Pool Assets, and any claim or rights the
Secured Parties may have to the Pool Assets, contractual or otherwise, shall be
subject to the prior claims of the Apple Ridge Trustee and the holders of the
Apple Ridge Notes until all amounts owing under the Apple Ridge Indenture shall
have been paid in full, and the Secured Parties agree, upon written request
thereof, to turn over to the Apple Ridge Trustee any amounts received contrary
to the provisions of this clause (iv).

(v) In taking a pledge of the Equity Interests of CFC, each Secured Party
acknowledges that it has no right, title or interest in or to any assets of CFC,
ARSC or ARF other than its rights to receive, as assignee of Cartus, any
dividends or other distributions properly declared and paid or made in respect
of the Equity Interests of CFC. Each Secured Party further agrees that it will
not (A) until after the payment in full of all Apple Ridge Notes, exercise any
rights it may have under this Agreement (x) to foreclose on the Equity Interests
of CFC or (y) to exercise any voting rights with respect to the Equity Interests
of CFC, including any rights to nominate, elect or remove the independent
members of the board of directors or managers of CFC or rights to amend the
organizational documents of CFC, or (B) until one year and one day after the
date on which all Apple Ridge Notes have been paid in full, exercise any voting
rights it may have to institute a voluntary bankruptcy proceeding on behalf of
CFC.

(vi) Each Secured Party hereby covenants and agrees that it will not agree to
any amendment, supplement or other modification of this Section 7.19(a) without
the prior written consent of the Apple Ridge Trustee. Each Secured Party further
agrees that the provisions of this Section 7.19(a) are made for the benefit of,
and may be relied upon and enforced by, the Apple Ridge Trustee and that the
Apple Ridge Trustee shall be a third party beneficiary of this Section 7.19(a).

 

42



--------------------------------------------------------------------------------

SECTION 7.20. Successor Collateral Agent. The Collateral Agent may resign as
collateral agent hereunder by giving not less than 30 days’ prior written notice
to the Trustee and the Holders of the Notes. If the Collateral Agent shall
resign as collateral agent under this Agreement, then either (a) a successor
collateral agent shall be appointed pursuant to the Indenture, or (b) if a
successor collateral agent shall not have been so appointed and approved within
the 30 day period following the Collateral Agent’s notice to the Trustee and the
Holders of the Notes of its resignation, then the Collateral Agent may petition,
at the expense of the Company, any court of competent jurisdiction for the
appointment of a successor collateral agent that shall serve as collateral agent
until such time as a successor collateral agent is appointed pursuant to the
Indenture. Upon its appointment, such successor collateral agent shall succeed
to the rights, powers and duties as collateral agent, and the term “Collateral
Agent” under this Agreement and “Collateral Agent” under this Agreement and any
other Collateral Document shall mean such successor, effective upon its
appointment, and the former collateral agent’s rights, powers and duties as
collateral agent shall be terminated without any other or further act or deed on
the part of such former collateral agent or any of the parties to this
Agreement.

ARTICLE VIII

The Collateral Agent

SECTION 8.01. The Collateral Agent. The Bank of New York Mellon Trust Company,
N.A. has been appointed Collateral Agent for the Secured Parties pursuant to the
Indenture. It is expressly understood and agreed that any authority conferred
upon the Collateral Agent hereunder is subject to the terms of the delegation of
authority made by the Secured Parties to the Collateral Agent pursuant to the
Indenture, and that the Collateral Agent has agreed to act (and any successor
collateral agent shall act) as such hereunder only on the express conditions
contained in the Indenture and the other Note Documents. Any successor
collateral agent appointed pursuant to the Indenture shall be entitled to all
the rights, interests and benefits of the Collateral Agent hereunder. The
Collateral Agent’s sole duty, other than the obligations under the Intercreditor
Agreement, with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account, subject to the terms of the
Intercreditor Agreement. Beyond such duty, the Collateral Agent shall have no
duty as to any Collateral in its possession or control or any income thereon or
as to preservation of rights against prior parties or any other rights
pertaining thereto and the Collateral Agent shall not be responsible for filing
any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral.

In addition, the rights, privileges, protections, immunities and benefits given
to the Trustee and the Collateral Agent under the Indenture, including, without
limitation, the right to be indemnified, are incorporated herein as if set forth
herein in full and shall be extended to, and shall be enforceable by, the
Collateral Agent hereunder and under the other Collateral

 

43



--------------------------------------------------------------------------------

Documents, and by each agent, custodian and other Person employed to act
hereunder or thereunder.

Without limiting the foregoing, in no event shall the Collateral Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder or under any other Collateral Document arising out of or
caused by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Collateral Agent
shall use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances

ARTICLE IX

The Intercreditor Agreement

SECTION 9.01. The Intercreditor Agreement. Notwithstanding any provision to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement, and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreements. In the event of any conflict between the terms of the Intercreditor
Agreements and this Agreement, the terms of the Intercreditor Agreement shall
govern.

[Signature Page Follows]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

DOMUS INTERMEDIATE HOLDINGS CORP.,   By:   /s/ Anthony E. Hull     Name: Anthony
E. Hull     Title: Chief Financial Officer

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

REALOGY CORPORATION,   By:   /s/ Anthony E. Hull     Name: Anthony E. Hull    
Title: Chief Financial Officer

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

CARTUS CORPORATION

 

CDRE TM LLC

 

DOMUS INTERMEDIATE HOLDINGS CORP.

 

NRT INSURANCE AGENCY, INC.

 

REALOGY CORPORATION

 

REALOGY OPERATIONS LLC

 

REALOGY SERVICES GROUP LLC

 

REALOGY SERVICES VENTURE PARTNER LLC

 

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

 

WREM, INC.

  By:   /s/ Anthony E. Hull     Name: Anthony E. Hull     Title: Chief Financial
Officer

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

CARTUS ASSET RECOVERY CORPORATION

 

CARTUS PARTNER CORPORATION

 

J. W. RIKER – NORTHERN R.I., INC.

 

FEDSTATE STRATEGIC CONSULTING, INCORPORATED

 

LAKECREST TITLE, LLC

 

NRT PHILADELPHIA LLC

 

REFERRAL NETWORK LLC

 

THE CORCORAN GROUP EASTSIDE, INC.

  By:   /s/ Anthony E. Hull     Name: Anthony E. Hull     Title: Executive Vice
President & Treasurer

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON

 

ATCOH HOLDING COMPANY

 

BURNET TITLE LLC

 

BURNET TITLE HOLDING LLC

 

BURROW ESCROW SERVICES, INC.

 

CORNERSTONE TITLE COMPANY

 

EQUITY TITLE COMPANY

 

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

 

FIRST CALIFORNIA ESCROW CORPORATION

 

FRANCHISE SETTLEMENT SERVICES LLC

 

GUARDIAN HOLDING COMPANY

 

GUARDIAN TITLE AGENCY, LLC

 

GUARDIAN TITLE COMPANY

 

GULF SOUTH SETTLEMENT SERVICES, LLC

 

KEYSTONE CLOSING SERVICES LLC

 

MARKET STREET SETTLEMENT GROUP LLC

 

MID-ATLANTIC SETTLEMENT SERVICES LLC

 

NATIONAL COORDINATION ALLIANCE LLC

 

NRT SETTLEMENT SERVICES OF MISSOURI LLC

 

NRT SETTLEMENT SERVICES OF TEXAS LLC

 

PROCESSING SOLUTIONS LLC

 

SECURED LAND TRANSFERS LLC

 

ST. JOE TITLE SERVICES LLC

 

TAW HOLDING INC.

 

TEXAS AMERICAN TITLE COMPANY

 

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

  By:   /s/ Thomas N. Rispoli     Name: Thomas N. Rispoli     Title: Chief
Financial Officer

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

TITLE RESOURCE GROUP HOLDINGS LLC

 

TITLE RESOURCE GROUP LLC

 

TITLE RESOURCE GROUP SERVICES LLC

 

TITLE RESOURCES INCORPORATED

 

TRG SERVICES, ESCROW, INC.

 

TRG SETTLEMENT SERVICES, LLP

 

WAYDAN TITLE, INC.

 

WEST COAST ESCROW COMPANY

  By:   /s/ Thomas N. Rispoli     Name: Thomas N. Rispoli     Title: Chief
Financial Officer

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LLC

 

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

 

CENTURY 21 REAL ESTATE LLC

 

CGRN, INC.

 

COLDWELL BANKER LLC

 

COLDWELL BANKER REAL ESTATE LLC

 

ERA FRANCHISE SYSTEMS LLC

 

GLOBAL CLIENT SOLUTIONS LLC

 

ONCOR INTERNATIONAL LLC

 

REALOGY FRANCHISE GROUP LLC

 

REALOGY GLOBAL SERVICES LLC

 

REALOGY LICENSING LLC

 

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

 

WORLD REAL ESTATE MARKETING LLC

  By:   /s/ Andrew G. Napurano     Name: Andrew G. Napurano     Title: Chief
Financial Officer

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

FSA MEMBERSHIP SERVICES, LLC   By:   /s/ Marilyn J. Wasser     Name: Marilyn J.
Wasser     Title: Executive Vice President

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

 

ASSOCIATED CLIENT REFERRAL LLC

 

BURGDORFF LLC

 

BURGDORFF REFERRAL ASSOCIATES LLC

 

BURNET REALTY LLC

 

CAREER DEVELOPMENT CENTER, LLC

 

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

 

COLDWELL BANKER PACIFIC PROPERTIES LLC

 

COLDWELL BANKER REAL ESTATE SERVICES LLC

 

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

 

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

 

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

 

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

 

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

 

COLORADO COMMERCIAL, LLC

 

HOME REFERRAL NETWORK LLC

 

JACK GAUGHEN LLC

 

NRT ARIZONA LLC

 

NRT ARIZONA COMMERCIAL LLC

 

NRT ARIZONA REFERRAL LLC

 

NRT COLORADO LLC

 

NRT COLUMBUS LLC

 

NRT COMMERCIAL LLC

  By:   /s/ Kevin R. Greene     Name: Kevin R. Greene     Title: Chief Financial
Officer

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

NRT COMMERCIAL UTAH LLC

 

NRT DEVELOPMENT ADVISORS LLC

 

NRT DEVONSHIRE LLC

 

NRT HAWAII REFERRAL, LLC

 

NRT LLC

 

NRT MID-ATLANTIC LLC

 

NRT MISSOURI LLC

 

NRT MISSOURI REFERRAL NETWORK LLC

 

NRT NEW ENGLAND LLC

 

NRT NEW YORK LLC

 

NRT NORTHFORK LLC

 

NRT PITTSBURGH LLC

 

NRT REFERRAL NETWORK LLC

 

NRT RELOCATION LLC

 

NRT REOEXPERTS LLC

 

NRT SUNSHINE INC.

 

NRT TEXAS LLC

 

NRT UTAH LLC

 

REAL ESTATE REFERRAL LLC

 

REAL ESTATE REFERRALS LLC

 

REAL ESTATE SERVICES LLC

 

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

 

REFERRAL NETWORK, LLC

 

REFERRAL NETWORK PLUS, INC.

 

SOTHEBY’S INTERNATIONAL REALTY, INC.

 

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC

 

THE SUNSHINE GROUP (FLORIDA) LTD. CORP.

 

THE SUNSHINE GROUP, LTD.

 

VALLEY OF CALIFORNIA, INC.

  By:   /s/ Kevin R. Greene     Name: Kevin R. Greene     Title: Chief Financial
Officer

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent,   By:  
/s/ Justin Huff     Name: Justin Huff     Title: Senior Associate

 

[Signature Page to the Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

EQUITY INTERESTS

 

Issuer

   Issued and
Outstanding
Equity Interests  

Type of Equity Interest

  

Owner and Percentage of Equity Interest

  

Certificate
Number

Alpha Referral Network LLC    100%   Common Stock    Coldwell Banker Residential
Referral Network – 100%    Uncertificated American Title Company of Houston   
1,000   Common Stock    ATCOH Holding Company – 100%    3 Associated Client
Referral LLC    100%   Membership Units    NRT Mid-Atlantic LLC – 100%   
Uncertificated ATCOH Holding Company    160   Common Stock    Texas American
Title Company – 100%    16 Better Homes and Gardens Real Estate Licensee LLC   
100%   Membership Units    Realogy Services Group LLC – 100%    Uncertificated
Better Homes and Gardens Real Estate LLC    100%   Membership Units    Realogy
Services Group LLC    Uncertificated Burgdorff LLC    100%   Membership Units   
NRT LLC    Uncertificated Burgdorff Referral Associates LLC    100%   Membership
Units    NRT LLC    Uncertificated Burnet Realty LLC    100%   Membership Units
   NRT LLC – 100%    Uncertificated Burnet Title Holding LLC    10,000  
Membership Interests    Title Resource Group LLC – 100%    8 Burnet Title LLC   
100%   Membership Units    Title Resource Group LLC – 100%    Uncertificated
Burrow Escrow Services, Inc.    1,000   Common Stock    Title Resource Group LLC
– 100%    3 (no stock pledge) Career Development Center, LLC    100   Common
Stock    NRT Arizona LLC – 100%    2 Cartus Asset Recovery Corporation    1000  
Common Stock    Cartus Corporation – 100%    2



--------------------------------------------------------------------------------

Issuer

   Issued and
Outstanding
Equity Interests  

Type of Equity Interest

  

Owner and Percentage of Equity Interest

  

Certificate
Number

Cartus Corporation    850   Common Stock    Realogy Services Group LLC – 100%   
5 Cartus Corporation (Canada)    65   Common Stock    Cartus Corporation – 65%
   C-1 Cartus Financial Corporation    1,000   Common Stock    Cartus
Corporation – 100%    3 Cartus Holdings Limited    4,875,000   Ordinary Shares
   Cartus Corporation – 65%    6 Cartus Partner Corporation    100   Common
Stock    Cartus Corporation – 100%    2 Cartus Relocation Corporation    1,000  
Common Stock    Cartus Corporation – 100%    2 CDRE TM LLC    100%   Membership
Units    NRT LLC – 100%    Uncertificated Century 21 Real Estate LLC    1,000  
Membership Units    Realogy Services Group LLC – 100%    9 CGRN, Inc.    100  
Common Stock    Realogy Services Group LLC – 100%    4 Coldwell Banker
Commercial Pacific Properties LLC    100%   Membership Units    NRT LLC – 100%
   Uncertificated Coldwell Banker LLC    100%   Membership Units    Realogy
Services Group LLC – 100%    Uncertificated Coldwell Banker Pacific Properties
LLC    100%   Membership Units    Coldwell Banker Real Estate Services LLC   
100% Coldwell Banker Real Estate LLC    100%   Membership Units    Coldwell
Banker LLC – 100%    Uncertificated Coldwell Banker Real Estate Services LLC   
100%   Membership Units    Coldwell Banker Residential Real Estate LLC – 100%   
Uncertificated Coldwell Banker Residential Brokerage Company    1,000   Common
Stock    Coldwell Banker Residential Brokerage LLC – 100%    9 Coldwell Banker
Residential Brokerage LLC    100%   Membership Units    NRT LLC – 100%   
Uncertificated Coldwell Banker Residential Real Estate LLC    100%   Membership
Units    Coldwell Banker Residential Brokerage LLC – 100 %    Uncertificated

 

I-2



--------------------------------------------------------------------------------

Issuer

   Issued and
Outstanding
Equity Interests  

Type of Equity Interest

  

Owner and Percentage of Equity Interest

  

Certificate
Number

Coldwell Banker Residential Referral Network    1,000   Common Stock    Coldwell
Banker Residential Brokerage LLC – 100%    5 Coldwell Banker Residential
Referral Network, Inc.    100   Common Stock    NRT Pittsburgh LLC – 100%    25
Colorado Commercial, LLC    100%   Membership Interests    NRT Colorado LLC –
100%    Uncertificated Cornerstone Title Company    100   Common Stock    Title
Resource Group Holdings LLC – 100%    4 Equity Title Company    6,000   Common
Stock    Title Resource Group LLC – 100%    52 Equity Title Messenger Service
Holding LLC    100%   Membership Units    Title Resource Group LLC – 100%   
Uncertificated ERA Franchise Systems LLC    100%   Membership Units    Realogy
Services Group LLC – 100%    Uncertificated FedState Strategic Consulting,
Incorporated    100   Common Stock    Realogy Operations LLC – 100%    4 First
California Escrow Corporation    100   Common Stock    Title Resource Group
Affiliates Holdings LLC – 100%    2 Franchise Settlement Services LLC    100%  
Membership Units    Title Resource Group LLC – 100%    Uncertificated FSA
Membership Services, LLC    100   Membership Units    Realogy Services Group LLC
– 100%    1 Global Client Solutions LLC    100%   Membership Units    Realogy
Franchise Group LLC – 100%    Uncertificated Guardian Holding Company    100  
Common Stock    Title Resource Group LLC – 100%    3 Guardian Title Agency, LLC
   100   Membership Units    Title Resource Group LLC – 100%    5 Guardian Title
Company    7,000   Common Stock    Title Resource Group LLC – 100%    7 Gulf
South Settlement Services, LLC    100   Membership Units    Title Resource Group
Affiliates Holdings LLC – 100%    1 Home Referral Network LLC    100%  
Membership Units    NRT LLC – 100%    Uncertificated

 

I-3



--------------------------------------------------------------------------------

Issuer

   Issued and
Outstanding
Equity Interests  

Type of Equity Interest

  

Owner and Percentage of Equity Interest

  

Certificate
Number

J. W. Riker – Northern R. I., Inc.    600   Common Stock    NRT LLC – 100%    2
Jack Gaughen LLC    100%   Membership Units    NRT Mid-Atlantic LLC – 100%   
Uncertificated Keystone Closing Services LLC    50   Membership Units    Title
Resource Group LLC – 100%    4 Lakecrest Title LLC    100%   Membership Units   
Cartus Corporation – 100%    Uncertificated Market Street Settlement Group LLC
   100%   Membership Units    Title Resource Group Holdings LLC – 100%   
Uncertificated Mid-Atlantic Settlement Services LLC    350   Membership
Interests    Title Resource Group LLC – 100%    1 National Coordination Alliance
LLC    100%   Membership Units    Title Resource Group LLC – 100%   
Uncertificated NRT Arizona Commercial LLC    100%   Membership Units    NRT
Arizona LLC – 100%    Uncertificated NRT Arizona LLC    100%   Membership Units
   NRT LLC – 100%    Uncertificated NRT Arizona Referral LLC    100%  
Membership Units    NRT Arizona LLC – 100%    Uncertificated NRT Colorado LLC   
100%   Membership Units    NRT LLC – 100%    Uncertificated NRT Columbus LLC   
100%   Membership Units    Coldwell Banker Residential Real Estate LLC – 100%   
Uncertificated NRT Commercial LLC    100%   Membership Units    NRT LLC – 100%
   Uncertificated NRT Commercial Utah LLC    100%   Membership Units    NRT LLC
– 100%    Uncertificated NRT Development Advisors LLC    100%   Membership Units
   NRT LLC – 100%    Uncertificated NRT Devonshire LLC    100%   Membership
Units    NRT LLC – 100%    Uncertificated NRT Hawaii Referral, LLC    100  
Membership Units    NRT LLC – 100%    1 NRT Insurance Agency, Inc.    1,000  
Common Stock    NRT LLC – 100%    3 NRT LLC    100%   Membership Units   
Realogy Services Group LLC – 100%    Uncertificated NRT Mid-Atlantic LLC    100%
  Membership Units    NRT LLC – 100%    Uncertificated

 

I-4



--------------------------------------------------------------------------------

Issuer

   Issued and
Outstanding
Equity Interests  

Type of Equity Interest

  

Owner and Percentage of Equity Interest

  

Certificate
Number

NRT Missouri LLC    100%   Membership Units    Coldwell Banker Residential
Brokerage LLC – 100%    Uncertificated NRT Missouri Referral Network LLC    100%
  Membership Units    Coldwell Banker Residential Referral Network – 100%   
Uncertificated NRT New England LLC    100%   Membership Units    NRT LLC – 100%
   Uncertificated NRT New York LLC    100%   Membership Units    NRT LLC – 100%
   Uncertificated NRT Northfork LLC    100%   Membership Units    NRT New York
LLC – 100%    Uncertificated NRT Philadelphia LLC    100%   Membership Units   
NRT LLC – 100%    Uncertificated NRT Pittsburgh LLC    100%   Membership Units
   Coldwell Banker Residential Real Estate LLC – 100%    Uncertificated NRT
Referral Network LLC    100%   Membership Units    NRT LLC – 100%   
Uncertificated NRT Relocation LLC    100   Membership Units    Realogy
Operations LLC – 100%    2 NRT REOExperts LLC    100%   Membership Units    NRT
LLC – 100%    Uncertificated NRT Settlement Services of Missouri LLC    100%  
Membership Units    Title Resource Group LLC    Uncertificated NRT Settlement
Services of Texas LLC    100%   Membership Units    Title Resource Group LLC –
100%    Uncertificated NRT Sunshine Inc.    100   Common Stock    NRT LLC – 100%
   1 NRT Texas LLC    100%   Membership Units    NRT LLC – 100%   
Uncertificated NRT Utah LLC    100%   Membership Units    NRT LLC – 100%   
Uncertificated ONCOR International LLC    100   Membership Units    Realogy
Franchise Group LLC – 100% [f/k/a Realogy Franchise Group, Inc.]    2 Pacific
Property Referrals, Inc.    1,000   Common Stock    Coldwell Banker Real Estate
Services LLC    3 Processing Solutions LLC    100%   Membership Units    Title
Resource Group LLC – 100%    Uncertificated Real Estate Referral LLC    100%  
Membership Units    NRT New England LLC – 100%    Uncertificated Real Estate
Referrals LLC    100%   Membership Units    NRT Mid-Atlantic LLC – 100%   
Uncertificated Real Estate Services LLC    100%   Membership Units    NRT LLC –
100%    Uncertificated

 

I-5



--------------------------------------------------------------------------------

Issuer

   Issued and
Outstanding
Equity Interests  

Type of Equity Interest

  

Owner and Percentage of Equity Interest

  

Certificate
Number

Realogy Blue Devil Holdco LLC    65   Membership Units    Coldwell Banker Real
Estate LLC [f/k/a Coldwell Banker Real Estate Corporation] – 65%    1 Realogy
Cavalier Holdco, LLC    65   Membership Units    Cartus Corporation – 65%    2
Realogy Corporation    100   Common Stock    Domus Intermediate Holdings Corp. –
100%    2 Realogy Franchise Group LLC    100%   Membership Units    Realogy
Services Group LLC – 100%    Uncertificated Realogy Global Services LLC    100%
  Membership Units    Realogy Services Group LLC – 100%    Uncertificated
Realogy Licensing LLC    100%   Membership Units    Realogy Services Group LLC –
100%    Uncertificated Realogy Operations LLC    100%   Membership Units   
Realogy Services Group LLC – 100%    Uncertificated Realogy Services Group LLC
   100   Membership Units    Realogy Corporation – 100%    2 Realogy Services
Venture Partner LLC    100%   Common Stock    Realogy Services Group LLC – 100%
   Uncertificated Realty Stars, Ltd.    100   Common Stock    Coldwell Banker
Residential Real Estate LLC – 100%    3 Referral Associates of New England LLC
   100%   Membership Units    NRT New England LLC – 100%    Uncertificated
Referral Network LLC    100   Common Stock    Coldwell Banker Residential
Referral Network – 100%    26 Referral Network Plus, Inc.    1000   Common Stock
   Coldwell Banker Residential Brokerage Company – 100%    2 Referral Network,
LLC    100%   Membership Interests    NRT Colorado LLC – 100%    Uncertificated
Secured Land Transfers LLC    100%   Membership Interests    Title Resource
Group LLC – 100%    Uncertificated Sotheby’s International Realty Affiliates LLC
   100%   Membership Units    Realogy Services Group LLC – 100%   
Uncertificated Sotheby’s International Realty Licensee LLC    100%   Membership
Units    Realogy Services Group LLC – 100%    Uncertificated Sotheby’s
International Realty Limited    65   Ordinary Shares    Sotheby’s International
Realty, Inc. – 65%    1

 

I-6



--------------------------------------------------------------------------------

Issuer

   Issued and
Outstanding
Equity Interests  

Type of Equity Interest

  

Owner and Percentage of Equity Interest

  

Certificate
Number

Sotheby’s International Realty Referral Company, LLC    100   Membership Units
   Sotheby’s International Realty, Inc. – 100%    1 Sotheby’s International
Realty, Inc.    8,333   Common Stock    NRT LLC – 100%    6 St. Joe Title
Services LLC    100%   Membership Interests    Title Resource Group LLC – 100%
   Uncertificated TAW Holding Inc.    750   Common Stock    ATCOH Holding
Company – 100%    12 Texas American Title Company    450   Common Stock    Title
Resource Group LLC – 100%    13 The Corcoran Group Eastside, Inc.    100  
Common Stock    NRT New York LLC – 100%    5 The Sunshine Group (Florida) Ltd.
Corp.    1,000   Common Stock    NRT Sunshine, Inc. – 100%    6 The Sunshine
Group, Ltd.    1,000   Common Stock    NRT Sunshine Inc. – 100%    3 Title
Resource Group Affiliates Holdings LLC    100%   Membership Units    Title
Resource Group Holdings LLC – 100%    Uncertificated Title Resource Group
Holdings LLC    100%   Membership Units    Title Resource Group LLC – 100%   
Uncertificated Title Resource Group LLC    100%   Membership Units    Realogy
Services Group LLC – 100%    Uncertificated Title Resource Group Services LLC   
100%   Membership Units    St. Joe Title Services LLC – 100%    Uncertificated
Title Resources Incorporated    1,500   Common Stock    TAW Holding Inc. – 100%
   1 TRG Services, Escrow, Inc.    100   Common Stock    Realogy Services Group
LLC – 100%    1 (Surrendered to California Regulatory Authority) TRG Settlement
Services, LLP    1


99

  Partnership Interest   

Title Resource Group LLC – 1%

Title Resource Group Services LLC – 99%

  

4

5

 

I-7



--------------------------------------------------------------------------------

Issuer

   Issued and
Outstanding
Equity Interests  

Type of Equity Interest

  

Owner and Percentage of Equity Interest

  

Certificate
Number

Valley of California, Inc.    1,000   Common Stock    Coldwell Banker
Residential Brokerage LLC – 100%    5 Waydan Title, Inc.    1,000   Common Stock
   ATCOH Holding Company – 100%    7 West Coast Escrow Company    20,000  
Common Stock    NRT LLC – 100% [f/k/a NRT Incorporated]    9 (no stock pledge)
World Real Estate Marketing LLC    100%   Membership Units    Century 21 Real
Estate LLC    Uncertificated WREM, Inc.    100%   Common Stock    World Real
Estate Marketing LLC – 100%    1

PLEDGED DEBT SECURITIES

Pledged Global Intercompany Note, dated May 7, 2009

 

I-8



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

INTELLECTUAL PROPERTY OWNED BY GRANTORS

PATENTS AND PATENT APPLICATIONS

US Patent Applications

 

Owner Name

  

Type of
Patent

  

Patent Title

   Application No. Realogy Operations LLC    Utility    Methods and Arrangements
For Facilitating The Processing of Real Estate Information    10/167,132 Cartus
Corporation    Utility    System and Method of Selecting Freight Forwarding
Companies    10/819,813 Coldwell Banker Real Estate LLC    Utility    System and
Method for Searching Real Estate Listings Using Imagery    61/392,351

 

II-1



--------------------------------------------------------------------------------

TRADEMARKS AND TRADEMARK APPLICATIONS

Realogy Services Group LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

HOMEBASE POWERED BY REALOGY    United States    Realogy Services Group LLC   
77581813    3723479 HOUSE IN A GLOBE DESIGN    United States    Realogy Services
Group LLC    85101133    HOUSE IN A GLOBE DESIGN    United States    Realogy
Services Group LLC    85101145    HOUSE IN A GLOBE DESIGN    United States   
Realogy Services Group LLC    85101152    HOUSE IN A GLOBE DESIGN    United
States    Realogy Services Group LLC    85101156    HOUSE IN A GLOBE DESIGN   
United States    Realogy Services Group LLC    85101159    OpenHouse.com &
Design    United States    Realogy Services Group LLC    77216470    3493594
REALOGY    United States    Realogy Services Group LLC    78810039    3277830
REALOGY    United States    Realogy Services Group LLC    78810051    3277831
REALOGY    United States    Realogy Services Group LLC    78810057    3584743
REALOGY    United States    Realogy Services Group LLC    78810142    3593139
REALOGY (Stylized)    United States    Realogy Services Group LLC    78818186   
3277877 REALOGY (Stylized)    United States    Realogy Services Group LLC   
78818197    3277878 REALOGY (Stylized)    United States    Realogy Services
Group LLC    78818200    3584749 REALOGY (Stylized)    United States    Realogy
Services Group LLC    78818203    3581754 REALOGY: THE BUSINESS OF REAL ESTATE
   United States    Realogy Services Group LLC    78842038    3277954 REALOGY:
THE BUSINESS OF REAL ESTATE    United States    Realogy Services Group LLC   
78842043    3581762 REALOGY: THE BUSINESS OF REAL ESTATE    United States   
Realogy Services Group LLC    78842046    3581763 REALOGY: THE BUSINESS OF REAL
ESTATE    United States    Realogy Services Group LLC    78849192    3277967

Better Homes and Gardens Real Estate Licensee LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

GREENLIGHT PROGRAM    United States    Better Homes and Gardens Real Estate
Licensee LLC    77822354    3792595 HOME SELECTION ASSISTANT    United States   
Better Homes and Gardens Real Estate Licensee LLC    77914332    BROKERMAP   
United States    Better Homes and Gardens Real Estate Licensee LLC    77924620
  

 

II-2



--------------------------------------------------------------------------------

Cartus Corporation

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CARTUS    Australia    Cartus Corporation    1097159    1097159 CARTUS AND GLOBE
DESIGN    Australia    Cartus Corporation    1099707    1099707

CARTUS AND GLOBE DESIGN

(in color)

   Australia    Cartus Corporation    1100296    1100296 CARTUS RESOURCES   
Australia    Cartus Corporation    1097160    1097160 GLOBE DESIGN    Australia
   Cartus Corporation    1099706    1099706 GLOBE DESIGN (in color)    Australia
   Cartus Corporation    1100295    1100295 CARTUS    Canada    Cartus
Corporation    1288571    735956 CARTUS AND GLOBE DESIGN    Canada    Cartus
Corporation    1290421    735755 GLOBALNET    Canada    Cartus Corporation   
798683    577034 GLOBE DESIGN    Canada    Cartus Corporation    1290423   
735769 GLOBE DESIGN (in color)    Canada    Cartus Corporation    1290424   
735757 Line & Dot Design**    Canada    Cendant Mobility Services Corp    847387
   499069 PRIMACY    Canada    Primacy Relocation LLC*    1248514    658012
PRIMACY RELOCATION    Canada    Primacy Relocation LLC*    1248517    673455
SHORTEN THE DISTANCE    Canada    Primacy Relocation LLC*    1248516    662164
CARTUS    China (People’s Republic)    Cartus Corporation    5159090    CARTUS
   China (People’s Republic)    Cartus Corporation    5158802    5158802 CARTUS
   China (People’s Republic)    Cartus Corporation    5158803    5158803 CARTUS
   China (People’s Republic)    Cartus Corporation    5158804    5158804 CARTUS
AND GLOBE DESIGN    China (People’s Republic)    Cartus Corporation    5168322
   CARTUS AND GLOBE DESIGN    China (People’s Republic)    Cartus Corporation   
5168323    5168323 CARTUS AND GLOBE DESIGN    China (People’s Republic)   
Cartus Corporation    5168324    5168324 CARTUS AND GLOBE DESIGN    China
(People’s Republic)    Cartus Corporation    5168325    5168325 GLOBE DESIGN   
China (People’s Republic)    Cartus Corporation    5168334    5168334 GLOBE
DESIGN    China (People’s Republic)    Cartus Corporation    5168335    5168335
GLOBE DESIGN    China (People’s Republic)    Cartus Corporation    5168316   
5168316

 

II-3



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

GLOBE DESIGN    China (People’s Republic)    Cartus Corporation    5168317   
5168317 GLOBE DESIGN (in color)    China (People’s Republic)    Cartus
Corporation    5168318    5168318 GLOBE DESIGN (in color)    China (People’s
Republic)    Cartus Corporation    5168319    5168319 GLOBE DESIGN (in color)   
China (People’s Republic)    Cartus Corporation    5168320    5168320 GLOBE
DESIGN (in color)    China (People’s Republic)    Cartus Corporation    5168321
   5168321 ONLY RELOCATION. ONLY PRIMACY    China (People’s Republic)    Primacy
Relocation LLC*    6202280    6202280 ONLY RELOCATION. ONLY PRIMACY    China
(People’s Republic)    Primacy Relocation LLC*    6202279    6202279 PRIMACY PU
BAI SI in Chinese Characters    China (People’s Republic)    Primacy Relocation
LLC*    7182483    PRIMACY PU BAI SI in Chinese Characters    China (People’s
Republic)    Primacy Relocation LLC*    7182482    PRIMACY PU BAI SI in Chinese
Characters    China (People’s Republic)    Primacy Relocation LLC*    7843180   
PRIMACY RELOCATION    China (People’s Republic)    Primacy Relocation LLC*   
6202321    6202321 PRIMACY RELOCATION    China (People’s Republic)    Primacy
Relocation LLC*    6202322    6202322 PRIMACY RELOCATION (Stylized)    China
(People’s Republic)    Primacy Relocation LLC*    6202323    6202323 PRIMACY
RELOCATION (Stylized)    China (People’s Republic)    Primacy Relocation LLC*   
6202324    6202324 PU BAI SI (Chinese Characters)    China (People’s Republic)
   Primacy Relocation LLC*    7186714    PU BAI SI (Chinese Characters)    China
(People’s Republic)    Primacy Relocation LLC*    7186713    7186713 PU BAI SI
in Chinese Characters    China (People’s Republic)    Primacy Relocation LLC*   
7843180    SHORTEN THE DISTANCE    China (People’s Republic)    Primacy
Relocation LLC*    6202329    6202329 SHORTEN THE DISTANCE    China (People’s
Republic)    Primacy Relocation LLC*    6202330    SUNBURST LOGO    China
(People’s Republic)    Primacy Relocation LLC*    6202325    6202325 SUNBURST
LOGO    China (People’s Republic)    Primacy Relocation LLC*    6202326   
6202326 THE PRIMACY DIFFERENCE    China (People’s Republic)    Primacy
Relocation LLC*    6202327    6202327 THE PRIMACY DIFFERENCE    China (People’s
Republic)    Primacy Relocation LLC*    6202328    6202328 CARTUS    European
Community    Cartus Corporation    4892832    4892832 CARTUS AND GLOBE DESIGN   
European Community    Cartus Corporation    4924023    4924023 GLOBALNET   
European Community    Cartus Corporation    126607    126607 GLOBE DESIGN   
European Community    Cartus Corporation    4924031    4924031

 

II-4



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

GLOBE DESIGN (in color)    European Community    Cartus Corporation    4924049
   4924049 PRIMACY RELOCATION    European Community    Primacy Relocation LLC*
   3803475    3803475 SHORTEN THE DISTANCE    European Community    Primacy
Relocation LLC*    3803921    3803921 CARTUS    Hong Kong    Cartus Corporation
   300575721    300575721

CARTUS AND GLOBE DESIGN

(in series)

   Hong Kong    Cartus Corporation    300583588    300583588 CARTUS RESOURCES   
Hong Kong    Cartus Corporation    300575730    300575730 GLOBE DESIGN (in
series)    Hong Kong    Cartus Corporation    300583597    300583597 ONLY
RELOCATION. ONLY PRIMACY    Hong Kong    Primacy Relocation LLC*    300933921   
300933921 PRIMACY & DEVICE    Hong Kong    Primacy Relocation LLC*    300933930
   300933930 SUNBURST LOGO    Hong Kong    Primacy Relocation LLC*    300932959
   300932959 THE PRIMACY DIFFERENCE    Hong Kong    Primacy Relocation LLC*   
300933903    300933903 CARTUS    India    Cartus Corporation    1960888   
CARTUS    India    Cartus Corporation    1960889    CARTUS    India    Cartus
Corporation    1960890    CARTUS    India    Cartus Corporation    1960891   
CARTUS AND GLOBE DESIGN    India    Cartus Corporation    1960896    CARTUS AND
GLOBE DESIGN    India    Cartus Corporation    1960897    CARTUS AND GLOBE
DESIGN    India    Cartus Corporation    1960898    CARTUS AND GLOBE DESIGN   
India    Cartus Corporation    1960899    GLOBE DESIGN    India    Cartus
Corporation    1960895    GLOBE DESIGN    India    Cartus Corporation    1960894
   GLOBE DESIGN    India    Cartus Corporation    1960893    GLOBE DESIGN   
India    Cartus Corporation    1960892    PRIMACY & Sunburst Logo (Series of 3)
   India    Primacy Relocation LLC*    1677337    SUNBURST LOGO (series of 3)   
India    Primacy Relocation LLC*    1677336    CARTUS AND GLOBE DESIGN    Mexico
   Cartus Corporation    842198    992079 CARTUS    Singapore    Cartus
Corporation    T0602094F    T0602094F CARTUS    Singapore    Cartus Corporation
   T0602095D    T0602095D CARTUS    Singapore    Cartus Corporation    T0602096B
   T0602096B CARTUS    Singapore    Cartus Corporation    T0602097J    T0602097J

CARTUS AND GLOBE DESIGN

(in series)

   Singapore    Cartus Corporation    T0603007J    T0603007J

CARTUS AND GLOBE DESIGN

(in series)

   Singapore    Cartus Corporation    T0603008I    T0603008I

CARTUS AND GLOBE DESIGN

(in series)

   Singapore    Cartus Corporation    T0603009G    T0603009G

 

II-5



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CARTUS AND GLOBE DESIGN

(in series)

   Singapore    Cartus Corporation    T0603011I    T0603011I CARTUS RESOURCES   
Singapore    Cartus Corporation    T0602099G    T0602099G CARTUS RESOURCES   
Singapore    Cartus Corporation    T0602100D    T0602100D CARTUS RESOURCES   
Singapore    Cartus Corporation    T0602101B    T0602101B GLOBE DESIGN (in
series)    Singapore    Cartus Corporation    T0603003H    T0603003H GLOBE
DESIGN (in series)    Singapore    Cartus Corporation    T0603004F    T0603004F
GLOBE DESIGN (in series)    Singapore    Cartus Corporation    T0603005D   
T0603005D GLOBE DESIGN (in series)    Singapore    Cartus Corporation   
T0603006B    T0603006B Line & Dot Design**    Singapore    Cendant Mobility
Services Corp    T0215464F    T0215464F ONLY RELOCATION. ONLY PRIMACY (Series of
3)    Singapore    Primacy Relocation LLC*    T07/12892I    T07/12892I ONLY
RELOCATION. ONLY PRIMACY (Series of 3)    Singapore    Primacy Relocation LLC*
   T07/12893G    T07/12893G PRIMACY & Sunburst Logo (Series of 4)    Singapore
   Primacy Relocation LLC*    T07/12878C    T07/12878C PRIMACY & Sunburst Logo
(Series of 4)    Singapore    Primacy Relocation LLC*    T07/12879A   
T07/12879A PRIMACY RELOCATION & Sunburst Logo (Series of 4)    Singapore   
Primacy Relocation LLC*    T07/12883Z    T07/12883Z PRIMACY RELOCATION &
Sunburst Logo (Series of 4)    Singapore    Primacy Relocation LLC*   
T07/12884H    T07/12884H PRIMACY RELOCATION Stylized (Series of 4)    Singapore
   Primacy Relocation LLC*    T07/12887B    T07/12887B SHORTEN THE DISTANCE
(Series of 4)    Singapore    Primacy Relocation LLC*    T07/12898H   
T07/12898H SHORTEN THE DISTANCE (Series of 4)    Singapore    Primacy Relocation
LLC*    T07/12900C    T07/128900C SUNBURST LOGO (series of 3)    Singapore   
Primacy Relocation LLC*    T07/12869D    T07/12869D SUNBURST LOGO (series of 3)
   Singapore    Primacy Relocation LLC*    T07/12870H    T07/12870H THE PRIMACY
DIFFERENCE (Series of 2)    Singapore    Primacy Relocation LLC*    T07/12895C
   T07/12895C THE PRIMACY DIFFERENCE (Series of 2)    Singapore    Primacy
Relocation LLC*    T07/12896A    T07/12896A CARTUS    Switzerland    Cartus
Corporation    54569/2010    CARTUS AND GLOBE DESIGN    Switzerland    Cartus
Corporation    54212/2010   

CARTUS AND GLOBE DESIGN

(in color)

   Switzerland    Cartus Corporation    54213/2010    GLOBE DESIGN   
Switzerland    Cartus Corporation    54216/2010    GLOBE DESIGN (in color)   
Switzerland    Cartus Corporation    54214/2010    CARTUS    United Kingdom   
Cartus Corporation    2412844    2412844

CARTUS AND GLOBE DESIGN

(in series)

   United Kingdom    Cartus Corporation    2414215    2414215 CARTUS RESOURCES
   United Kingdom    Cartus Corporation    2412845    2412845

 

II-6



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

GLOBE DESIGN (in series)    United Kingdom    Cartus Corporation    2414216   
2414216 HOME AND MOVE FROM CARTUS & Gate Design    United Kingdom    Cartus
Corporation    2419497    2419497 WE MOVE THE PEOPLE WHO MOVE THE WORLD   
United Kingdom    Cartus Corporation    2137549    2137549 CARTUS    United
States    Cartus Corporation    78808792    3370574 CARTUS AND GLOBE DESIGN   
United States    Cartus Corporation    78817923    3314369 CARTUS AND GLOBE
DESIGN    United States    Cartus Corporation    78818045    3314372 CARTUS AND
GLOBE DESIGN    United States    Cartus Corporation    78818064    3321204
CARTUS AND GLOBE DESIGN    United States    Cartus Corporation    78818082   
3383108 EASYTOUR    United States    Cartus Corporation    78659865    3331185
GLOBALNET    United States    Cartus Corporation    75153284    2198869 GLOBE
DESIGN    United States    Cartus Corporation    78817943    3314370 GLOBE
DESIGN    United States    Cartus Corporation    78818047    3314373 GLOBE
DESIGN    United States    Cartus Corporation    78818069    3321205 GLOBE
DESIGN    United States    Cartus Corporation    78818087    3379520 GLOBE
DESIGN (in color)    United States    Cartus Corporation    78817954    3314371
GLOBE DESIGN (in color)    United States    Cartus Corporation    78818055   
3314374 GLOBE DESIGN (in color)    United States    Cartus Corporation   
78818077    3321206 GLOBE DESIGN (in color)    United States    Cartus
Corporation    78818090    3379521 HOME AND MOVE    United States    Cartus
Corporation    78817256    3372957 HOME AND MOVE & Design    United States   
Cartus Corporation    78817258    3372958 MEMBERMOVE    United States    Cartus
Corporation    73748964    1554062 MILES FROM HOME    United States    Cartus
Corporation    77790815    3792478 MILITARY RELOCATION MANAGEMENT Design   
United States    Cartus Corporation    78044960    2757428 MOVEPLUS    United
States    Cartus Corporation    85073868    ONLY RELOCATION. ONLY PRIMACY   
United States    Cartus Corporation    78577432    3060300 PRIMACY HOME LOANS &
DEVICE    United States    Cartus Corporation    77457745    3579179 PRIMACY
RELOCATION & DEVICE    United States    Cartus Corporation    75622523   
2326003 PRIMACY RELOCATION (Stylized)    United States    Cartus Corporation   
75622524    2345012 SHORTEN THE DISTANCE    United States    Cartus Corporation
   76434346    2766508 SUNBURST LOGO    United States    Cartus Corporation   
75622522    2316479 THE PRIMACY DIFFERENCE    United States    Cartus
Corporation    76434348    2755619 WE MOVE THE PEOPLE WHO MOVE THE WORLD   
United States    Cartus Corporation    75304946    2455642

 

II-7



--------------------------------------------------------------------------------

* Primacy Relocation LLC was merged into Cartus Corporation as of December 31,
2010, and Cartus Corporation now owns all of Primacy’s marks. Recordal of that
merger will be filed in due course.

** Cartus Corporation has determined that it is not using the designated marks,
therefore it did not incur the costs to record the change of name against them –
exceptions were made if recordal did not incur additional expense. They will be
allowed to lapse without renewal.

CDRE TM LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

A DIFFERENT KIND OF REAL ESTATE COMPANY    United States    CDRE TM LLC   
75789598    2635982 CAPE COD STYLE    United States    CDRE TM LLC    76410655
   2971401 CAPE COD STYLE    United States    CDRE TM LLC    76410657    2736246
CORCORAN    United States    CDRE TM LLC    75688924    2533288 CORCORAN   
United States    CDRE TM LLC    77251976    3417729 CORCORAN WEXLER    United
States    CDRE TM LLC    76315555    2576142 CORNERSTONES OF LIFE PROGRAM &
Design    United States    CDRE TM LLC    77119473    3421531 CS and
Interlocking Circles Design    United States    CDRE TM LLC    77287785   
3418149 FS & Design    United States    CDRE TM LLC    73330013    1228982 FS
FRED SANDS REALTORS & Design    United States    CDRE TM LLC    73330014   
1228983 GREENWICHSTYLE    United States    CDRE TM LLC    77619262    3639386
IT’S ABOUT LIFE    United States    CDRE TM LLC    78280153    2973564 LEADING
AGENTS, LEADING THE WAY    United States    CDRE TM LLC    77022828    3423467
LEAVE IT TO THE EXPERTS    United States    CDRE TM LLC    85201698   
LITCHFIELDCOUNTYSTYLE    United States    CDRE TM LLC    77619263    3639387
LIVE WHO YOU ARE    United States    CDRE TM LLC    78713347    3178618 LOCALINK
   United States    CDRE TM LLC    78525869    3110476 MORE BROKER PER SQ FT   
United States    CDRE TM LLC    77612078    3635209 NEWYORKCITYSTYLE    United
States    CDRE TM LLC    77819231    3858479 OUR TOWN    United States    CDRE
TM LLC    78449628    3094142 PREFERRED MOVES    United States    CDRE TM LLC   
78871795    3398527 THE CORCORAN GROUP    United States    CDRE TM LLC   
75689238    2366134 THE SUNSHINE GROUP LTD    United States    CDRE TM LLC   
76408231    2768873 WESTCHESTERSTYLE    United States    CDRE TM LLC    77619264
   WWW.CORCORAN.COM    United States    CDRE TM LLC    75732288    2499454

CGRN Inc.

Trademark Applications and Registrations

 

II-8



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CGRN    United States    CGRN Inc.    75540186    2466103 Stick Man Design   
United States    CGRN Inc.    75673268    2332340

Sotheby’s International Realty Licensee LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

RESIDE    European Community    Sotheby’s International Realty Licensee LLC   
009324302    ARTFULLY UNITING EXTRAORDINARY HOMES WITH EXTRAORDINARY LIVES   
United States    Sotheby’s International Realty Licensee LLC    85028407    DBL
REALTORS - EXCEPTIONAL HOMES    United States    Sotheby’s International Realty
Licensee LLC    76364261    2892353 DBL REALTORS DELIVERING MORE (Stylized)   
United States    Sotheby’s International Realty Licensee LLC    76298683   
2892287 FOR THE ONGOING COLLECTION OF LIFE    United States    Sotheby’s
International Realty Licensee LLC    78490698    3069400 RESIDE    United States
   Sotheby’s International Realty Licensee LLC    77089845    3415244

Title Resource Group LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

CENSTAR    United States    Title Resource Group LLC    78439772    3213898
Circle Logo (TRG)    United States    Title Resource Group LLC    78869716   
3293882 Circle Logo (TRG)    United States    Title Resource Group LLC   
78869726    3279724 COUNT ON OUR EXCELLENCE    United States    Title Resource
Group LLC    78783827    3532528 DON’T SETTLE FOR COMPLICATED, SETTLE FOR
CONVENIENCE    United States    Title Resource Group LLC    78484489    3262070
GATEWAY SETTLEMENT SERVICES & Design    United States    Title Resource Group
LLC    78768106    3224478 IN HOUSE    United States    Title Resource Group LLC
   78626295    3607601 L LANDWAY SETTLEMENT SERVICES & Design    United States
   Title Resource Group LLC    78815007    3219806 LAKECREST RELOCATION SERVICES
   United States    Title Resource Group LLC    85172501    LAKECREST RELOCATION
SERVICES & Design    United States    Title Resource Group LLC    85172504   

 

II-9



--------------------------------------------------------------------------------

MAKING HOUSES INTO HOMES    United States    Title Resource Group LLC   
78466961    3288623 MARDAN SETTLEMENT SERVICES & Design    United States   
Title Resource Group LLC    78814998    3282646 SHORT TRAC    United States   
Title Resource Group LLC    85090682    SHORT TRAC & House Design    United
States    Title Resource Group LLC    85090690    SHORT TRAC House Design   
United States    Title Resource Group LLC    85090665    SINGLE SOLUTION   
United States    Title Resource Group LLC    77548999    3597988 SOUTHERN EQUITY
SERVICES & Design    United States    Title Resource Group LLC    78815000   
3219805

Century 21 Real Estate LLC

Trademark Applications and Registrations

 

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21    Century 21 Real Estate LLC    African Union Territories (OAPI)   
3200601329    54333 CENTURY 21    Century 21 Real Estate LLC    African Union
Territories (OAPI)    3200601330    54334 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    African Union Territories (OAPI)    54335    54335
CENTURY 21 & New House Design    Century 21 Real Estate LLC    African Union
Territories (OAPI)    54336    54336 CENTURY 21    Century 21 Real Estate LLC   
Albania    AL/T/2007/475    11869 CENTURY 21 & New House Design    Century 21
Real Estate LLC    Albania    AL/T/2007/476    11880 CENTURY 21    Century 21
Real Estate LLC    Algeria    052378    72968 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Algeria    052379    72969 CENTURY 21    Century
21 Real Estate LLC    Angola    17686    CENTURY 21    Century 21 Real Estate
LLC    Angola    17687    CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Angola    17688    CENTURY 21 & New House Design    Century 21
Real Estate LLC    Angola    17689    CENTURY 21    Century 21 Real Estate LLC
   Anguilla       2706 CENTURY 21    Century 21 Real Estate LLC    Anguilla   
   4386 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Anguilla
      4387 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Anguilla       4388 CENTURY 21    Century 21 Real Estate LLC    Antigua and
Barbuda    99232064    7004 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Antigua and Barbuda    99232065    7005 CENTURY 21    Century 21
Real Estate LLC    Argentina    1789489    1939876 CENTURY 21    Century 21 Real
Estate LLC    Argentina    1789490    1939877 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Argentina    1793605    1940048

 

II-10



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Century 21 Real Estate LLC    Argentina   
1793606    1940040 SIGLO 21    Century 21 Real Estate LLC    Argentina   
3005173    CENTURY 21    Century 21 Real Estate LLC    Aruba    89051914   
14483 CENTURION    Century 21 Real Estate LLC    Australia    559492    559492
CENTURY 21    Century 21 Real Estate LLC    Australia    326586    326586
CENTURY 21    Century 21 Real Estate LLC    Australia    491233    491233
CENTURY 21    Century 21 Real Estate LLC    Australia    491234    491234

CENTURY 21 & New House &

Sign Design (Series of 2)

   Century 21 Real Estate LLC    Australia    554728    554728 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Australia    542303    542303
CENTURY 21 & Old House & Sign Design    Century 21 Real Estate LLC    Australia
   428138    428138 CENTURY 21 & Sign & Post Design (Series of 2)    Century 21
Real Estate LLC    Australia    554730    554730 THE WORLD IS SOLD ON CENTURY 21
   Century 21 Real Estate LLC    Australia    1050167    1050167 CENTURY 21   
Century 21 Real Estate LLC    Austria    AM 2269/75    81547 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Austria    AM 5860/90    136271
CENTURY 21    Century 21 Real Estate LLC    Azerbaijan    20060373    20070412
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Azerbaijan   
20060374    20070411 CENTURY 21    Century 21 Real Estate LLC    Bahamas    8282
   8282 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Bahamas
   14542    14542 CENTURY 21    Century 21 Real Estate LLC    Bahrain    422/89
   12537 CENTURY 21    Century 21 Real Estate LLC    Bahrain    423/89    706
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Bahrain    387/91
   884 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Bahrain   
424/89    12538 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Bahrain    425/89    707 CENTURY 21    Century 21 Real Estate LLC    Bangladesh
   122234    CENTURY 21    Century 21 Real Estate LLC    Bangladesh    122235   
CENTURY 21 & New Pitched Roof House Design    Century 21 Real Estate LLC   
Bangladesh    122232    CENTURY 21 & New Pitched Roof House Design    Century 21
Real Estate LLC    Bangladesh    122236    CENTURY 21    Century 21 Real Estate
LLC    Barbados       81/534 CENTURY 21    Century 21 Real Estate LLC   
Barbados       81/490 CENTURY 21    Century 21 Real Estate LLC    Barbados      
81/6593 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Barbados
      81/6249 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Barbados       81/6594

 

II-11



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21    Century 21 Real Estate LLC    Belize    1724.03    1724.03 CENTURY
21    Century 21 Real Estate LLC    Belize    6234    6234 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Belize    1725.03    1725.03 SIGLO
21    Century 21 Real Estate LLC    Belize    1723.03    1723.03 CENTURION   
Century 21 Real Estate LLC    Benelux    766104    497239 CENTURY 21    Century
21 Real Estate LLC    Benelux    34606    335022 CENTURY 21    Century 21 Real
Estate LLC    Benelux    691728    151437 CENTURY 21    Century 21 Real Estate
LLC    Benelux    834723    556946 CENTURY 21 & New House Design    Century 21
Real Estate LLC    Benelux    755505    487878 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Benelux    834724    556947 CENTURY 21 & Sign &
Post Design    Century 21 Real Estate LLC    Benelux    774593    508016 CENTURY
21 & Sign Design    Century 21 Real Estate LLC    Benelux    774594    508017
EEUW 21    Century 21 Real Estate LLC    Benelux    739532    475269 SIECLE 21
   Century 21 Real Estate LLC    Benelux    739533    475270 CENTURY 21   
Century 21 Real Estate LLC    Bermuda    7935    7935 CENTURY 21    Century 21
Real Estate LLC    Bermuda    42240    42240 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Bermuda    21330    21330 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Bermuda    42241    42241 CENTURY 21   
Century 21 Real Estate LLC    Bolivia    146214    73319 CENTURY 21    Century
21 Real Estate LLC    Bolivia    146214    73320 CENTURY 21    Century 21 Real
Estate LLC    Bolivia    146214    73321 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Bolivia    146214    73318 SIGLO 21    Century 21
Real Estate LLC    Bolivia    2541921    75829 CENTURY 21    Century 21 Real
Estate LLC    Bosnia and Herzegovina    BAZ069892A    BAZ069892 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Bosnia and Herzegovina   
BAZ069891A    BAZ069891 CENTURY 21    Century 21 Real Estate LLC    Brazil   
10882/79    7201044 CENTURY 21    Century 21 Real Estate LLC    Brazil   
26404/75    7061021 CENTURY 21    Century 21 Real Estate LLC    Brazil   
817906088    817906088 CENTURY 21    Century 21 Real Estate LLC    Brazil   
817906096    817906096 CENTURY 21 & New House Design    Century 21 Real Estate
LLC    Brazil    815817355    815817355 CENTURY 21 & New House Design    Century
21 Real Estate LLC    Brazil    815818670    815818670 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Brazil    817906100    817906100 SECULO
21    Coldwell Banker LLC    Brazil    820707775    820707775 SECULO 21   
Century 21 Real Estate LLC    Brazil    820829749    820829749 CENTURY 21   
Century 21 Real Estate Corp    Brunei Darussalam    35586    35586

 

II-12



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Century 21 Real Estate Corp    Brunei
Darussalam    35588    35588 CENTURY 21    Century 21 Real Estate LLC   
Bulgaria    12207    18876 CENTURY 21    Century 21 Real Estate LLC    Bulgaria
   12208    1675 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Bulgaria    67145    52033 AD/PAC    Century 21 Real Estate LLC    Canada   
476194    286901 CENTURY 21    Century 21 Real Estate LLC    Canada    417509   
233529 CENTURY 21    Century 21 Real Estate LLC    Canada    587710    368747
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Canada    673854
   401397 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Canada
   673857    397606 CENTURY 21 & New House Design    Century 21 Real Estate LLC
   Canada    673859    397607 CENTURY 21 & Old Design    Century 21 Real Estate
LLC    Canada    587712    368748 CENTURY 21 & Sign & Post Design    Century 21
Real Estate LLC    Canada    673855    400535 CENTURY 21 & Sign & Post Design
(Color)    Century 21 Real Estate LLC    Canada    673856    400536 CENTURY 21
CONNECTIONS GUICHET UNIQUE VALUER AJOUTEE & Design    Century 21 Real Estate LLC
   Canada    1080726    595238 CENTURY 21 CONNECTIONS REAL CONVENIENCE REAL
VALUE & Design    Century 21 Real Estate LLC    Canada    1027978    587032
CENTURY 21 Sign & Post Design (Gold & Black)    Century 21 Real Estate LLC   
Canada    673852    397605 CENTURY 21 Sign & Post Design (Gold & Brown)   
Century 21 Real Estate LLC    Canada    424313    260388 CENTURY 21 SignPost
Design (Gold)    Century 21 Real Estate LLC    Canada    1179262    605650
CREATE 21    Century 21 Real Estate LLC    Canada    1234772    699134 NORTH
AMERICA’S NUMBER 1 TOP SELLER, CENTURY 21    Century 21 Real Estate LLC   
Canada    462978    274562 SHOWCASE 21    Century 21 Real Estate LLC    Canada
   1345086    712903 THE REAL ESTATE INVESTMENT JOURNAL    Century 21 Real
Estate LLC    Canada    476195    292131 VIP    Century 21 Real Estate LLC   
Canada    476192    276212 CENTURY 21    Century 21 Real Estate LLC    Cape
Verde       CENTURY 21    Century 21 Real Estate LLC    Cape Verde       CENTURY
21 & New House Design    Century 21 Real Estate LLC    Cape Verde       CENTURY
21 & New House Design    Century 21 Real Estate LLC    Cape Verde       CENTURY
21    Century 21 Real Estate LLC    Cayman Islands       1062225 CENTURY 21   
Century 21 Real Estate LLC    Cayman Islands       1274764

 

II-13



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21    Century 21 Real Estate LLC    Cayman Islands       1274765 CENTURY
21 & New House Design    Century 21 Real Estate LLC    Cayman Islands      
1453969 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    Cayman
Islands       1459099 CENTURY 21 & Sign Design    Century 21 Real Estate LLC   
Cayman Islands       1459101 CENTURY 21    Century 21 Real Estate LLC    Chile
   299472    760388 CENTURY 21    Century 21 Real Estate LLC    Chile    299473
   604353 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Chile
   272613    611278 CENTURY 21 & New House Design    Century 21 Real Estate LLC
   Chile    272614    611277 century21.cl    Century 21 Real Estate LLC    Chile
      siglo21inmobiliaria.cl    Century 21 Real Estate LLC    Chile      
CENTURY 21    Century 21 Real Estate LLC    China (People’s Republic)    8924591
   523152 CENTURY 21    Century 21 Real Estate LLC    China (People’s Republic)
   93094145    777124 CENTURY 21 & New House Design    Century 21 Real Estate
LLC    China (People’s Republic)       3065318 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    China (People’s Republic)       3065316 CENTURY
21 & New House Design    Century 21 Real Estate LLC    China (People’s Republic)
   90053105    577417 CENTURY 21 & New House Design    Century 21 Real Estate
LLC    China (People’s Republic)    93094136    777122 CENTURY 21 & New House
Design (with Chinese)    Century 21 Real Estate LLC    China (People’s Republic)
   2000055326    1672792 CENTURY 21 & New House Design (with Chinese)    Century
21 Real Estate LLC    China (People’s Republic)    2000055327    1647735 CENTURY
21 & New House Design (with Chinese)    Century 21 Real Estate LLC    China
(People’s Republic)    2000085135    1655868 CENTURY 21 & New House Design (with
Chinese)    Century 21 Real Estate LLC    China (People’s Republic)   
2000085849    1699741 CENTURY 21 & New House Design (with Chinese)    Century 21
Real Estate LLC    China (People’s Republic)    2000085850    1651932 CENTURY
21 & New Pitched Roof House Design    Century 21 Real Estate LLC    China
(People’s Republic)    6950881    6950881 CENTURY 21 & New Pitched Roof House
Design    Century 21 Real Estate LLC    China (People’s Republic)    6950882   
CENTURY 21 (in Chinese)    Century 21 Real Estate LLC    China (People’s
Republic)       3501579 CENTURY 21 (Stylized) with COMMERCIAL in Chinese
Characters    Century 21 Real Estate LLC    China (People’s Republic)      
CENTURY 21 (Stylized) with COMMERCIAL in Chinese Characters    Century 21 Real
Estate LLC    China (People’s Republic)       CENTURY 21 (Stylized) with
COMMERCIAL in Chinese Characters    Century 21 Real Estate LLC    China
(People’s Republic)      

 

II-14



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 (Stylized) with COMMERCIAL in Chinese Characters    Century 21 Real
Estate LLC    China (People’s Republic)       CENTURY 21 (Stylized) with
COMMERCIAL in Chinese Characters    Century 21 Real Estate LLC    China
(People’s Republic)       CENTURY 21 COMMERCIAL    Century 21 Real Estate LLC   
China (People’s Republic)       CENTURY 21 COMMERCIAL    Century 21 Real Estate
LLC    China (People’s Republic)       CENTURY 21 COMMERCIAL    Century 21 Real
Estate LLC    China (People’s Republic)       CENTURY 21 COMMERCIAL    Century
21 Real Estate LLC    China (People’s Republic)       CENTURY 21 COMMERCIAL   
Century 21 Real Estate LLC    China (People’s Republic)       CENTURY 21
COMMERCIAL (Stylized)    Century 21 Real Estate LLC    China (People’s Republic)
      CENTURY 21 COMMERCIAL (Stylized)    Century 21 Real Estate LLC    China
(People’s Republic)       CENTURY 21 COMMERCIAL (Stylized)    Century 21 Real
Estate LLC    China (People’s Republic)       CENTURY 21 COMMERCIAL (Stylized)
   Century 21 Real Estate LLC    China (People’s Republic)       CENTURY 21
COMMERCIAL (Stylized)    Century 21 Real Estate LLC    China (People’s Republic)
      CENTURY 21 COMMERCIAL in Chinese Characters    Century 21 Real Estate LLC
   China (People’s Republic)       CENTURY 21 COMMERCIAL in Chinese Characters
   Century 21 Real Estate LLC    China (People’s Republic)       CENTURY 21
COMMERCIAL in Chinese Characters    Century 21 Real Estate LLC    China
(People’s Republic)       CENTURY 21 COMMERCIAL in Chinese Characters    Century
21 Real Estate LLC    China (People’s Republic)       CENTURY 21 COMMERCIAL in
Chinese Characters    Century 21 Real Estate LLC    China (People’s Republic)   
   CENTURY 22    Century 21 Real Estate LLC    China (People’s Republic)   
3894723    CENTURY 22    Century 21 Real Estate LLC    China (People’s Republic)
   3894724    CENTURY 22    Century 21 Real Estate LLC    China (People’s
Republic)    3894725    3894725 CENTURY 21    Century 21 Real Estate LLC   
Colombia    306032    141915 CENTURY 21    Century 21 Real Estate LLC   
Colombia    306033    141916 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Colombia    97069262    211360 CENTURY 21 & Old Design    Century
21 Real Estate LLC    Colombia    306054    141917

 

II-15



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & Old Design    Century 21 Real Estate LLC    Colombia    306055   
141918 SIGLO 21    Century 21 Real Estate LLC    Colombia    98022229    214489
CENTURY 21    Century 21 Real Estate LLC    Costa Rica    72248    72248 CENTURY
21    Century 21 Real Estate LLC    Costa Rica    72530    72530 CENTURY 21 &
New House Design    Century 21 Real Estate LLC    Costa Rica    77838    77838
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Costa Rica   
78188    78188 SIGLO 21    Century 21 Real Estate LLC    Costa Rica    111092   
111092 CENTURY 21    Century 21 Real Estate LLC    Croatia    Z20060597A   
Z20060597 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Croatia
   Z20060598A    Z20060598 CENTURY 21    Century 21 Real Estate LLC    Cyprus,
Republic of    30846    30846 CENTURY 21    Century 21 Real Estate LLC   
Cyprus, Republic of    33210    33210 CENTURY 21 & New House Design    Century
21 Real Estate LLC    Cyprus, Republic of    30847    30847 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Cyprus, Republic of    33209   
33209 CENTURY 21    Century 21 Real Estate LLC    Czech Republic    170452   
170452 21 ARHUNDREDE    Century 21 Real Estate LLC    Denmark    00080    08796
CENTURY 21    Century 21 Real Estate LLC    Denmark    04211    00100 CENTURY
21 & New House Design    Century 21 Real Estate LLC    Denmark    08959    07414
CENTURY 21    Century 21 Real Estate LLC    Dominica    1/89    1/89 CENTURY 21
   Century 21 Real Estate LLC    Dominican Republic    41404    41404 CENTURY 21
   Century 21 Real Estate LLC    Dominican Republic    41405    41405 CENTURY
21 & New House Design    Century 21 Real Estate LLC    Dominican Republic   
34822    34822 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Dominican Republic    60133    60133 CENTURY 21 & New House Design    Century 21
Real Estate LLC    Dominican Republic    60153    60153 CENTURY 21    Century 21
Real Estate LLC    Ecuador    61730    5592 CENTURY 21    Century 21 Real Estate
LLC    Ecuador    61731    5593 CENTURY 21    Century 21 Real Estate LLC   
Ecuador    61732    5916 CENTURY 21 & New House Design    Century 21 Real Estate
LLC    Ecuador    57790    5591 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Ecuador    57791    5986 CENTURY 21 & New House Design    Century
21 Real Estate LLC    Ecuador    57792    5987 SIGLO 21    Century 21 Real
Estate LLC    Ecuador    86.879    4846-10 CENTURY 21    Century 21 Real Estate
LLC    Egypt    74584    74584 CENTURY 21    Century 21 Real Estate LLC    Egypt
   249810    CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Egypt    78959    78959 CENTURY 21 & New House Design    Century 21 Real Estate
LLC    Egypt    78960    78960

 

II-16



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21    Century 21 Real Estate Corp    El Salvador       112 book 6
CENTURY 21    Century 21 Real Estate LLC    El Salvador    1596-98    58 book 95
CENTURY 21 & New House Design    Century 21 Real Estate Corp    El Salvador   
   18 book 10 CENTURY 21 & New House Design    Century 21 Real Estate LLC    El
Salvador       10 book 23 SIGLO 21    Century 21 Real Estate LLC    El Salvador
   E-1599-98    146 book 93 CENTURY 21    Century 21 Real Estate LLC    Estonia
   2226    7566 21 ARHUNDREDE    Century 21 Real Estate LLC    European
Community    146746    146746 21OS AIUN    Century 21 Real Estate LLC   
European Community    146589    146589 AD/PAC    Century 21 Real Estate LLC   
European Community    146787    146787 ARHUNDRADE 21    Century 21 Real Estate
LLC    European Community    146415    146415 CENTURION    Century 21 Real
Estate LLC    European Community    146316    146316 CENTURY 21    Century 21
Real Estate LLC    European Community    146068    146068 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    European Community    146357    146357
CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    European
Community    146258    146258 CENTURY 21 & Sign Design    Century 21 Real Estate
LLC    European Community    146191    146191 CENTURY 21 2 & 1    Century 21
Real Estate LLC    European Community    146761    146761 CENTURY 21 COMMERCIAL
   Century 21 Real Estate LLC    European Community    009601121    CENTURY 21
COMMERCIAL (Stylized)    Century 21 Real Estate LLC    European Community   
009601238    CENTURY 21 GESTION    Century 21 Real Estate LLC    European
Community    146332    146332 KIOSQUE 21    Century 21 Real Estate LLC   
European Community    146233    146233 SECOLO 21    Century 21 Real Estate LLC
   European Community    146555    146555 SECULO 21    Century 21 Real Estate
LLC    European Community    146522    146522 SEKEL 21    Century 21 Real Estate
LLC    European Community    146472    146472 SIECLE 21    Century 21 Real
Estate LLC    European Community    146720    146720 SIGLO 21    Century 21 Real
Estate LLC    European Community    146449    146449 VIP    Century 21 Real
Estate LLC    European Community    146142    146142 VOISISATA 21    Century 21
Real Estate LLC    European Community    146373    146373 CENTURY 21    Century
21 Real Estate Corp    Fiji    20423    20423 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Fiji    160/06    CENTURY 21 & Old Design   
Century 21 Real Estate Corp    Fiji    20424    20424 CENTURY 21    Century 21
Real Estate LLC    Finland    3976/75    72169 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Finland    4832/90    117908 VUOSISATA 21   
Century 21 Real Estate LLC    Finland    5820/89    124952 CENTURION    Century
21 Real Estate LLC    France    300135    1682705 CENTURY 21    Century 21 Real
Estate LLC    France    841807    1399704 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    France    239193    1617044 CENTURY 21 & Sign &
Post Design    Century 21 Real Estate LLC    France    063454990    063454990

 

II-17



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & Sign Design    Century 21 Real Estate LLC    France    063454991   
063454991 CENTURY 21 GESTION    Century 21 Real Estate LLC    France    476409
   93476409 CENTURY 21 IMMOBILIER D’ENTREPRISE & Design    Century 21 Real
Estate LLC    France    99775039    99775039 KIOSQUE 21    Century 21 Real
Estate LLC    France       94516614 SIECLE 21    Century 21 Real Estate LLC   
France    166203    1636431 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Gaza District    5126    5126 CENTURY 21 (in English & Arabic)   
Century 21 Real Estate LLC    Gaza District    5127    5127 CENTURY 21   
Century 21 Real Estate LLC    Georgia    58691/03    CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Georgia    58692/03    CENTURY 21   
Century 21 Real Estate LLC    Germany    27704/36    992054 CENTURY 21   
Century 21 Real Estate LLC    Germany    25330/16    976127 CENTURY 21   
Century 21 Real Estate LLC    Germany    65907/16    653579 CENTURY 21   
Century 21 Real Estate LLC    Germany    659777/36    CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Germany    41001/36    1184574 CENTURY
21    Century 21 Real Estate LLC    Ghana       CENTURY 21    Century 21 Real
Estate LLC    Ghana       CENTURY 21 & New Pitched Roof House Design    Century
21 Real Estate LLC    Ghana    001971/2008    CENTURY 21 & New Pitched Roof
House Design    Century 21 Real Estate LLC    Ghana    001985/2008    CENTURY 21
   Century 21 Real Estate LLC    Greece    55558    55558 CENTURY 21    Century
21 Real Estate LLC    Greece    111125    111125 CENTURY 21 & New House Design
   Century 21 Real Estate LLC    Greece    111062    111062 CENTURY 21   
Century 21 Real Estate LLC    Grenada       90/1998 CENTURY 21    Century 21
Real Estate LLC    Grenada       91/1998 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Grenada       84/1998 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Grenada       85/1998 CENTURY 21   
Century 21 Real Estate LLC    Guatemala    002722    121727 CENTURY 21   
Century 21 Real Estate LLC    Guatemala    002723    121356 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Guatemala    04974    66514
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Guatemala    4975
   64944 SIGLO 21    Century 21 Real Estate LLC    Guatemala    2783    104939
CENTURY 21    Century 21 Real Estate LLC    Guyana    16553A    16553A CENTURY
21 & Design    Century 21 Real Estate LLC    Guyana    16552A    16552A CENTURY
21    Century 21 Real Estate LLC    Haiti    179-149    179-149 CENTURY 21   
Century 21 Real Estate LLC    Haiti    227-87    289-126 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Haiti    233-99    374-140

 

II-18



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Century 21 Real Estate LLC    Haiti    234-99
   375-140 CENTURY 21    Century 21 Real Estate LLC    Honduras    5393-89   
941 CENTURY 21    Century 21 Real Estate LLC    Honduras    5408-89    52329
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Honduras   
3616/91    1210 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Honduras    3617/91    55034 SIGLO 21    Century 21 Real Estate LLC    Honduras
   3757/98    5064 CENTURION    Century 21 Real Estate LLC    Hong Kong   
5513/1992    7743/1995 CENTURION    Century 21 Real Estate LLC    Hong Kong   
5898/1992    4807/1993 CENTURION    Century 21 Real Estate LLC    Hong Kong   
7146/1991    599/1993 CENTURY (in Chinese characters)    Century 21 Real Estate
LLC    Hong Kong    300698086    300698086 CENTURY (in series)    Century 21
Real Estate LLC    Hong Kong    300698077    300698077 CENTURY 21    Century 21
Real Estate LLC    Hong Kong    4567/1993    B6914/1996 CENTURY 21    Century 21
Real Estate LLC    Hong Kong    5830/1992    B602/1995 CENTURY 21    Century 21
Real Estate LLC    Hong Kong    6197/1988    2843/1992 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Hong Kong    4565/1993    B8023/1996
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Hong Kong   
5831/1992    B603/1995 CENTURY 21 & New House Design    Century 21 Real Estate
LLC    Hong Kong    6196/1988    2842/1992 CENTURY 21 & New House Design (with
Chinese)    Century 21 Real Estate LLC    Hong Kong    11943/1993    B3447/1997
CENTURY 21 & New House Design (with Chinese)    Century 21 Real Estate LLC   
Hong Kong    11944/1993    B3448/1997 CENTURY 21 & New House Design (with
Chinese)    Century 21 Real Estate LLC    Hong Kong    11945/1993    B3449/1997
CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    Hong Kong   
114/1992    B5441/1994 CENTURY 21 & Sign Design    Century 21 Real Estate LLC   
Hong Kong    115/1992    B2683/1995 CENTURY 21 (in Chinese)    Century 21 Real
Estate LLC    Hong Kong    6503/1988    B601/1995 CENTURY 21 (in Chinese)   
Century 21 Real Estate LLC    Hong Kong    10475/1993    B3446/1997 CENTURY 21
VIP    Century 21 Real Estate LLC    Hong Kong    10476/1993    B8068/1997 VIP
   Century 21 Real Estate LLC    Hong Kong    5424/1992    1903/1995 VIP   
Century 21 Real Estate LLC    Hong Kong    7150/1991    5017/1994 CENTURY 21   
Century 21 Real Estate LLC    Hungary    46/90    138029 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Hungary    M1001345    CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Hungary    3647/90    139852
CENTURY 21    Century 21 Real Estate LLC    Iceland    172/1989    199/1991
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Iceland   
173/1989    380/1991 OLDIN 21    Century 21 Real Estate LLC    Iceland   
11/1990    203/1991 OLDIN 21    Century 21 Real Estate LLC    Iceland   
789/1990    80/1991

 

II-19



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21    Century 21 Real Estate LLC    India    506834    506834 CENTURY 21
   Century 21 Real Estate LLC    India    1359561    CENTURY 21 & New House
Design    Century 21 Real Estate LLC    India    506833    506833 CENTURY 21 &
New House Design    Century 21 Real Estate LLC    India    1359563    CENTURY 21
INDIA    Century 21 Real Estate LLC    India    1775850    CENTURY 21 INDIA &
New House Design    Century 21 Real Estate LLC    India    1775849    CENTURY 21
INDIA & New House Design (in Hindi)    Century 21 Real Estate LLC    India   
1775848    CENTURY 21    Century 21 Real Estate LLC    Indonesia       488535
CENTURY 21    Century 21 Real Estate LLC    Indonesia       IDM000077182 CENTURY
21    Century 21 Real Estate LLC    Indonesia       488202 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Indonesia       IDM000077183
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Indonesia      
488203 CENTURION    Century 21 Real Estate LLC    Ireland    3402    150073
CENTURION    Century 21 Real Estate LLC    Ireland    4702    150608 CENTURY 21
   Century 21 Real Estate LLC    Ireland    2700    088749 CENTURY 21    Century
21 Real Estate LLC    Ireland    4088    201312 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Ireland    4090    201423 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Ireland    6690    142535 CENTURY 21 &
Sign & Post Design    Century 21 Real Estate LLC    Ireland    0857    151789
CENTURY 21 & Sign Design    Century 21 Real Estate LLC    Ireland    0858   
151790 CENTURY 21    Century 21 Real Estate LLC    Israel    46053    46053
CENTURY 21    Century 21 Real Estate LLC    Israel    46054    46054 CENTURY 21
   Century 21 Real Estate LLC    Israel    85988    85988 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Israel    78817    78817 CENTURY 21 &
New House Design    Century 21 Real Estate LLC    Israel    78818    78818
CENTURY 21 (in Hebrew)    Century 21 Real Estate LLC    Israel    74955    74955
CENTURY 21 (in Hebrew)    Century 21 Real Estate LLC    Israel    74956    74956
CENTURY 21    Century 21 Real Estate LLC    Italy    MI2010C008748    CENTURY 21
   Century 21 Real Estate LLC    Italy    34978/75    731278 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Italy    MI2010C008750    CENTURY
21 & New House Design    Century 21 Real Estate Corp    Italy    26645C/90   
920518 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    Italy   
92C000632    977859 CENTURY 21 & Sign Design    Century 21 Real Estate LLC   
Italy    92C000633    977858

 

II-20



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

SECOLO 21    Century 21 Real Estate Corp    Italy    98C000928    836806 SECOLO
21    Century 21 Real Estate LLC    Italy    38699C/90    897493 CENTURY 21   
Century 21 Real Estate Corp    Jamaica       B19093 CENTURY 21    Century 21
Real Estate Corp    Jamaica    41296    41296 CENTURY 21 & Design    Century 21
Real Estate Corp    Jamaica    16/1470    25542 CENTURY 21    Century 21 Real
Estate LLC    Japan    76430    5175544 CENTURY 21 & New House Design    Century
21 Real Estate LLC    Japan    76429/2007    5115017 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Japan    83473/2007    5172405 CENTURY
21 & New House Design    Century 21 Real Estate LLC    Japan    241187/92   
3158940 CENTURY 21 FINE HOMES & ESTATES    Century 21 Real Estate LLC    Japan
   20466    5192572 CENTURY 21 FINE HOMES & ESTATES & New Gate Design 2008   
Century 21 Real Estate LLC    Japan    20467    5192573 CENTURY 21 HOME in
Katakana    Century 21 Real Estate LLC    Japan    168212/97    4253681 CENTURY
21 HOUSING in Katakana    Century 21 Real Estate LLC    Japan    168213/97   
4253682 CENTURY 21 IMPORT HOME in Katakana    Century 21 Real Estate LLC   
Japan    168215/97    4303578 CENTURY 21 IMPORT HOUSE in Katakana    Century 21
Real Estate LLC    Japan    168211/97    4303576 CENTURY 21 IMPORT HOUSE in
Katakana    Century 21 Real Estate LLC    Japan    168214/97    4303577 CENTURY
21 in Katakana    Century 21 Real Estate LLC    Japan    241188/92    3202692
CENTURY 21 MY HOME AUCTION (in Katakana)    Century 21 Real Estate LLC    Japan
   82130/00    4547714 CENTURY 21 REAL ESTATE    Century 21 Real Estate LLC   
Japan    979/84    1854786 CENTURY 21 REAL ESTATE AUCTION (in Japanese)   
Century 21 Real Estate LLC    Japan    82131/00    4511522 CENTURY 21 REAL
ESTATE CORPORATION & Design    Century 21 Real Estate LLC    Japan    111178/90
   2691387 CENTURY 21 REAL ESTATE in Katakana    Century 21 Real Estate LLC   
Japan    11558/90    2476784 CENTURY 21 Sign & Post Design    Century 21 Real
Estate LLC    Japan    42404/91    2696263 CENTURY 21 Sign Design    Century 21
Real Estate LLC    Japan    42405/91    2696264 CENTURY 22    Century 21 Real
Estate LLC    Japan    162372/97    4693536 CLUBCENTURION (with Katakana)   
Century 21 Real Estate LLC    Japan    10977/99    4405634 CENTURY 21    Century
21 Real Estate LLC    Jordan    83335    83335 CENTURY 21    Century 21 Real
Estate LLC    Jordan    83595    83595 CENTURY 21 & New House Design    Century
21 Real Estate LLC    Jordan    83576    83576

 

II-21



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Century 21 Real Estate LLC    Jordan    83644
   83644 CENTURY 21    Century 21 Real Estate LLC    Kazakhstan    33108   
22498 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Kazakhstan
   33109    22499 CENTURY 21 & New House Design (in Kazakh)    Century 21 Real
Estate LLC    Kazakhstan    34554    23514 CENTURY 21 & New House Design (in
Cyrillic)    Century 21 Real Estate LLC    Kazakhstan    34845    23938 CENTURY
21 (in Cyrillic)    Century 21 Real Estate LLC    Kazakhstan    34846    24069
CENTURY 21 (in Kazakh)    Century 21 Real Estate LLC    Kazakhstan    34555   
23515 CENTURY 21 COMMERCIAL & Design    Century 21 Real Estate LLC    Kazakhstan
   40134    28042 CENTURY 21 COMMERCIAL & Design (in Cyrillic)    Century 21
Real Estate LLC    Kazakhstan    40136    28044 CENTURY 21 FINE HOMES &
ESTATES & New Gate Design    Century 21 Real Estate LLC    Kazakhstan    40133
   28041 CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)   
Century 21 Real Estate LLC    Kazakhstan    40135    28043 CENTURY 21    Century
21 Real Estate LLC    Kenya    0191    0191 CENTURY 21    Century 21 Real Estate
LLC    Kenya    36999    36999 CENTURY 21    Century 21 Real Estate LLC    Kenya
   64626    64626 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Kenya    0192    0192 CENTURY 21 & New Pitched Roof House Design    Century 21
Real Estate LLC    Kenya    64625    64625 CENTURY 21    Century 21 Real Estate
LLC    Korea, Republic of    1984-15644    117926 CENTURY 21    Century 21 Real
Estate LLC    Korea, Republic of    1984-1027    5370 CENTURY 21 & New House
Design (with Korean)    Century 21 Real Estate LLC    Korea, Republic of   
2000-15614    72575 CENTURY 21    Century 21 Real Estate LLC    Kosovo    6772
   1363 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Kosovo   
7285    1561 CENTURY 21    Century 21 Real Estate LLC    Kuwait    33326   
30493 CENTURY 21    Century 21 Real Estate LLC    Kuwait    33327    30494
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Kuwait    33328
   30497 CENTURY 21    Century 21 Real Estate LLC    Latvia    M-92-1273   
M10874 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Latvia   
M-02-1615    M51933 CENTURY 21    Century 21 Real Estate Corp    Lebanon   
244649/490    53458 CENTURY 21    Century 21 Real Estate Corp    Lebanon   
182665/7    105819 CENTURY 21 & New House Design    Century 21 Real Estate Corp
   Lebanon    142171/285    105801 CENTURY 21 & New House Design    Century 21
Real Estate Corp    Lebanon    182665/6    105820

 

II-22



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & Old Design    Century 21 Real Estate Corp    Lebanon    244649/490
   53459 CENTURY 21    Century 21 Real Estate LLC    Liberia       00067/2006
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Liberia      
00068/2006 CENTURY 21    Century 21 Real Estate LLC    Libya    17338    CENTURY
21    Century 21 Real Estate LLC    Libya    17341    CENTURY 21 & New Pitched
Roof House Design    Century 21 Real Estate LLC    Libya    17339    CENTURY
21 & New Pitched Roof House Design    Century 21 Real Estate LLC    Libya   
17340    CENTURY 21    Century 21 Real Estate LLC    Lithuania    4512    7971
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Lithuania    4514
   21930 CENTURY 21    Century 21 Real Estate LLC    Macau    12657 M    12657 M
CENTURY 21    Century 21 Real Estate LLC    Macau    12658 M    12658 M CENTURY
21 & New House Design    Century 21 Real Estate LLC    Macau    12659 M    12659
M CENTURY 21 & New House Design    Century 21 Real Estate LLC    Macau    12660
M    12660 M CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC   
Macau    12662 M    12662 M CENTURY 21 & Sign & Post Design    Century 21 Real
Estate LLC    Macau    12663 M    12663 M CENTURY 21    Century 21 Real Estate
LLC    Macedonia    2005/862    13234 CENTURY 21 & New House Design    Century
21 Real Estate LLC    Macedonia    2005/863    13233 CENTURION    Century 21
Real Estate LLC    Malaysia    9201794    9201794 CENTURION    Century 21 Real
Estate LLC    Malaysia    97018284    97018284 CENTURION    Century 21 Real
Estate LLC    Malaysia    97018285    97018285 CENTURY 21    Century 21 Real
Estate LLC    Malaysia    8804830    8804830 CENTURY 21    Century 21 Real
Estate LLC    Malaysia    98001032    98001032 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Malaysia    8804829    8804829 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Malaysia    98001033    98001033
CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    Malaysia   
91001718    91001718 CENTURY 21 Sign & Post (color)    Century 21 Real Estate
LLC    Malaysia    91004500    91004500 CENTURY 21 Sign Design    Century 21
Real Estate LLC    Malaysia    91001717    91001717 CENTURY 21 Sign Design
(color)    Century 21 Real Estate LLC    Malaysia    9103818    9103818 CENTURY
21    Century 21 Real Estate LLC    Malta    20260    20260 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Malta    20261    20261 CENTURY
21 & Sign & Post Design    Century 21 Real Estate LLC    Malta    20398    20398
CENTURY 21 & Sign Design    Century 21 Real Estate LLC    Malta    20399   
20399 CENTURY 21    Century 21 Real Estate LLC    Mauritius    MU/M/08/08584   
07385/2009

 

II-23



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & New Pitched Roof House Design    Century 21 Real Estate LLC   
Mauritius    MU/M/08/08585    07386/2009 CASA ABIERTA    Century 21 Real Estate
LLC    Mexico    154195    483652 CENTURION    Century 21 Real Estate LLC   
Mexico    119465    483935 CENTURION    Century 21 Real Estate LLC    Mexico   
119467    422142 CENTURY 21    Century 21 Real Estate LLC    Mexico    47531   
434652 CENTURY 21    Century 21 Real Estate LLC    Mexico    52724    360990
CENTURY 21    Century 21 Real Estate LLC    Mexico    52726    360991 CENTURY 21
   Century 21 Real Estate LLC    Mexico    52727    360992 CENTURY 21    Century
21 Real Estate LLC    Mexico    52728    360993 CENTURY 21    Century 21 Real
Estate LLC    Mexico    77331    388000 CENTURY 21    Century 21 Real Estate LLC
   Mexico    117459    849730 CENTURY 21    Century 21 Real Estate LLC    Mexico
   117471    527091 CENTURY 21 & New House Design    Century 21 Real Estate LLC
   Mexico    97783    435000 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Mexico    117455    454485 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Mexico    117466    478179 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Mexico    117479    422506 CENTURY 21 &
Sign & Post Design    Century 21 Real Estate LLC    Mexico    107933    403696
CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    Mexico   
117470    420317 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC
   Mexico    117473    423754 CENTURY 21 & Sign Design    Century 21 Real Estate
LLC    Mexico    117467    420316 CENTURY 21 HOME IMPROVEMENTS    Century 21
Real Estate LLC    Mexico    247361    524430 CENTURY 21 HOME IMPROVEMENTS   
Century 21 Real Estate LLC    Mexico    247362    549869 CENTURY 21 HOME
IMPROVEMENTS    Century 21 Real Estate LLC    Mexico    247363    546079 CENTURY
21 HOME IMPROVEMENTS    Century 21 Real Estate LLC    Mexico    247364    524431
CENTURY 21 HOME IMPROVEMENTS    Century 21 Real Estate LLC    Mexico    247365
   524432 CENTURY 21 HOME IMPROVEMENTS    Century 21 Real Estate LLC    Mexico
   247367    612100 CENTURY 21 HOME IMPROVEMENTS    Century 21 Real Estate LLC
   Mexico    247368    524433 PONGA SU CONFIANZA EN EL NUMERO UNO    Century 21
Real Estate LLC    Mexico    119468    410948 PONGA SU CONFIANZA EN EL NUMERO
UNO    Century 21 Real Estate LLC    Mexico    119469    410949 SIGLO 21   
Century 21 Real Estate LLC    Mexico    52725    507194 SIGLO 21    Century 21
Real Estate LLC    Mexico    117454    841573

 

II-24



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

SIGLO 21    Century 21 Real Estate LLC    Mexico    117465    659818 SIGLO 21   
Century 21 Real Estate LLC    Mexico    117472    1140607 SIGLO 21    Century 21
Real Estate LLC    Mexico    117474    436004 CENTURION    Century 21 Real
Estate LLC    Monaco    14083    01.22851 CENTURY 21    Century 21 Real Estate
LLC    Monaco    11316    2R97.17947 CENTURY 21    Century 21 Real Estate LLC   
Monaco    13115    00.21138 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Monaco    26756    06.25281 CENTURY 21 & Sign & Post Design   
Century 21 Real Estate LLC    Monaco    14180    92.14147 CENTURY 21 & Sign
Design    Century 21 Real Estate LLC    Monaco    14179    92.14146 SIECLE 21   
Century 21 Real Estate LLC    Monaco    13114    00.21137 CENTURY 21    Century
21 Real Estate LLC    Montenegro    Z-1284/2000    46528 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Montenegro    Z-800/2006    53318
CENTURY 21    Century 21 Real Estate LLC    Montserrat    1432    1432 CENTURY
21    Century 21 Real Estate LLC    Morocco    75533    75533 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Morocco    75534    75534 CENTURY
21    Century 21 Real Estate LLC    Mozambique    12675/2007    CENTURY 21   
Century 21 Real Estate LLC    Netherlands Antilles    D-600644    12451 CENTURY
21 & New House Design    Century 21 Real Estate LLC    Netherlands Antilles   
D-300531    10146 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Netherlands Antilles    16277    01028 CENTURION    Century 21 Real Estate LLC
   New Zealand    211267    211267 CENTURION    Century 21 Real Estate LLC   
New Zealand    211268    211268 CENTURY 21    Century 21 Real Estate LLC    New
Zealand    113348    113348 CENTURY 21    Century 21 Real Estate LLC    New
Zealand    182993    182993 CENTURY 21    Century 21 Real Estate LLC    New
Zealand    192823    192823 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    New Zealand    204877    204877 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    New Zealand    204878    204878 CENTURY 21 &
Sign & Post Design    Century 21 Real Estate LLC    New Zealand    209832   
209832 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    New
Zealand    209833    209833 CENTURY 21 & Sign Design    Century 21 Real Estate
LLC    New Zealand    209834    209834 CENTURY 21 & Sign Design    Century 21
Real Estate LLC    New Zealand    209835    209835 CENTURY 21    Century 21 Real
Estate LLC    Nicaragua    4327    20120 CENTURY 21    Century 21 Real Estate
LLC    Nicaragua    4419    20151 CENTURY 21 & New House Design    Century 21
Real Estate Corp    Nicaragua    98-01044    38878 CC CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Nicaragua    2001/00773    51219 SIGLO
21    Century 21 Real Estate LLC    Nicaragua    98-01046    38889 CC

 

II-25



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21    Century 21 Real Estate LLC    Nigeria    TP 6465    55325 CENTURY
21    Century 21 Real Estate LLC    Nigeria    13453    CENTURY 21    Century 21
Real Estate LLC    Nigeria    13455    CENTURY 21 & New House Design    Century
21 Real Estate LLC    Nigeria    TP 6466    55326 CENTURY 21 & New House Design
   Century 21 Real Estate LLC    Nigeria    13452    CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Nigeria    13454    ARHUNDRE 21   
Century 21 Real Estate LLC    Norway    905034    153820 CENTURY 21    Century
21 Real Estate LLC    Norway    123490    102752 CENTURY 21 & New House Design
   Century 21 Real Estate LLC    Norway    906024    152873 CENTURY 21   
Century 21 Real Estate LLC    Oman    3373    3373 CENTURY 21    Century 21 Real
Estate LLC    Oman    3374    3374 CENTURY 21    Century 21 Real Estate LLC   
Oman    63962    CENTURY 21    Century 21 Real Estate LLC    Oman    63963   
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Oman    5144   
5144 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Oman    5145
   5145 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Oman   
63964    CENTURY 21 & New House Design    Century 21 Real Estate LLC    Oman   
63965    CENTURY 21    Century 21 Real Estate Corp    Pakistan    103018   
CENTURY 21    Century 21 Real Estate Corp    Pakistan    201865    CENTURY 21 &
New House Design    Century 21 Real Estate Corp    Pakistan    109017    CENTURY
21 & New House Design    Century 21 Real Estate Corp    Pakistan    201864   
CENTURY 21    Century 21 Real Estate LLC    Panama    46721    46721 CENTURY 21
   Century 21 Real Estate LLC    Panama    46733    46733 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Panama    64716    64716 CENTURY 21 &
New House Design    Century 21 Real Estate LLC    Panama    64717    64717
CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    Panama    64835
   64835 SIGLO 21    Century 21 Real Estate LLC    Panama    92979    92979
CENTURION    Century 21 Real Estate LLC    Papua New Guinea    58137    58137
CENTURION    Century 21 Real Estate LLC    Papua New Guinea    58138    58138
CENTURY 21    Century 21 Real Estate LLC    Papua New Guinea    56203    56203
CENTURY 21    Century 21 Real Estate LLC    Papua New Guinea    56204    56204
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Papua New Guinea
   56525    56525 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC
   Papua New Guinea    56956    56956

 

II-26



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    Papua New
Guinea    57047    57047 CENTURY 21 & Sign Design    Century 21 Real Estate LLC
   Papua New Guinea    56955    56955 CENTURY 21 & Sign Design    Century 21
Real Estate LLC    Papua New Guinea    57046    57046 VIP    Century 21 Real
Estate Corp    Papua New Guinea    58136    58136 CENTURY 21    Century 21 Real
Estate LLC    Paraguay    006295    291160 CENTURY 21    Century 21 Real Estate
LLC    Paraguay    006296    291159 CENTURY 21 & New House Design    Century 21
Real Estate LLC    Paraguay    006293    291066 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Paraguay    006294    291065 SIGLO 21    Century
21 Real Estate LLC    Paraguay    8978    324715 CENTURY 21    Century 21 Real
Estate LLC    Peru    60156    47487 CENTURY 21    Century 21 Real Estate LLC   
Peru    60161    15048 CENTURY 21 & New House Design    Century 21 Real Estate
LLC    Peru    60159    15047 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Peru    60160    47813 SIGLO 21    Century 21 Real Estate LLC   
Peru    164356    32792 CENTURY 21    Century 21 Real Estate LLC    Philippines
   4-2008-003528    4-2008-003528 CENTURY 21 & New House Design    Century 21
Real Estate LLC    Philippines    4-1997-120725    CENTURY 21    Century 21 Real
Estate LLC    Poland    Z-237717    158490 CENTURY 21    Century 21 Real Estate
LLC    Poland    89660    68493 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Poland    Z-237716    158489 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Poland    117091    83480 CENTURY 21    Century 21
Real Estate LLC    Portugal    190308    190308 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Portugal    270646    270646 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Portugal    270647    270647 EM
CASA COM A CENTURY 21    Century 21 Real Estate LLC    Portugal    386229   
386229 SECULO 21    Century 21 Real Estate LLC    Portugal    261233    261233
SECULO 21    Century 21 Real Estate LLC    Portugal    261234    261234 CENTURY
21    Century 21 Real Estate Corp    Puerto Rico       45171 CENTURY 21 & New
House Design    Century 21 Real Estate Corp    Puerto Rico       45172 CENTURY
21 & Sign & Post Design    Century 21 Real Estate Corp    Puerto Rico       7935
CENTURY 21    Century 21 Real Estate LLC    Qatar    21058    21058 CENTURY 21
   Century 21 Real Estate LLC    Qatar    21059    21059 CENTURY 21 & New House
Design    Century 21 Real Estate LLC    Qatar    21060    21060 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Qatar    21061    21061

 

II-27



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21    Century 21 Real Estate LLC    Romania    22820    16676 CENTURY
21 & New House Design    Century 21 Real Estate LLC    Romania    200607307   
92058 21-Century.ru    Century 21 Real Estate LLC    Russian Federation      
BEK 21 & Design (in Cyrillic)    Century 21 Real Estate LLC    Russian
Federation    2006722911    359650 CENTURY 21    Century 21 Real Estate LLC   
Russian Federation    113589    88734 CENTURY 21 & New House Design    Century
21 Real Estate LLC    Russian Federation    92010718    123932

CENTURY 21 & New House Design

(in Cyrillic)

   Century 21 Real Estate LLC    Russian Federation    2006712394    335154
CENTURY 21 (in Cyrillic)    Century 21 Real Estate LLC    Russian Federation   
2006712393    335961 CENTURY 21 COMMERCIAL & Design    Century 21 Real Estate
LLC    Russian Federation    2007724685    342552 CENTURY 21 COMMERCIAL & Design
(in Cyrillic)    Century 21 Real Estate LLC    Russian Federation    2007724687
   342553 CENTURY 21 FINE HOMES & ESTATES & New Gate Design    Century 21 Real
Estate LLC    Russian Federation    2007724684    342317

CENTURY 21 FINE HOMES & ESTATES & New Gate Design

(in Cyrillic)

   Century 21 Real Estate LLC    Russian Federation    2007724686    342318
Century21.ru    Century 21 Real Estate LLC    Russian Federation       CENTURY
21    Century 21 Real Estate LLC    Saudi Arabia    2808    83/17 CENTURY 21   
Century 21 Real Estate LLC    Saudi Arabia    136353    1124/3 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Saudi Arabia    12952    241/14
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Saudi Arabia   
12953    241/15 CENTURY 21    Century 21 Real Estate LLC    Serbia   
Z-1284/2000    46528 CENTURY 21 & New House Design    Century 21 Real Estate LLC
   Serbia    Z-800/2006    53318 CENTURION    Century 21 Real Estate LLC   
Singapore    6349    6349 CENTURION    Century 21 Real Estate LLC    Singapore
   6350    6350 CENTURY 21    Century 21 Real Estate LLC    Singapore    1426   
T9101426H CENTURY 21    Century 21 Real Estate LLC    Singapore    75995   
T75995F CENTURY 21 & New House Design    Century 21 Real Estate LLC    Singapore
   1427    T9101427F CENTURY 21 & New House Design    Century 21 Real Estate LLC
   Singapore    8106    T9008106I CENTURY 21 & Sign & Post Design    Century 21
Real Estate LLC    Singapore    2378    T9102378Z CENTURY 21 & Sign & Post
Design    Century 21 Real Estate LLC    Singapore    2380    T9102380A CENTURY
21 & Sign Design    Century 21 Real Estate LLC    Singapore    2379    T9102379H
CENTURY 21 & Sign Design (in series)    Century 21 Real Estate LLC    Singapore
   15210I    15210I CENTURY 21    Century 21 Real Estate LLC    Slovakia   
170452    170452 CENTURY 21    Century 21 Real Estate LLC    South Africa   
75/5357    75/5357

 

II-28



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21    Century 21 Real Estate LLC    South Africa    75/5356    75/5356
CENTURY 21    Century 21 Real Estate LLC    South Africa    91/4114    91/4114
CENTURY 21 & New House Design    Century 21 Real Estate LLC    South Africa   
91/0141    91/0141 CENTURY 21 & New House Design    Century 21 Real Estate LLC
   South Africa    91/0140    91/0140 CENTURY 21 & New House Design (Black &
Gold)    Century 21 Real Estate LLC    South Africa    200700535    200700535
CENTURY 21 & New House Design (Black & Gold)    Century 21 Real Estate LLC   
South Africa    200700536    200700536 CENTURY 21 & New House Design (Black &
Gold)    Century 21 Real Estate LLC    South Africa    200700537    200700537
CENTURY 21 & New House Design (Black & Gold)    Century 21 Real Estate LLC   
South Africa    200700538    200700538 CENTURY 21 & New House Design (Black &
Gold)    Century 21 Real Estate LLC    South Africa    200700539    200700539
CENTURY 21 & New House Design (Black & Gold)    Century 21 Real Estate LLC   
South Africa    200700540    200700540 century21.co.za    Century 21 Real Estate
LLC    South Africa       century21webauctions.co.za    Century 21 Real Estate
LLC    South Africa       CENTURY 21    Century 21 Real Estate LLC    Spain   
800432    800432 CENTURY 21    Century 21 Real Estate LLC    Spain    1946791   
1946791 CENTURY 21    Century 21 Real Estate LLC    Spain    1946792    1946792
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Spain    1594972
   1594972 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Spain
   1594973    1594973 CENTURY 21 BAHIA    Century 21 Real Estate LLC    Spain   
2641550    2641550 VEINTE & UNO INMOBILIARIA    Century 21 Real Estate LLC   
Spain    2042000    2042000 CENTURY 21    Century 21 Real Estate Corp    Sri
Lanka    71860    71860 CENTURY 21 & New House Design    Century 21 Real Estate
Corp    Sri Lanka    71861    71861 CENTURY 21    Century 21 Real Estate LLC   
St. Lucia    2007/260    260 CENTURY 21    Century 21 Real Estate LLC    St.
Lucia    2007/258    258 CENTURY 21 & New House Design    Century 21 Real Estate
LLC    St. Lucia    104/91    104/91 CENTURY 21 & New House Design    Century 21
Real Estate LLC    St. Lucia    2007/259    259 CENTURY 21    Century 21 Real
Estate LLC    St. Vincent and the Grenadines       3 of 1998 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    St. Vincent and the Grenadines   
   4 of 1998 CENTURY 21    Century 21 Real Estate LLC    Suriname    16558   
16558 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Suriname   
15910    15910 ARHUNDRADE 21    Century 21 Real Estate LLC    Sweden    90-2278
   242489 CENTURY 21    Century 21 Real Estate LLC    Sweden    75-4254   
156766 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Sweden   
91-00141    236989

 

II-29



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

SEKEL 21    Century 21 Real Estate LLC    Sweden    90-2277    242488 CENTURION
   Century 21 Real Estate LLC    Switzerland    4879/1991.6    396770 CENTURY 21
   Century 21 Real Estate LLC    Switzerland    1621/1993.0    405633 CENTURY 21
   Century 21 Real Estate LLC    Switzerland    4254/75    279690 CENTURY 21 &
New House Design    Century 21 Real Estate LLC    Switzerland    134/1991.2   
390456 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Switzerland    1622/1993.1    405850 CENTURY 21 & New House Design    Century 21
Real Estate LLC    Switzerland    58244/2010    603724 CENTURY 21 & New House
Design in Rectangle    Century 21 Real Estate LLC    Switzerland    1713/1991.1
   388098 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC   
Switzerland    1714/1991.3    388099 JAHRHUNDERT 21    Century 21 Real Estate
LLC    Switzerland    6744/1990.8    391692 JAHRHUNDERT 21    Century 21 Real
Estate LLC    Switzerland    55062/2010    605888 SECOLO 21    Century 21 Real
Estate LLC    Switzerland    6745/1990.0    391693 SECOLO 21    Century 21 Real
Estate LLC    Switzerland    55066/2010    605889 SIECLE 21    Century 21 Real
Estate LLC    Switzerland    55065/2010    605890 SIECLE 21    Century 21 Real
Estate LLC    Switzerland    379729    379729 CENTURION    Century 21 Real
Estate LLC    Taiwan    83-037517    75126 CENTURION    Century 21 Real Estate
LLC    Taiwan    83-037515    73356 CENTURION    Century 21 Real Estate LLC   
Taiwan    83-037514    678042 CENTURY 21    Century 21 Real Estate LLC    Taiwan
   83-043311    675135 CENTURY 21    Century 21 Real Estate LLC    Taiwan   
83-043310    675129 CENTURY 21    Century 21 Real Estate LLC    Taiwan   
74-2073    18204 CENTURY 21    Century 21 Real Estate LLC    Taiwan    74-2072
   17933 CENTURY 21    Century 21 Real Estate LLC    Taiwan    74-2071    300696
CENTURY 21 & New House Design    Century 21 Real Estate LLC    Taiwan   
83-037508    75131 CENTURY 21 & New House Design    Century 21 Real Estate LLC
   Taiwan    83-037506    72852 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Taiwan    83-037505    678086 CENTURY 21 & New House Design (with
Chinese)    Century 21 Real Estate LLC    Taiwan    82-005443    66001 CENTURY
21 & Sign & Post Design    Century 21 Real Estate LLC    Taiwan    83-037513   
75133 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    Taiwan   
83-037512    72854 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC
   Taiwan    83-037511    678088 CENTURY 21 & Sign Design    Century 21 Real
Estate LLC    Taiwan    83-037510    75132 CENTURY 21 & Sign Design    Century
21 Real Estate LLC    Taiwan    83-037508    678087 CENTURY 21 & Sign Design   
Century 21 Real Estate LLC    Taiwan    83-035709    72853 CENTURY 21 (in
Chinese)    Century 21 Real Estate LLC    Taiwan    82-005441    65970

 

II-30



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 FINE HOMES & ESTATES    Century 21 Real Estate LLC    Taiwan   
097012157    1361382 CENTURY 21 FINE HOMES & ESTATES & New Gate Design 2008   
Century 21 Real Estate LLC    Taiwan    097012158    1361383 CENTURY 21 FINE
HOMES & ESTATES & New Gate Design 2008 in Chinese    Century 21 Real Estate LLC
   Taiwan    097019804    1361429

CENTURY 21 REAL ESTATE

(in Chinese)

   Century 21 Real Estate LLC    Taiwan    86-040886    104270

CENTURY 21 REAL ESTATE

(in Chinese)

   Century 21 Real Estate LLC    Taiwan    86-040885    104269

CENTURY 21 REAL ESTATE

(in Chinese)

   Century 21 Real Estate LLC    Taiwan    86-040884    104268 CENTURY 21   
Century 21 Real Estate LLC    Tanganyika    20794    20794 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Tanganyika    20800    20800
CENTURY 21    Century 21 Real Estate LLC    Tangier    18559    18559 CENTURY
21 & Design    Century 21 Real Estate LLC    Tangier    18560    18560 CENTURY
21    Century 21 Real Estate LLC    Thailand    225528    BOR 238 CENTURY 21   
Century 21 Real Estate LLC    Thailand    381964    Khor121654 CENTURY 21 &
Design    Century 21 Real Estate LLC    Thailand    225529    BOR 237 CENTURY
21 & New House Design    Century 21 Real Estate LLC    Thailand    438249   
Khor130034 CENTURY 21    Century 21 Real Estate LLC    Trinidad and Tobago   
24404    24404 CENTURY 21    Century 21 Real Estate LLC    Trinidad and Tobago
   24405    24405 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Trinidad and Tobago    19582    19582 CENTURY 21 & New House Design    Century
21 Real Estate LLC    Trinidad and Tobago    24402    24402 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    Trinidad and Tobago    24403   
24403 CENTURY 21    Century 21 Real Estate LLC    Tunisia    EE082993    CENTURY
21    Century 21 Real Estate LLC    Tunisia    EE00.2178    EE00.2178 CENTURY
21 & New House Design    Century 21 Real Estate LLC    Tunisia    EE00.2179   
EE00.2179 CENTURY 21 & New Pitched Roof House Design    Century 21 Real Estate
LLC    Tunisia    EE082994    CENTURY 21    Century 21 Real Estate LLC    Turkey
   1897    176890 CENTURY 21    Century 21 Real Estate LLC    Turkey    14216   
112956 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Turkey   
1898    169560 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
Turkey    55782    130768 CENTURY 21    Century 21 Real Estate LLC    Turks and
Caicos Islands    10564    10564 CENTURY 21    Century 21 Real Estate LLC   
Turks and Caicos Islands    12406    12406 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    Turks and Caicos Islands    11179    11179

 

II-31



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & New House Design    Century 21 Real Estate LLC    Turks and Caicos
Islands    12407    12407 CENTURY 21 & Sign & Post Design (Gold & Brown)   
Century 21 Real Estate Corp    Turks and Caicos Islands    015143    15143
CENTURY 21 & Sign & Post Design (Gold & Brown)    Century 21 Real Estate Corp   
Turks and Caicos Islands    015144    15144 BEK 21    Century 21 Real Estate LLC
   Ukraine    200612009    91129 BEK 21 & Design    Century 21 Real Estate LLC
   Ukraine    200612008    91130 CENTURY 21    Century 21 Real Estate LLC   
Ukraine    200516000    82406 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    Ukraine    200515998    79671

CENTURY 21 & New House Design

(in Cyrillic)

   Century 21 Real Estate LLC    Ukraine    200606808    88523

CENTURY 21 & New House Design

(in Ukranian)

   Century 21 Real Estate LLC    Ukraine    200606802    85723 CENTURY 21 (in
Cyrillic)    Century 21 Real Estate LLC    Ukraine    200606809    88524 CENTURY
21 (in Ukranian)    Century 21 Real Estate LLC    Ukraine    200606804    85724
CENTURY 21 COMMERCIAL & Design    Century 21 Real Estate LLC    Ukraine   
M200713312    98001 CENTURY 21 COMMERCIAL & Design (in Cyrillic)    Century 21
Real Estate LLC    Ukraine    M200713316    98003 CENTURY 21 FINE HOMES &
ESTATES & New Gate Design    Century 21 Real Estate LLC    Ukraine    M200713311
   98000

CENTURY 21 FINE HOMES & ESTATES & New Gate Design

(in Cyrillic)

   Century 21 Real Estate LLC    Ukraine    M200713314    98002 CENTURY 21   
Century 21 Real Estate LLC    United Arab Emirates    30183    22616 CENTURY 21
   Century 21 Real Estate LLC    United Arab Emirates    37513    28176 CENTURY
21 & New House Design    Century 21 Real Estate LLC    United Arab Emirates   
37514    30595 CENTURY 21 & New House Design    Century 21 Real Estate LLC   
United Arab Emirates    37515    28189 CENTURION    Century 21 Real Estate LLC
   United Kingdom    1469923    1469923 CENTURION    Century 21 Real Estate LLC
   United Kingdom    1469924    1469924 CENTURY 21    Century 21 Real Estate LLC
   United Kingdom    1062225    1062225 CENTURY 21    Century 21 Real Estate LLC
   United Kingdom    1274764    1274764 CENTURY 21    Century 21 Real Estate LLC
   United Kingdom    1274765    1274765 CENTURY 21    Century 21 Real Estate LLC
   United Kingdom    1274766    1274766 CENTURY 21 & New House Design    Century
21 Real Estate LLC    United Kingdom    1453968    1453968 CENTURY 21 & New
House Design    Century 21 Real Estate LLC    United Kingdom    1453969   
1453969 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC    United
Kingdom    1459099    B1459099 CENTURY 21 & Sign Design    Century 21 Real
Estate LLC    United Kingdom    1459101    B1459101 SIGLO 21    Century 21 Real
Estate LLC    United Kingdom    2161639    2161639 SIGLO 21    Century 21 Real
Estate LLC    United Kingdom    2173509    2173509

 

II-32



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

1-800-4-HOUSES    Century 21 Real Estate LLC    United States    74469574   
2376323 21 ONLINE & Design    Century 21 Real Estate LLC    United States   
75099281    2113555 21ST CENTURY    Century 21 Real Estate LLC    United States
   75436943    2300743 21ST CENTURY    Century 21 Real Estate LLC    United
States    78565509    3116448 21ST CENTURY CASUALTY    Century 21 Real Estate
LLC    United States    78565519    3055063 21ST CENTURY CASUALTY & Design   
Century 21 Real Estate LLC    United States    75721880    2700705 21ST CENTURY
INSURANCE    Century 21 Real Estate LLC    United States    78565505    3106265
21ST CENTURY INSURANCE & Design    Century 21 Real Estate LLC    United States
   75721881    3298401 21ST CENTURY INSURANCE & Design    Century 21 Real Estate
LLC    United States    76181517    3060562 21ST CENTURY NEWS    Century 21 Real
Estate LLC    United States    76279430    2685577 AD/PAC    Century 21 Real
Estate LLC    United States    73260228    1212383 AGENTS OF CHANGE    Century
21 Real Estate LLC    United States    78815003    3270259 AT HOME WITH CENTURY
21    Century 21 Real Estate LLC    United States    78195146    2960793 BUYER
SERVICE PLEDGE    Century 21 Real Estate LLC    United States    74122856   
1812377 C21    Century 21 Real Estate LLC    United States    78427047   
2933408 C-21    Century 21 Real Estate LLC    United States    73368407   
1268185 C21 TALK RADIO    Century 21 Real Estate LLC    United States   
77721724    3711934 C21 TALK RADIO FOR THE REAL WORLD    Century 21 Real Estate
LLC    United States    78061343    2809296 CENTURION    Century 21 Real Estate
LLC    United States    73754544    1563740 CENTURION    Century 21 Real Estate
LLC    United States    73754545    1553298 CENTURION & Design    Century 21
Real Estate LLC    United States    73754547    1563741 CENTURION Design   
Century 21 Real Estate LLC    United States    73754543    1553297 CENTURION
HONOR SOCIETY    Century 21 Real Estate LLC    United States    78302129   
2981964 CENTURY 21    Century 21 Real Estate LLC    United States    73072695   
1063488 CENTURY 21    Century 21 Real Estate LLC    United States    73133892   
1085039 CENTURY 21    Century 21 Real Estate LLC    United States    73421810   
1304095 CENTURY 21    Century 21 Real Estate LLC    United States    73608730   
1429531 CENTURY 21    Century 21 Real Estate LLC    United States    75071763   
2178970 CENTURY 21    Century 21 Real Estate LLC    United States    76279429   
2662159 CENTURY 21    Century 21 Real Estate LLC    United States    78008646   
2762774 CENTURY 21 & Jacket Design    Century 21 Real Estate LLC    United
States    73774121    1631850 CENTURY 21 & New House Design    Century 21 Real
Estate LLC    United States    73133894    1085040 CENTURY 21 & New House Design
   Century 21 Real Estate LLC    United States    73138501    1104464 CENTURY
21 & New House Design    Century 21 Real Estate LLC    United States    74142432
   1771535 CENTURY 21 & Sign & Post Design    Century 21 Real Estate LLC   
United States    73262350    1263774

 

II-33



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CENTURY 21 & Sign Design    Century 21 Real Estate LLC    United States   
73783422    1576475 CENTURY 21 & Sign Design    Century 21 Real Estate LLC   
United States    74631924    2027670 CENTURY 21 (New House Design with Floor)   
Century 21 Real Estate LLC    United States    78852446    3219883 CENTURY 21
(New House Design)    Century 21 Real Estate LLC    United States    78852448   
3219884 CENTURY 21 BUILDER CONNECTIONS & Design    Century 21 Real Estate LLC   
United States    75906666    2656899 CENTURY 21 COMMERCIAL    Century 21 Real
Estate LLC    United States    78827023    3219828 CENTURY 21 COMMERCIAL &
Design    Century 21 Real Estate LLC    United States    75193702    2158319
CENTURY 21 COMMERCIAL & Design    Century 21 Real Estate LLC    United States   
78815005    3253260 CENTURY 21 CONNECTIONS    Century 21 Real Estate LLC   
United States    77941480    3841423 CENTURY 21 CONNECTIONS REAL CONVENIENCE
REAL VALUE & Design    Century 21 Real Estate LLC    United States    75651790
   2378922 CENTURY 21 FINE HOMES & ESTATES    Century 21 Real Estate LLC   
United States    76581393    3007069 CENTURY 21 FINE HOMES & ESTATES & New Gate
Design    Century 21 Real Estate LLC    United States    78785304    3154137
CENTURY 21 FINE HOMES & ESTATES & Old Gate Design    Century 21 Real Estate LLC
   United States    78011431    2612738 CENTURY 21 GLOBAL REFERRAL NETWORK &
Design    Century 21 Real Estate LLC    United States    78047046    2725830
CENTURY 21 LEARNING SYSTEM    Century 21 Real Estate LLC    United States   
78051378    2585459 CENTURY 21 MATURE MOVES    Century 21 Real Estate LLC   
United States    78032288    2633322 CENTURY 21 MATURE MOVES & Design    Century
21 Real Estate LLC    United States    78036319    2633331 CENTURY 21 MORTGAGE
   Century 21 Real Estate LLC    United States    78051978    2615437 CENTURY 21
MORTGAGE & Design    Century 21 Real Estate LLC    United States    73421809   
1307407 CENTURY 21 NEW CONSTRUCTION    Century 21 Real Estate LLC    United
States    78827028    3219829 CENTURY 21 NEW CONSTRUCTION & Design    Century 21
Real Estate LLC    United States    78816057    3219808 CENTURY 21 RECREATIONAL
PROPERTIES    Century 21 Real Estate LLC    United States    78827022    3219827
CENTURY 21 RECREATIONAL PROPERTIES & Design    Century 21 Real Estate LLC   
United States    74536797    1950262 CENTURY 21 STAR    Century 21 Real Estate
LLC    United States    73763539    1551266

 

II-34



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

CLS CENTURY 21 LEARNING SYSTEM & Design    Century 21 Real Estate LLC    United
States    78029441    2720034 CONNECT 2 THE 1    Century 21 Real Estate LLC   
United States    77923672    CREATE 21    Century 21 Real Estate LLC    United
States    78021324    2622290 GOLD MEDALLION    Century 21 Real Estate LLC   
United States    74090919    1747396 GOLD MEDALLION    Century 21 Real Estate
LLC    United States    74090920    1681402 HOME BUYER’S KIT    Century 21 Real
Estate LLC    United States    73735836    1594520 NEW CENTURY TITLE COMPANY   
Century 21 Real Estate LLC    United States    75485913    2983399 OPERATION
ORBIT    Century 21 Real Estate LLC    United States    74040345    1662428
ORBIT    Century 21 Real Estate LLC    United States    74401367    1835425
PROFESIONALES, REALIZANDO TU SUENO    Century 21 Real Estate LLC    United
States    78908678    3229740 PUT NUMBER 1 TO WORK FOR YOU    Century 21 Real
Estate LLC    United States    73494432    1367039 Q (stylized)    Century 21
Real Estate LLC    United States    76282440    2614917 Q.S.P.D.    Century 21
Real Estate LLC    United States    74128727    1711604 QUALITY SERVICE IN EVERY
CUSTOMER CONTACT PROFITABLE DOMINANCE IN THE PRIMARY MARKETPLACE    Century 21
Real Estate LLC    United States    74128781    1713518 REAL ESTATE FOR THE REAL
WORLD    Century 21 Real Estate LLC    United States    75614226    2398595 REAL
ESTATE FOR YOUR WORLD    Century 21 Real Estate LLC    United States    78226832
   2815094 SELLER SERVICE PLEDGE    Century 21 Real Estate LLC    United States
   74122857    1750374 SYSTEM 21    Century 21 Real Estate LLC    United States
   78605777    3424137 THE CENTURY 21 HOME PROTECTION PLAN    Century 21 Real
Estate LLC    United States    73241780    1161341 THE GOLDEN RULER    Century
21 Real Estate LLC    United States    77864709    THE REAL ESTATE INVESTMENT
JOURNAL    Century 21 Real Estate LLC    United States    73158117    1153864
VIP    Century 21 Real Estate LLC    United States    73165161    1151216
VIRTUAL SOLUTION SERIES    Century 21 Real Estate LLC    United States   
76429198    2807918 WEEKLY WIRE    Century 21 Real Estate LLC    United States
   75301778    2207667 WE’RE THE NEIGHBORHOOD PROFESSIONALS    Century 21 Real
Estate LLC    United States    73735838    1526116 CENTURY 21    Century 21 Real
Estate LLC    Uruguay    294114    294114 CENTURY 21    Century 21 Real Estate
LLC    Uruguay    315904    403039 CENTURY 21 & New House Design    Century 21
Real Estate LLC    Uruguay    240868    354160 SIGLO 21    Century 21 Real
Estate LLC    Uruguay    302.999    394986 CENTURY 21 & New House Design   
Century 21 Real Estate Corp    Venezuela    13080-97    12130 CENTURY 21
(CENTURIA 21)    Century 21 Real Estate Corp    Venezuela    343-94    2667

 

II-35



--------------------------------------------------------------------------------

Trademark

  

Owner Name

  

Country Name

  

Application No.

  

Registration No.

SIGLO 21    Century 21 Real Estate Corp    Venezuela    10993-98    SIGLO 21
BIENES RAICES & Design    Century 21 Real Estate Corp    Venezuela    1535-98   
13019 CENTURY 21    Century 21 Real Estate LLC    Viet Nam    4-2010-15665   
CENTURY 21    Century 21 Real Estate LLC    Viet Nam    29 552    24819 CENTURY
21    Century 21 Real Estate LLC    Viet Nam    4 2001 00266    40746 CENTURY
21 & New House Design    Century 21 Real Estate LLC    Viet Nam    4-2010-15664
   CENTURY 21 & New House Design    Century 21 Real Estate LLC    Viet Nam    29
553    24820 CENTURY 21 & New House Design    Century 21 Real Estate LLC    Viet
Nam    4 2001 00267    40747 CENTURY 21    Century 21 Real Estate LLC   
Virgin Islands (British)       1822 CENTURY 21 & New House Design    Century 21
Real Estate LLC    Virgin Islands (British)       1823 CENTURY 21    Century 21
Real Estate LLC    West Bank    5937    5937 CENTURY 21 & New House Design   
Century 21 Real Estate LLC    West Bank    5935    5935 CENTURY 21 (in Arabic)
   Century 21 Real Estate LLC    West Bank    5936    5936 CENTURY 21    Century
21 Real Estate LLC    Zanzibar    70/89    92/93 CENTURY 21 & New House Design
   Century 21 Real Estate LLC    Zanzibar    142/90    182/93

ERA Franchise Systems LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Albania    ERA Franchise Systems, Inc.*    AL-M-05-00413    10841 ERA &
New House Design    Albania    ERA Franchise Systems, Inc.*    AL-M-05-00415   
10843 ERA    Algeria    ERA Franchise Systems, Inc.*    051197    069735

ERA & New House Design

(black on white)

   Algeria    ERA Franchise Systems, Inc.*    051198    069736 ERA    Andorra   
ERA Franchise Systems, Inc.*    20920    22553

ERA & New House Design

(black on white)

   Andorra    ERA Franchise Systems, Inc.*    20921    22557 ERA & New House
Design (color)    Andorra    ERA Franchise Systems, Inc.*    20932    22635
ERA & New House Design (series of 3)    Anguilla    ERA Franchise Systems, Inc.*
   3012    3012 ERA    Antigua and Barbuda    ERA Franchise Systems LLC    1978
   1978 ERA & New House Design (series of 3)    Antigua and Barbuda    ERA
Franchise Systems LLC    1981    1981

 

II-36



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Argentina    ERA Franchise Systems, Inc.*    2730941    2259559 ERA   
Argentina    ERA Franchise Systems, Inc.*    2730940    2259534 ERA & New House
Design    Argentina    ERA Franchise Systems, Inc.*    2730943    2259556 ERA &
New House Design    Argentina    ERA Franchise Systems, Inc.*    2730942   
2259537 ERA    Aruba    ERA Franchise Systems LLC    IM980420.28    19134 ERA &
New House Design    Aruba    ERA Franchise Systems LLC    IM980420.27    19133
ERA    Australia    ERA Franchise Systems, Inc.*    389378    389378 ERA   
Australia    ERA Franchise Systems, Inc.*    614060    614060 ERA    Australia
   ERA Franchise Systems, Inc.*    613949    613949 ERA & New House Design
(series of 2)    Australia    ERA Franchise Systems, Inc.*    734308    734308
ERA & Old House, Circle Design    Australia    ERA Franchise Systems, Inc.*   
389379    389379 ERA & Old House, Circle Design    Australia    ERA Franchise
Systems, Inc.*    614146    614146 ERA & Old House, Circle Design    Australia
   ERA Franchise Systems, Inc.*    614147    614147 TEAM ERA    Australia    ERA
Franchise Systems, Inc.*    613952    613952 TEAM ERA    Australia    ERA
Franchise Systems, Inc.*    613953    613953 ERA & New House Design    Austria
   ERA Franchise Systems, Inc.*    4684/97    172178 ERA    Azerbaijan    ERA
Franchise Systems LLC    20081822    2010 0372 ERA & New House Design   
Azerbaijan    ERA Franchise Systems LLC    20081821    20100371 ERA    Bahamas
   ERA Franchise Systems, Inc.*    20611    20611 ERA & Design    Bahamas    ERA
Franchise Systems, Inc.*    20596    20596 ERA    Bahrain    ERA Franchise
Systems, Inc.*    42829    42829 ERA    Bahrain    ERA Franchise Systems, Inc.*
   42830    42830 ERA & New House Design (color)    Bahrain    ERA Franchise
Systems, Inc.*    42831    42831 ERA & New House Design (color)    Bahrain   
ERA Franchise Systems, Inc.*    42832    42832 ERA    Barbados    ERA Franchise
Systems, Inc.*    NA    81/13157 ERA    Barbados    ERA Franchise Systems, Inc.*
   NA    81/13156

 

II-37



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design (black on white)    Barbados    ERA Franchise Systems,
Inc.*    NA    81/13154 ERA & New House Design (black on white)    Barbados   
ERA Franchise Systems, Inc.*    NA    81/13155 ERA    Belize    ERA Franchise
Systems, Inc.*    3175.05    3175.05 ERA & New House Design (black on white)   
Belize    ERA Franchise Systems, Inc.*    3174.05    3174.05 AMSTERDAM ERA
MAKELAARS    Benelux    ERA Franchise Systems, Inc.*    1109584    799660 ERA &
New House Design (white on black)    Benelux    ERA Franchise Systems, Inc.*   
888757    607767 ERA & Sign & Post Design    Benelux    ERA Franchise Systems,
Inc.*    618741    618741 ERA AMSTERDAM    Benelux    ERA Franchise Systems,
Inc.*    1109585    799661 ERA MAKELAAR OPEN HUIZEN ROUTE & Design    Benelux   
ERA Franchise Systems, Inc.*    1067707    766494 ERA MAKELAARS AMSTERDAM   
Benelux    ERA Franchise Systems, Inc.*    1109265    811386 ERA    Bermuda   
ERA Franchise Systems LLC    34365    34365 ERA    Bermuda    ERA Franchise
Systems LLC    48873    48873 ERA    Bermuda    ERA Franchise Systems LLC   
48874    48874 ERA & New House Design    Bermuda    ERA Franchise Systems LLC   
48875    48875 ERA & New House Design    Bermuda    ERA Franchise Systems LLC   
48876    48876 ERA & New House Design (black on white)    Bermuda    ERA
Franchise Systems LLC    34366    34366 ERA    Bolivia    ERA Franchise Systems
LLC    272809    ERA    Bolivia    ERA Franchise Systems LLC    272909    ERA &
New House Design    Bolivia    ERA Franchise Systems LLC    273109    ERA & New
House Design    Bolivia    ERA Franchise Systems LLC    273009    ERA    Bosnia
and Herzegovina    ERA Franchise Systems, Inc.*    BAZ059324A    BAZ059324 ERA &
New House Design    Bosnia and Herzegovina    ERA Franchise Systems, Inc.*   
BAZ059323A    BAZ059323 ERA    Brazil    ERA Franchise Systems LLC    830176411
   ERA    Brazil    ERA Franchise Systems LLC    830172475    ERA & New House
Design    Brazil    ERA Franchise Systems LLC    830176403    ERA & New House
Design    Brazil    ERA Franchise Systems LLC    830172521   

 

II-38



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & Old House Design    Brazil    ERA Franchise Systems, Inc.*    819488011   
819488011 ERA & New House Design (black on white)    Brunei Darussalam    ERA
Franchise Systems, Inc.*    BRU/28160    25588 ERA    Bulgaria    ERA Franchise
Systems, Inc.*    82714    74639 ERA & New House Design (black on white)   
Bulgaria    ERA Franchise Systems, Inc.*    82715    74770 ERA & New House
Design (color)    Bulgaria    ERA Franchise Systems, Inc.*    82716    74711 ERA
   Cambodia    ERA Franchise Systems LLC    13156    12854 ERA    Cambodia   
ERA Franchise Systems LLC    13157    12855 ERA & New House Design    Cambodia
   ERA Franchise Systems LLC    12606    12665 ERA & New House Design   
Cambodia    ERA Franchise Systems LLC    12607    12666 ERA    Canada    ERA
Franchise Systems LLC    505554    289140 ERA    Canada    ERA Franchise Systems
LLC    502174    297534 ERA & New House Design    Canada    ERA Franchise
Systems LLC    1277797    ERA & New House Design    Canada    ERA Franchise
Systems LLC    1500588    ERA & Old House, Circle Design    Canada    ERA
Franchise Systems LLC    505555    296842 ERA    Cayman Islands    ERA Franchise
Systems, Inc.*       1584675 ERA & New House Design (series of 3)    Cayman
Islands    ERA Franchise Systems, Inc.*       2132336 ERA    Chile    ERA
Franchise Systems LLC    872771    ERA    Chile    ERA Franchise Systems LLC   
872770    ERA & New House Design    Chile    ERA Franchise Systems LLC    871842
   ERA & New House Design    Chile    ERA Franchise Systems LLC    871841    ERA
   China (People’s Republic)    ERA Franchise Systems LLC    9900119491   
1512620 ERA    China (People’s Republic)    ERA Franchise Systems LLC    4980368
   ERA & New House Design (black on white)    China (People’s Republic)    ERA
Franchise Systems LLC    9900119489    1512612 ERA (new house design)    China
(People’s Republic)    ERA Franchise Systems LLC    9900119490    1487627 ERA   
Colombia    ERA Franchise Systems LLC    95 41908    287103 ERA    Colombia   
ERA Franchise Systems LLC    01 00174    285870

 

II-39



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design (black on white)    Colombia    ERA Franchise Systems LLC
   98 22226    275305 ERA & New House Design (black on white)    Colombia    ERA
Franchise Systems LLC    98 0511    275576 ERA & Old House, Circle Design   
Colombia    ERA Franchise Systems, Inc.*    95 41907    292845 ERA    Costa Rica
   ERA Franchise Systems, Inc.*    80449    80449 ERA    Costa Rica    ERA
Franchise Systems, Inc.*    80451    80451 ERA    Costa Rica    ERA Franchise
Systems LLC    2010-9136    ERA & New House Design    Costa Rica    ERA
Franchise Systems LLC    2010-9139    ERA & New House Design    Costa Rica   
ERA Franchise Systems LLC    2010-9140    ERA & Old House, Circle Design   
Costa Rica    ERA Franchise Systems, Inc.*    80450    80450

ERA REAL ESTATE & New House Design

(in color)

   Costa Rica    ERA Franchise Systems, Inc.*    2002-006229    138005 ERA   
Croatia    ERA Franchise Systems, Inc.*    20051765    20051765 ERA & New House
Design    Croatia    ERA Franchise Systems, Inc.*    20051766    20051766 ERA &
New House Design    Czech Republic    ERA Franchise Systems LLC    145439   
227727 ERA    Denmark    ERA Franchise Systems LLC    01389/98    2000 0031
ERA & New House Design    Denmark    ERA Franchise Systems LLC    01390/98   
2000 0032 ERA    Dominica    ERA Franchise Systems, Inc.*    99181888    93/98
ERA & New House Design    Dominica    ERA Franchise Systems, Inc.*    99181887
   92/98 ERA    Dominican Republic    ERA Franchise Systems LLC    98036562   
99422 ERA    Dominican Republic    ERA Franchise Systems LLC       98235 ERA &
New House Design    Dominican Republic    ERA Franchise Systems LLC    98036563
   99417 ERA (and design)    Dominican Republic    ERA Franchise Systems LLC   
   98236 ERA    Ecuador    ERA Franchise Systems, Inc.*    58777    30597 ERA   
Ecuador    ERA Franchise Systems, Inc.*    58780    30697 ERA & New House Design
   Ecuador    ERA Franchise Systems, Inc.*    180790    2814-07 ERA & New House
Design    Ecuador    ERA Franchise Systems, Inc.*    180791    2815-07 ERA & Old
House Design    Ecuador    ERA Franchise Systems, Inc.*    58776    30497

 

II-40



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & Old House Design    Ecuador    ERA Franchise Systems, Inc.*    58779   
1231 ERA    Egypt    ERA Franchise Systems, Inc.*    161968    161968 ERA   
Egypt    ERA Franchise Systems, Inc.*    161969    161969 ERA & New House Design
   Egypt    ERA Franchise Systems, Inc.*    161971    161971 ERA & New House
Design    Egypt    ERA Franchise Systems, Inc.*    161970    161970 ERA    El
Salvador    ERA Franchise Systems, Inc.*    20050065387    216 Book 54 ERA    El
Salvador    ERA Franchise Systems, Inc.*    20050065390    94 Book 52 ERA & New
House Design (black on white)    El Salvador    ERA Franchise Systems, Inc.*   
20050065384    87 Book 52 ERA & New House Design (black on white)    El Salvador
   ERA Franchise Systems, Inc.*    20050065383    220 Book 54 ERA    European
Community    ERA Franchise Systems LLC    538421    538421 ERA    European
Community    ERA Franchise Systems LLC    4575379    4575379 ERA & New House
Design (color)    European Community    ERA Franchise Systems LLC    4575361   
4575361 ERA & New House Design (white on black)    European Community    ERA
Franchise Systems LLC    782995    782995 ERA    Finland    ERA Franchise
Systems LLC    T199800268    219819 ERA    Finland    ERA Franchise Systems LLC
   T201002132    ERA & New House Design    Finland    ERA Franchise Systems LLC
   T199800269    219820 ERA & New House Design    Finland    ERA Franchise
Systems LLC    T201002133    ERA & New House Design (black on white)    France
   ERA Franchise Systems, Inc.*    97686901    97686901 ERA & New House Design
(color)    France    ERA Franchise Systems, Inc.*    97686900    97686900 ERA &
New House Design (white on black)    France    ERA Franchise Systems, Inc.*   
97667132    97667132 ERA & New House Design    Germany    ERA Franchise Systems,
Inc.*    39721035.3    39721035 ERA    Ghana    ERA Franchise Systems LLC      
ERA    Ghana    ERA Franchise Systems LLC       ERA & New House Design    Ghana
   ERA Franchise Systems LLC    001998/2008    ERA & New House Design    Ghana
   ERA Franchise Systems LLC       ERA    Gibraltar    ERA Franchise Systems LLC
   9332    9332

 

II-41



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design (series of 3)    Gibraltar    ERA Franchise Systems LLC
   9331    9331 ERA    Greece    ERA Franchise Systems LLC    136042   
136042/98 ERA & New House Design    Greece    ERA Franchise Systems LLC   
136043    136043/98 ERA    Grenada    ERA Franchise Systems, Inc.*    87/1998   
87/1998 ERA & New House Design (in series)    Grenada    ERA Franchise Systems,
Inc.*    88/1998    88/1998 ERA    Guatemala    ERA Franchise Systems LLC   
4150    141018 ERA    Guatemala    ERA Franchise Systems LLC    6145    167924
ERA    Guatemala    ERA Franchise Systems LLC       6345 ERA & New House Design
   Guatemala    ERA Franchise Systems LLC    6146    167,920 ERA & New House
Design (black on white)    Guatemala    ERA Franchise Systems LLC    4149   
140849 ERA    Guyana    ERA Franchise Systems LLC    23370A    ERA & New House
Design    Guyana    ERA Franchise Systems LLC    23334A    ERA    Haiti    ERA
Franchise Systems LLC    371-T    388 Reg. 162 ERA    Haiti    ERA Franchise
Systems LLC    372-T    389 Reg. 162 ERA & New House Design    Haiti    ERA
Franchise Systems LLC    373-T    369 Reg. 163 ERA & New House Design    Haiti
   ERA Franchise Systems LLC    374-T    370 Reg. 163 ERA    Honduras    ERA
Franchise Systems LLC    4726/98    5057 ERA    Honduras    ERA Franchise
Systems LLC    4727/98    102510 ERA & New House Design    Honduras    ERA
Franchise Systems LLC    4610/98    5068 ERA & New House Design (black on white)
   Honduras    ERA Franchise Systems LLC    4614/98    104867 ERA & Design   
Hong Kong    ERA Franchise Systems, Inc.*    14652/92    4256/95 ERA & New House
Design (black on white)    Hong Kong    ERA Franchise Systems, Inc.*    3804/97
   199901582 ERA & New House Design (series of 2)    Hong Kong    ERA Franchise
Systems, Inc.*    7896/97    199810953 ERA    India    ERA Franchise Systems,
Inc.*    1290397    1290397 ERA    India    ERA Franchise Systems LLC    1580017
   ERA & New House Design    India    ERA Franchise Systems, Inc.*    01309561
   1309561

 

II-42



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design    India    ERA Franchise Systems LLC    1580018    ERA
   Indonesia    ERA Franchise Systems LLC    14419    IDM000048952 ERA   
Indonesia    ERA Franchise Systems LLC    14418    IDM000048951 ERA    Indonesia
   ERA Franchise Systems LLC    14416    IDM000048946 ERA    Indonesia    ERA
Franchise Systems LLC    14417    IDM000048950 ERA & New House Design (color)   
Indonesia    ERA Franchise Systems LLC    11737    IDM000149589 ERA & Old House,
Circle Design    Indonesia    ERA Franchise Systems LLC    168861   
IDM000042824 ERA & Old House, Circle Design    Indonesia    ERA Franchise
Systems LLC    14420    IDM000048948 ERA & Old House, Circle Design    Indonesia
   ERA Franchise Systems LLC    14423    IDM000048947 ERA & Old House, Circle
Design    Indonesia    ERA Franchise Systems LLC    14422    IDM000048949 ERA &
Old House, Circle Design    Indonesia    ERA Franchise Systems LLC    14421   
IDM000046993 ERA    Ireland    ERA Franchise Systems LLC    98/1442    213581
ERA & New House Design    Ireland    ERA Franchise Systems LLC    98/1443   
213604 ERA    Israel    ERA Franchise Systems, Inc.*    106137    106137 ERA &
New House Design (black on white)    Israel    ERA Franchise Systems, Inc.*   
112398    112398 ERA & New House Design (white on black)    Italy    ERA
Franchise Systems, Inc.*    RM97C004101    1272876 ERA    Jamaica    ERA
Franchise Systems, Inc.*    162603    36774 ERA    Jamaica    ERA Franchise
Systems, Inc.*    41297    41297 ERA & New House Design    Jamaica    ERA
Franchise Systems, Inc.*    162604    36783 ERA    Japan    ERA Franchise
Systems LLC    88514/1993    3287800 ERA    Japan    ERA Franchise Systems LLC
   88513/93    3337980 ERA & New House Design    Japan    ERA Franchise Systems
LLC    28049/1997    4240288 ERA    Jordan    ERA Franchise Systems, Inc.*   
79187    79187 ERA    Jordan    ERA Franchise Systems, Inc.*    79188    79188
ERA & New House Design    Jordan    ERA Franchise Systems, Inc.*    79191   
79191 ERA & New House Design    Jordan    ERA Franchise Systems, Inc.*    79192
   79192

 

II-43



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Kazakhstan    ERA Franchise Systems LLC    45549    31640 ERA & New House
Design    Kazakhstan    ERA Franchise Systems LLC    45548    31639 ERA & New
House Design (color)    Korea, Republic of    ERA Franchise Systems LLC   
11635/97    0050945 ERA    Kosovo    ERA Franchise Systems LLC    2539    ERA &
New House Design    Kosovo    ERA Franchise Systems LLC    2538    ERA    Kuwait
   ERA Franchise Systems, Inc.*    70260    59155 ERA    Kuwait    ERA Franchise
Systems, Inc.*    72481    61063 ERA & New House Design    Kuwait    ERA
Franchise Systems, Inc.*    70261    59156 ERA & New House Design    Kuwait   
ERA Franchise Systems, Inc.*    72482    61064 ERA    Laos    ERA Franchise
Systems LLC    7325    19051 ERA    Laos    ERA Franchise Systems LLC    7325   
19052 ERA & New House Design    Laos    ERA Franchise Systems LLC    7326   
19053 ERA & New House Design    Laos    ERA Franchise Systems LLC    7326   
19054 ERA & New House Design (black on white)    Latvia    ERA Franchise Systems
LLC    M-99-1240    M47436 ERA    Lebanon    ERA Franchise Systems, Inc.*   
95533    95533 ERA & New House Design    Lebanon    ERA Franchise Systems, Inc.*
   95534    95534 ERA    Libya    ERA Franchise Systems, Inc.*    5186    ERA   
Libya    ERA Franchise Systems, Inc.*    5187    ERA & New House Design    Libya
   ERA Franchise Systems, Inc.*    5188    ERA & New House Design    Libya   
ERA Franchise Systems, Inc.*    5189    ERA    Liechtenstein    ERA Franchise
Systems, Inc.*    013766    13766 ERA & New House Design    Liechtenstein    ERA
Franchise Systems, Inc.*    013767    13767 ERA & New House Design (black on
white)    Lithuania    ERA Franchise Systems LLC    99-1695    40601 ERA   
Macedonia    ERA Franchise Systems, Inc.*    2005/928    13232 ERA & New House
Design    Macedonia    ERA Franchise Systems, Inc.*    2005/931    13231 ERA   
Malaysia    ERA Franchise Systems LLC    08002708   

 

II-44



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Malaysia    ERA Franchise Systems LLC    08002709    ERA & New House
Design    Malaysia    ERA Franchise Systems LLC    99/226    99000226 ERA & New
House Design (black on white)    Malaysia    ERA Franchise Systems LLC   
97012663    97012663 ERA & Old House, Circle Design    Malaysia    ERA Franchise
Systems, Inc.*    91/1152    91001152 ERA Old House, Circle Design    Malaysia
   ERA Franchise Systems LLC    M91025    91025 ERA    Mauritius    ERA
Franchise Systems LLC    MU/M/08/08707    08331/2009 ERA & New House Design   
Mauritius    ERA Franchise Systems LLC    MU/M/08/08536    07226/2009 ERA   
Mexico    ERA Franchise Systems, Inc.*    796173    987713 ERA & New House
Design (black on white)    Mexico    ERA Franchise Systems, Inc.*    837793   
1023942 ERA & New House Design    Monaco    ERA Franchise Systems, Inc.*   
021010    9920833 ERA    Montenegro    ERA Franchise Systems LLC    Z-903/08   
ERA & New House Design    Montenegro    ERA Franchise Systems LLC    Z-904/08   
ERA    Montserrat    ERA Franchise Systems, Inc.*       1463 ERA & New House
Design (in series)    Montserrat    ERA Franchise Systems, Inc.*       1464 ERA
   Morocco    ERA Franchise Systems, Inc.*    95010    95010 ERA    Morocco   
ERA Franchise Systems, Inc.*    95011    95011 ERA    Morocco    ERA Franchise
Systems, Inc.*    92690    92690 ERA    Morocco    ERA Franchise Systems, Inc.*
   92691    92691 ERA & New House Design (color)    Morocco    ERA Franchise
Systems, Inc.*    95012    95012 ERA & New House Design (color)    Morocco   
ERA Franchise Systems, Inc.*    95013    95013 ERA & New House Design (color)   
Morocco    ERA Franchise Systems, Inc.*    92692    92692 ERA & New House Design
(color)    Morocco    ERA Franchise Systems, Inc.*    92693    92693 ERA   
Myanmar    ERA Franchise Systems LLC    4/23/2000    4/23/2000 ERA    Myanmar   
ERA Franchise Systems LLC    4/23/2000    4/23/2000 ERA & New House Design   
Myanmar    ERA Franchise Systems LLC    4/22/2000    4/22/2000 ERA & New House
Design    Myanmar    ERA Franchise Systems LLC    4/22/2000    4/22/2000

 

II-45



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Netherlands Antilles    ERA Franchise Systems, Inc.*    800121    13348
ERA    Netherlands Antilles    ERA Franchise Systems LLC    800162    13356
ERA & New House Design    Netherlands Antilles    ERA Franchise Systems, Inc.*
   800122    13349 ERA & New House Design    Netherlands Antilles    ERA
Franchise Systems LLC    800163    13357 ERA    New Zealand    ERA Franchise
Systems LLC    192008    192008 ERA & New House Design (series of 3)    New
Zealand    ERA Franchise Systems, Inc.*    819985    ERA & New House Design
(series of 3)    New Zealand    ERA Franchise Systems LLC    276680    276680
ERA    Nicaragua    ERA Franchise Systems, Inc.*    2005-01929    0600601 ERA &
New House Design (black on white)    Nicaragua    ERA Franchise Systems, Inc.*
   2005-01930    0600600 ERA    Nigeria    ERA Franchise Systems LLC   
F/TM/2009434    ERA    Nigeria    ERA Franchise Systems LLC    F/TM/2009433   
ERA & New House Design    Nigeria    ERA Franchise Systems LLC    F/TM/2009431
   84657 ERA & New House Design    Nigeria    ERA Franchise Systems LLC   
F/TM/2009432    ERA    Norway    ERA Franchise Systems LLC    98.00537    194678
ERA & New House Design    Norway    ERA Franchise Systems LLC    199907703   
203264 ERA & New House Design (black on white)    Norway    ERA Franchise
Systems LLC    98.00538    196289 ERA    Oman    ERA Franchise Systems, Inc.*   
36887    36887 ERA    Oman    ERA Franchise Systems, Inc.*    36888    36888
ERA & New House Design (black on white)    Oman    ERA Franchise Systems, Inc.*
   36889    36889 ERA & New House Design (black on white)    Oman    ERA
Franchise Systems, Inc.*    36890    36890 ERA    Panama    ERA Franchise
Systems, Inc.*    143045    143045 ERA    Panama    ERA Franchise Systems, Inc.*
   143044    143044 ERA & New House Design (color)    Panama    ERA Franchise
Systems, Inc.*    143048    143048 ERA & New House Design (color)    Panama   
ERA Franchise Systems, Inc.*    143046    143046 ERA    Papua New Guinea    ERA
Franchise Systems LLC    A62360    A62,360 ERA    Papua New Guinea    ERA
Franchise Systems LLC    A62361    A62,361

 

II-46



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design    Papua New Guinea    ERA Franchise Systems LLC   
A62362    A62,362 ERA & New House Design    Papua New Guinea    ERA Franchise
Systems LLC    A62363    A62,363 ERA    Paraguay    ERA Franchise Systems LLC   
26156    340038 ERA    Paraguay    ERA Franchise Systems LLC    26158    340039
ERA & New House Design    Paraguay    ERA Franchise Systems LLC    26157   
339981 ERA & New House Design    Paraguay    ERA Franchise Systems LLC    26159
   339982 ERA    Peru    ERA Franchise Systems LLC    397468    ERA    Peru   
ERA Franchise Systems LLC    397467    ERA & New House Design    Peru    ERA
Franchise Systems LLC    397469    ERA & New House Design    Peru    ERA
Franchise Systems LLC    397475    ERA    Philippines    ERA Franchise Systems
LLC    4-2008-010928    4-2008-010928 ERA & New House Design    Philippines   
ERA Franchise Systems LLC    4-2008-010771    4-2008-010771 ERA    Poland    ERA
Franchise Systems LLC    Z-197068    137441 ERA & New House Design    Poland   
ERA Franchise Systems LLC    Z-197067    137440 ERA & New House Design (black on
white)    Portugal    ERA Franchise Systems, Inc.*    325827    325827 ERA   
Qatar    ERA Franchise Systems, Inc.*    32846    32846 ERA    Qatar    ERA
Franchise Systems, Inc.*    32847    32847 ERA & New House Design    Qatar   
ERA Franchise Systems, Inc.*    32849    32849 ERA & New House Design    Qatar
   ERA Franchise Systems, Inc.*    32848    32848 ERA    Romania    ERA
Franchise Systems LLC    M2005 11899    71512 ERA    Romania    ERA Franchise
Systems LLC    M2007 06567    95029 ERA & New House Design    Romania    ERA
Franchise Systems LLC    M2005 11900    71513 ERA & New House Design    Romania
   ERA Franchise Systems LLC    M2007 06568    95030 ERA    Russian Federation
   ERA Franchise Systems LLC    2005720989    331367 ERA & New House Design   
Russian Federation    ERA Franchise Systems, Inc.*    2006725599    344235 ERA
(New House Design)    Russian Federation    ERA Franchise Systems LLC   
2005720988    314603

 

II-47



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Saudi Arabia    ERA Franchise Systems, Inc.*    95698    857/44 ERA   
Saudi Arabia    ERA Franchise Systems, Inc.*    95699    857/47 ERA & New House
Design    Saudi Arabia    ERA Franchise Systems, Inc.*    95700    849/78 ERA &
New House Design    Saudi Arabia    ERA Franchise Systems, Inc.*    95701   
849/53 ERA    Serbia    ERA Franchise Systems LLC    Z-1960/07    56596 ERA &
New House Design    Serbia    ERA Franchise Systems LLC    Z-1959/07    56595
ERA    Seychelles    ERA Franchise Systems LLC    444/2008    8756 ERA   
Seychelles    ERA Franchise Systems LLC    445/2008    8757 ERA & New House
Design    Seychelles    ERA Franchise Systems LLC    446/2008    8758 ERA & New
House Design    Seychelles    ERA Franchise Systems LLC    447/2008    8759
ERA & New House Design (series of 3)    Singapore    ERA Franchise Systems,
Inc.*    T97/10483H    T97/10483H ERA & Old House Design    Singapore    ERA
Franchise Systems, Inc.*    S8047/91    8047/91 ERA & New House Design   
Slovakia    ERA Franchise Systems, Inc.*    1541/2000    196635 ERA    South
Africa    ERA Franchise Systems LLC    2009/18869    ERA    South Africa    ERA
Franchise Systems LLC    2009/18870    ERA & New House Design (black on white)
   South Africa    ERA Franchise Systems LLC    9707024    9707024 ERA & New
House Design (color)    South Africa    ERA Franchise Systems LLC    9707023   
9707023 ERA & Old House Design    South Africa    ERA Franchise Systems LLC   
81/4136    81/4136 ERA & New House Design (color)    Spain    ERA Franchise
Systems, Inc.*    2093058    2093058 ERA & New House Design (white on black)   
Spain    ERA Franchise Systems, Inc.*    2093057    2093057 SIEMPRE AHI PARA TI
   Spain    ERA Franchise Systems, Inc.*       2286011 ERA    St. Kitts and
Nevis    ERA Franchise Systems, Inc.*    S97    97 ERA & New House Design    St.
Kitts and Nevis    ERA Franchise Systems, Inc.*    S96    96 ERA    St. Lucia   
ERA Franchise Systems, Inc.*    118/1998    118/98 ERA    St. Lucia    ERA
Franchise Systems, Inc.*    119/1998    119/98 ERA & New House Design    St.
Lucia    ERA Franchise Systems, Inc.*    116/1998    116/98

 

II-48



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA & New House Design    St. Lucia    ERA Franchise Systems, Inc.*    117/1998
   117/98 ERA    St. Vincent and the Grenadines    ERA Franchise Systems LLC   
236/2006    236/2006 ERA & New House Design (series of 3)    St. Vincent and the
Grenadines    ERA Franchise Systems LLC       129 OF 1998 ERA    Suriname    ERA
Franchise Systems LLC    22046    ERA & New House Design    Suriname    ERA
Franchise Systems LLC    22044    ERA    Sweden    ERA Franchise Systems, Inc.*
   95-04899    308825 ERA    Switzerland    ERA Franchise Systems LLC   
54080/2003    515800 ERA    Switzerland    ERA Franchise Systems LLC   
59797/2010    ERA & New House Design    Switzerland    ERA Franchise Systems LLC
   01739/2001    486736 ERA & New House Design    Switzerland    ERA Franchise
Systems LLC    54079/2003    515779 ERA    Taiwan    ERA Franchise Systems LLC
   79-46327    51875 ERA & New House Design (white on black)    Taiwan    ERA
Franchise Systems LLC    86025221    100963 ERA    Tangier    ERA Franchise
Systems, Inc.*    32105    32105 ERA    Tangier    ERA Franchise Systems, Inc.*
   32106    32106 ERA & New House Design    Tangier    ERA Franchise Systems,
Inc.*    32107    32107 ERA & New House Design    Tangier    ERA Franchise
Systems, Inc.*    32108    32108 ERA & New House Design (black on white)   
Thailand    ERA Franchise Systems, Inc.*    335635    Bor6378 ERA    Trinidad
and Tobago    ERA Franchise Systems LLC    28261    28261 ERA & New House Design
(black & white)    Trinidad and Tobago    ERA Franchise Systems LLC    28262   
28262 ERA    Tunisia    ERA Franchise Systems, Inc.*    EE042636    EE042636 ERA
REAL ESTATE & New House Design    Tunisia    ERA Franchise Systems, Inc.*   
EE042637    EE042637 ERA    Turkey    ERA Franchise Systems LLC    50587   
50587 ERA    Turkey    ERA Franchise Systems LLC    61342    61342 ERA & New
House Design    Turkey    ERA Franchise Systems LLC    50588    50588 ERA & New
House Design    Turkey    ERA Franchise Systems LLC    61343    61343 ERA GRUP
and Design    Turkey    ERA Franchise Systems LLC    2002/35722    2002/35722

 

II-49



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ERA    Turkish Republic of Northern Cyprus    ERA Franchise Systems LLC    7900
   7900 ERA & New House Design    Turkish Republic of Northern Cyprus    ERA
Franchise Systems LLC    7901    7901 ERA    Turks and Caicos Islands    ERA
Franchise Systems, Inc.*    11691    11691 ERA    Turks and Caicos Islands   
ERA Franchise Systems, Inc.*    12413    12413 ERA & New House Design (b&w)   
Turks and Caicos Islands    ERA Franchise Systems, Inc.*    12414    12414 ERA
(new house design)    Turks and Caicos Islands    ERA Franchise Systems, Inc.*
   11798    11798 ERA    Ukraine    ERA Franchise Systems LLC    M200900156   
ERA    Ukraine    ERA Franchise Systems LLC    M201017823B    ERA & New House
Design    Ukraine    ERA Franchise Systems LLC    M200900157    ERA & New House
Design    Ukraine    ERA Franchise Systems LLC    M201017824B    ERA    United
Arab Emirates    ERA Franchise Systems, Inc.*    56947    48035 ERA    United
Arab Emirates    ERA Franchise Systems, Inc.*    56948    48034 ERA    United
Arab Emirates    ERA Franchise Systems LLC    148754    ERA    United Arab
Emirates    ERA Franchise Systems LLC    148755    ERA & New House Design   
United Arab Emirates    ERA Franchise Systems, Inc.*    56782    48033 ERA & New
House Design    United Arab Emirates    ERA Franchise Systems, Inc.*    56783   
48078 ERA & New House Design    United Arab Emirates    ERA Franchise Systems
LLC    148756    ERA & New House Design    United Arab Emirates    ERA Franchise
Systems LLC    148757    ERA    United Kingdom    ERA Franchise Systems LLC   
1584675    1584675 ERA    United Kingdom    ERA Franchise Systems LLC    2165216
   2165216 ERA & New House Design (color)    United Kingdom    ERA Franchise
Systems LLC    2393362    2393362 ERA & New House Design (series of 3)    United
Kingdom    ERA Franchise Systems LLC    2132336    2132336 1ST IN CUSTOMER
SATISFACTION    United States    ERA Franchise Systems LLC    75555625   
2386946 1ST IN SERVICE    United States    ERA Franchise Systems LLC    78710978
   3192163 A SMARTER COMMUNITY    United States    ERA Franchise Systems LLC   
85026180    ALL YOU NEED TO KNOW    United States    ERA Franchise Systems LLC
   78397567    3335898

 

II-50



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ALWAYS THERE FOR YOU    United States    ERA Franchise Systems LLC    75746258
   2477197 ANSWERS    United States    ERA Franchise Systems LLC    74185466   
1756219 BLUEPRINT FOR SUCCESS    United States    ERA Franchise Systems LLC   
77015719    3371366 DIRECT ACCESS    United States    ERA Franchise Systems LLC
   78729761    3443282 ELECTRONIC REALTY ASSOCIATES    United States    ERA
Franchise Systems LLC    77367524    3621544 ERA    United States    ERA
Franchise Systems LLC    73113461    1078060 ERA    United States    ERA
Franchise Systems LLC    73388791    1251827 ERA    United States    ERA
Franchise Systems LLC    78008652    2691643 ERA    United States    ERA
Franchise Systems LLC    78599896    3073417 ERA & New House Design (black on
white)    United States    ERA Franchise Systems LLC    75269373    2875845
ERA & New House Design (black on white)    United States    ERA Franchise
Systems LLC    78599899    3073418 ERA & New House Design (in color)    United
States    ERA Franchise Systems LLC    77093228    3316400 ERA & New House
Design (white on black)    United States    ERA Franchise Systems LLC   
75250116    2121860 ERA (New House Design)    United States    ERA Franchise
Systems LLC    78641980    3135362 ERA 1ST IN SERVICE JIM JACKSON MEMORIAL
AWARD & Design    United States    ERA Franchise Systems LLC    76284300   
2594245 ERA HOME PROTECTION PLAN    United States    ERA Franchise Systems LLC
   78018755    2576242 ERA POWERED    United States    ERA Franchise Systems LLC
   77941481    ERA REAL ESTATE & New House Design    United States    ERA
Franchise Systems LLC    78575216    3082137 ERA REAL ESTATE HOME PROTECTION
PLAN & Design    United States    ERA Franchise Systems LLC    78035233   
2612765 ERA REAL ESTATE NATIONAL MILITARY BROKER NETWORK & Design    United
States    ERA Franchise Systems LLC    78058980    2635317 ERA REAL ESTATE
RESORT PROPERTIES INTERNATIONAL & Design    United States    ERA Franchise
Systems LLC    76243766    2563583 ERA SEARCHROUTER    United States    ERA
Franchise Systems LLC    78550994    3525685 ERA SELECT SERVICES    United
States    ERA Franchise Systems LLC    75809994    2737148 I WILL SELL YOUR
HOUSE OR ERA WILL BUY IT    United States    ERA Franchise Systems LLC   
78293264    2958388

 

II-51



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

IF WE DON’T SELL YOUR HOUSE, ERA WILL BUY IT!    United States    ERA Franchise
Systems LLC    74073209    1646268 IF WE DON’T SELL YOUR HOUSE, WE’LL BUY IT   
United States    ERA Franchise Systems LLC    76075358    3843416 IT’S THE
LITTLE THINGS WE DO    United States    ERA Franchise Systems LLC    78915320   
3233314 NEW THRESHOLDS    United States    ERA Franchise Systems LLC       NMBN
   United States    ERA Franchise Systems LLC    74183282    1753385 SELLERS
SECURITY    United States    ERA Franchise Systems LLC    78425874    2983252
SELLERS SECURITY (Stylized)    United States    ERA Franchise Systems LLC   
73261423    1196433 SIEMPRE CONTIGO    United States    ERA Franchise Systems
LLC    78445125    3080693 TEAMERA    United States    ERA Franchise Systems LLC
   74073379    1645223 TOP GUN    United States    ERA Franchise Systems LLC   
74153559    1757264 TOP TEAM    United States    ERA Franchise Systems LLC   
76243776    2706182 VISIONS OF LUXURY    United States    ERA Franchise Systems
LLC    78764214    3555334 WE WILL SELL YOUR HOUSE OR ERA WILL BUY IT    United
States    ERA Franchise Systems LLC    75483140    2464187 ERA    Uruguay    ERA
Franchise Systems LLC    399067    ERA & New House Design    Uruguay    ERA
Franchise Systems LLC    399066    ERA & Old House Design    Uruguay    ERA
Franchise Systems LLC    288730    288730 ERA- ELECTRONIC REALTY ASSOCIATES   
Uruguay    ERA Franchise Systems, Inc.*    251848    251848 ERA    Venezuela   
ERA Franchise Systems LLC    14810-09    ERA    Venezuela    ERA Franchise
Systems LLC    14812-09    ERA & New House Design    Venezuela    ERA Franchise
Systems LLC    14809-09    ERA & New House Design    Venezuela    ERA Franchise
Systems LLC    14811-09    ERA    Viet Nam    ERA Franchise Systems LLC    43364
   38625 ERA & New House Design (black on white)    Viet Nam    ERA Franchise
Systems LLC    43365    38627 ERA    Virgin Islands (British)    ERA Franchise
Systems, Inc.*    1684    1684 ERA & New House Design (series of 3)    Virgin
Islands (British)    ERA Franchise Systems, Inc.*    1685    1685

 

II-52



--------------------------------------------------------------------------------

* ERA Franchise Systems, Inc. converted its entity type and name to ERA
Franchise Systems LLC on July 2, 2007. The recordal of that change is being
instructed as renewals or other actions are taken.

Coldwell Banker Real Estate LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

@ Symbol & Stick Man Design    United States    COLDWELL BANKER REAL ESTATE LLC
   78578972    3063270 BLUE EDGE REALTY    United States    COLDWELL BANKER REAL
ESTATE LLC    78029778    2605955 BLUE MATTER    United States    COLDWELL
BANKER REAL ESTATE LLC    77948751    3860242 BLUESCAPE    United States   
COLDWELL BANKER REAL ESTATE LLC    77773000    3857933 CB & Design    United
States    COLDWELL BANKER REAL ESTATE LLC    73210971    1153366 CB COLDWELL
BANKER COMMERCIAL & Design    United States    COLDWELL BANKER REAL ESTATE LLC
   78655402    3179803 CBC    United States    COLDWELL BANKER REAL ESTATE LLC
   78235734    3030080 CEO SERIES & Design    United States    COLDWELL BANKER
REAL ESTATE LLC    78330003    3038517 COLDWELL BANKER    United States   
COLDWELL BANKER REAL ESTATE LLC    75152362    2057608 COLDWELL BANKER    United
States    COLDWELL BANKER REAL ESTATE LLC    73211116    1154155 COLDWELL BANKER
   United States    COLDWELL BANKER REAL ESTATE LLC    78008563    2453334
COLDWELL BANKER    United States    COLDWELL BANKER REAL ESTATE LLC    78655395
   3100659 COLDWELL BANKER CB & Design    United States    COLDWELL BANKER REAL
ESTATE LLC    75152363    2059501 COLDWELL BANKER CB & Design    United States
   COLDWELL BANKER REAL ESTATE LLC    73346790    1215241 COLDWELL BANKER CB &
Design    United States    COLDWELL BANKER REAL ESTATE LLC    78655400   
3179802 COLDWELL BANKER CB & Design HOME LOANS    United States    COLDWELL
BANKER REAL ESTATE LLC    77870433    3810666 COLDWELL BANKER CB & Design
MORTGAGE    United States    COLDWELL BANKER REAL ESTATE LLC    77870426   
3810664 COLDWELL BANKER COMMERCIAL    United States    COLDWELL BANKER REAL
ESTATE LLC    75120713    2059364 COLDWELL BANKER COMMERCIAL    United States   
COLDWELL BANKER REAL ESTATE LLC    73787763    1598908 COLDWELL BANKER
COMMERCIAL    United States    COLDWELL BANKER REAL ESTATE LLC    78655398   
3254878 COLDWELL BANKER COMMERCIAL CB & Design    United States    COLDWELL
BANKER REAL ESTATE LLC    78080719    2745034

 

II-53



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL MARKETCONNECT & Design    United States    COLDWELL
BANKER REAL ESTATE LLC    78677295    3191841 COLDWELL BANKER CONCIERGE   
United States    COLDWELL BANKER REAL ESTATE LLC    75630167    2576448 COLDWELL
BANKER CONCIERGE    United States    COLDWELL BANKER REAL ESTATE LLC    75588856
   2472004 COLDWELL BANKER ON LOCATION    United States    COLDWELL BANKER REAL
ESTATE LLC    77721965    3786028 COLDWELL BANKER PREVIEWS INTERNATIONAL   
United States    COLDWELL BANKER REAL ESTATE LLC    78032990    2529955 COLDWELL
BANKER PREVIEWS INTERNATIONAL    United States    COLDWELL BANKER REAL ESTATE
LLC    78655389    3093311 COLDWELL BANKER PREVIEWS INTERNATIONAL & Design   
United States    COLDWELL BANKER REAL ESTATE LLC    78655792    3093312 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    United States    COLDWELL
BANKER REAL ESTATE LLC    78638810    3170029 COLDWELL BANKER UNIVERSITY   
United States    COLDWELL BANKER REAL ESTATE LLC    74425646    1842126 COLDWELL
BANKER UNIVERSITY & Cap in Circle Design    United States    COLDWELL BANKER
REAL ESTATE LLC    85179678    COLDWELL BANKER UNIVERSITY & New Seal Design   
United States    COLDWELL BANKER REAL ESTATE LLC    78783829    3231639 COLDWELL
BANKER UNIVERSITY & Old Book, Seal Design    United States    COLDWELL BANKER
REAL ESTATE LLC    74421411    1876968 GENERATION BLUE    United States   
COLDWELL BANKER REAL ESTATE LLC    85179695    GENERATION BLUE    United States
   COLDWELL BANKER REAL ESTATE LLC    85179686    GENERATION BLUE EXPERIENCE   
United States    COLDWELL BANKER REAL ESTATE LLC    85179682    GUARDIAN   
United States    COLDWELL BANKER REAL ESTATE LLC    74102195    1823333 HELPING
OTHERS THROUGHOUT THE HOLIDAY SEASON    United States    COLDWELL BANKER REAL
ESTATE LLC    74561955    1959391 MARKETCONNECT    United States    COLDWELL
BANKER REAL ESTATE LLC    78677274    3260105 PERSONAL RETRIEVER    United
States    COLDWELL BANKER REAL ESTATE LLC    75380191    2235393 PERSONAL
RETRIEVER Sign Rider Design    United States    COLDWELL BANKER REAL ESTATE LLC
   78182148    3102893 PRESERVING THE TRUST    United States    COLDWELL BANKER
REAL ESTATE LLC    74393851    1823177 PREVIEWS    United States    COLDWELL
BANKER REAL ESTATE LLC    78768439    3219716 PREVIEWS (Stylized)    United
States    COLDWELL BANKER REAL ESTATE LLC    71620930    565757 WE NEVER STOP
MOVING    United States    COLDWELL BANKER REAL ESTATE LLC    77210512   
3577104 YOUR PERFECT PARTNER    United States    COLDWELL BANKER REAL ESTATE LLC
   78278195    2865193

 

II-54



--------------------------------------------------------------------------------

Oncor International LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ONCOR    Argentina    ONCOR International LLC    2783218    2256909 ONCOR
INTERNATIONAL    Argentina    ONCOR International LLC    2820206    2317063
ONCOR    Austria    ONCOR International LLC    AM1732/91    138698 ONCOR   
Benelux    ONCOR International LLC    0762072    494820 ONCOR    Canada    ONCOR
International LLC    0679560    TMA 402851 ONCOR INTERNATIONAL    Canada   
ONCOR International LLC    1399319    TMA 763816 ONCOR INTERNATIONAL    Chile   
ONCOR International LLC    825414    859642 ONCOR INTERNATIONAL    China
(People’s Republic)    ONCOR International LLC    6789536    6789536 ONCOR   
Denmark    ONCOR International LLC    VA025851991    VR 1992-2228 ONCOR
INTERNATIONAL    European Community    ONCOR International LLC    006559637   
006559637 ONCOR    France    ONCOR International LLC    279319    1654955 ONCOR
INTERNATIONAL    Georgia    ONCOR International LLC    AM 048108    M19614 ONCOR
   Germany    ONCOR International LLC    014895/36    2014339 ONCOR
INTERNATIONAL    India    ONCOR International LLC    1682282    ONCOR
INTERNATIONAL    Mexico    ONCOR International LLC    942988    1100658 ONCOR   
Moldova    ONCOR International LLC    021830    17143 ONCOR INTERNATIONAL   
Moldova    ONCOR International LLC    023396    18736 ONCOR INTERNATIONAL   
Norway    ONCOR International LLC    200805303    247077 ONCOR    Romania   
ONCOR International LLC    M200706879    87353 ONCOR INTERNATIONAL    Russian
Federation    ONCOR International LLC    2008712902    389853 ONCOR
INTERNATIONAL    South Africa    ONCOR International LLC    2008/09394    ONCOR
   Spain    ONCOR International LLC    1629294    1690794 ONCOR    Switzerland
   ONCOR International LLC    51639/2007    557214 ONCOR INTERNATIONAL   
Switzerland    ONCOR International LLC    55412 2008    584573 ONCOR
INTERNATIONAL    Turkey    ONCOR International LLC    37314    2008/37314 ONCOR
INTERNATIONAL    Ukraine    ONCOR International LLC    m200811768    119318
ONCOR    United Kingdom    ONCOR International LLC    1460939    1460939 ONCOR
   United States    ONCOR International LLC    74106241    1702621 ONCOR
INTERNATIONAL & Design    United States    ONCOR International LLC    74172070
   1703690 ONCOR Logo    United States    ONCOR International LLC    78372985   
2966768

 

II-55



--------------------------------------------------------------------------------

Coldwell Banker LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Albania    Coldwell Banker Corporation*    AL-M-05-00353   
10833 COLDWELL BANKER CB & Design    Albania    Coldwell Banker Corporation*   
AL-M-05-00356    10839 COLDWELL BANKER COMMERCIAL    Albania    Coldwell Banker
Corporation*    AL-M-05-00355    10838 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Albania    Coldwell Banker Corporation*    AL-M-05-00354    10837 COLDWELL
BANKER    Algeria    Coldwell Banker Corporation*    051140    068967 COLDWELL
BANKER CB & Design    Algeria    Coldwell Banker Corporation*    051143   
068970 COLDWELL BANKER COMMERCIAL    Algeria    Coldwell Banker Corporation*   
051141    068968 COLDWELL BANKER PREVIEWS INTERNATIONAL    Algeria    Coldwell
Banker Corporation*    051142    068969 COLDWELL BANKER    Andorra    Coldwell
Banker LLC    014021    14021 COLDWELL BANKER CB & Design    Andorra    Coldwell
Banker LLC    014022    14022 COLDWELL BANKER COMMERCIAL    Andorra    Coldwell
Banker LLC    014019    14019 COLDWELL BANKER PREVIEWS    Andorra    Coldwell
Banker LLC    014020    14020 COLDWELL BANKER    Anguilla    Coldwell Banker LLC
      2912 COLDWELL BANKER CB & Design    Anguilla    Coldwell Banker LLC      
2911 COLDWELL BANKER COMMERCIAL & Design    Anguilla    Coldwell Banker LLC   
   3014 COLDWELL BANKER    Antigua and Barbuda    Coldwell Banker Corporation*
   5192    5192 COLDWELL BANKER CB & Design    Antigua and Barbuda    Coldwell
Banker Corporation*    5202    5202 COLDWELL BANKER CB & Design    Antigua and
Barbuda    Coldwell Banker LLC    NA    5105 COLDWELL BANKER COMMERCIAL & Design
   Antigua and Barbuda    Coldwell Banker LLC    2238    2238 COLDWELL BANKER
PREVIEWS    Antigua and Barbuda    Coldwell Banker LLC    2130    2130 COLDWELL
BANKER    Argentina    Coldwell Banker Corporation*    2925022    COLDWELL
BANKER    Argentina    Coldwell Banker Corporation*    2925023    COLDWELL
BANKER CB & Design    Argentina    Coldwell Banker LLC    2800741    2269123
COLDWELL BANKER CB & Design    Argentina    Coldwell Banker LLC    2800742   
2269124 COLDWELL BANKER COMMERCIAL    Argentina    Coldwell Banker LLC   
2952537    2386226 COLDWELL BANKER COMMERCIAL    Argentina    Coldwell Banker
LLC    2952538    2386227 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Argentina    Coldwell Banker LLC    2952539    2386229 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Argentina    Coldwell Banker LLC   
2952540    2386230

 

II-56



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELLBANKER.COM.AR    Argentina    Coldwell Banker LLC       COLDWELL BANKER
   Aruba    Coldwell Banker LLC       18942 COLDWELL BANKER CB & Design    Aruba
   Coldwell Banker LLC       18943 COLDWELL BANKER COMMERCIAL    Aruba   
Coldwell Banker LLC       19673 COLDWELL BANKER PREVIEWS    Aruba    Coldwell
Banker LLC       18897 CB & Design    Australia    Coldwell Banker LLC    366321
   366321 CB & Design    Australia    Coldwell Banker LLC    366323    366323
CB & Design    Australia    Coldwell Banker LLC    574981    574981 COLDWELL
BANKER    Australia    Coldwell Banker LLC    1001041    1001041 COLDWELL BANKER
   Australia    Coldwell Banker LLC    485910    485910 COLDWELL BANKER   
Australia    Coldwell Banker LLC    574983    574983 COLDWELL BANKER   
Australia    Coldwell Banker LLC    726957    726957 COLDWELL BANKER   
Australia    Coldwell Banker LLC    727940    727940 COLDWELL BANKER CB & Design
   Australia    Coldwell Banker LLC    575125    575125 COLDWELL BANKER
COMMERCIAL    Australia    Coldwell Banker LLC    574982    574982 COLDWELL
BANKER COMMERCIAL & Design    Australia    Coldwell Banker LLC    485909   
485909 COLDWELL BANKER COMMERCIAL & Design    Australia    Coldwell Banker LLC
   574980    574980 COLDWELL BANKER PREVIEWS    Australia    Coldwell Banker LLC
   784897    784897 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Australia    Coldwell Banker LLC    1084094    1084094 COLDWELL MORTGAGE   
Australia    Coldwell Banker LLC    1001042    1001042 COLDWELL BANKER   
Austria    Coldwell Banker LLC    4675/98    179094 COLDWELL BANKER CB & Design
   Austria    Coldwell Banker LLC    126821    126821 COLDWELL BANKER CB &
Design    Austria    Coldwell Banker LLC    4678/98    179097 COLDWELL BANKER
COMMERCIAL    Austria    Coldwell Banker LLC    4676/98    179095 COLDWELL
BANKER COMMERCIAL    Austria    Coldwell Banker LLC    896621    896621 COLDWELL
BANKER PREVIEWS    Austria    Coldwell Banker LLC    4677/98    179096 COLDWELL
BANKER PREVIEWS    Austria    Coldwell Banker LLC    685040    685040 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Austria    Coldwell Banker
LLC    004725041    004725041 CB & Design    Bahamas    Coldwell Banker
Corporation*    10778    10778 COLDWELL BANKER CB & Design    Bahamas   
Coldwell Banker Corporation*    10777    10777 COLDWELL BANKER COMMERCIAL   
Bahamas    Coldwell Banker Corporation*    20763    20763 COLDWELL BANKER
PREVIEWS    Bahamas    Coldwell Banker Corporation*    20247    20247 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bahamas    Coldwell Banker
Corporation*    28828    COLDWELL BANKER    Bahrain    Coldwell Banker
Corporation*    5051    5051

 

II-57



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Bahrain    Coldwell Banker Corporation*    5052
   5052 COLDWELL BANKER COMMERCIAL    Bahrain    Coldwell Banker Corporation*   
5053    5053 COLDWELL BANKER COMMERCIAL CB & Design    Bahrain    Coldwell
Banker Corporation*    39877    39877 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Bahrain    Coldwell Banker Corporation*    48487    48487
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bahrain    Coldwell
Banker Corporation*    48488    48488 COLDWELL BANKER    Barbados    Coldwell
Banker LLC    81/8844    81/8844 COLDWELL BANKER    Barbados    Coldwell Banker
LLC    81/8845    81/8845 COLDWELL BANKER CB & Design    Barbados    Coldwell
Banker LLC    81/11687    81/11687 COLDWELL BANKER CB & Design    Barbados   
Coldwell Banker LLC    81/11688    81/11688 COLDWELL BANKER COMMERCIAL   
Barbados    Coldwell Banker LLC    81/13146    81/13146 COLDWELL BANKER
COMMERCIAL    Barbados    Coldwell Banker LLC    81/13147    81/13147 COLDWELL
BANKER PREVIEWS    Barbados    Coldwell Banker LLC    81/10083    81/10083
COLDWELL BANKER PREVIEWS    Barbados    Coldwell Banker LLC    81/10084   
81/10084 COLDWELL BANKER    Belarus    Coldwell Banker LLC    20052603    27735
COLDWELL BANKER CB & Design    Belarus    Coldwell Banker LLC    20052604   
27736 COLDWELL BANKER COMMERCIAL    Belarus    Coldwell Banker LLC    20052605
   27737 COLDWELL BANKER PREVIEWS INTERNATIONAL    Belarus    Coldwell Banker
LLC    20052606    27738 COLDWELL BANKER    Belize    Coldwell Banker LLC   
5233    5233.08 COLDWELL BANKER    Belize    Coldwell Banker LLC    5235   
5235.08 COLDWELL BANKER CB & Design    Belize    Coldwell Banker LLC       8007
COLDWELL BANKER COMMERCIAL    Belize    Coldwell Banker LLC    5231    5231.08
COLDWELL BANKER COMMERCIAL CB & Design    Belize    Coldwell Banker LLC    5232
   5232.08 COLDWELL BANKER COMMERCIAL CB & Design    Belize    Coldwell Banker
LLC    5234    5234.08 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Belize    Coldwell Banker LLC    5230    5230.08 CB & Design    Benelux   
Coldwell Banker LLC    47243    383644 COLDWELL BANKER    Benelux    Coldwell
Banker LLC    067090    462767 COLDWELL BANKER    Benelux    Coldwell Banker LLC
   47244    383645 COLDWELL BANKER CB & Design    Benelux    Coldwell Banker LLC
   126821    126821 COLDWELL BANKER COMMERCIAL    Benelux    Coldwell Banker LLC
   896621    896621 COLDWELL BANKER COMMERCIAL & Design    Benelux    Coldwell
Banker LLC    067091    463574 COLDWELL BANKER MAKELAARS & Design    Benelux   
Coldwell Banker LLC    0980610    0692777 COLDWELL BANKER PREVIEWS    Benelux   
Coldwell Banker LLC    685040    685040

 

II-58



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Benelux    Coldwell Banker LLC    904394    621373
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Benelux    Coldwell
Banker LLC    004725041    004725041 COLDWELL BANKER    Bermuda    Coldwell
Banker LLC    28879    28879 COLDWELL BANKER    Bermuda    Coldwell Banker LLC
   28880    28880 COLDWELL BANKER CB & Design    Bermuda    Coldwell Banker LLC
   28881    28881 COLDWELL BANKER CB & Design    Bermuda    Coldwell Banker LLC
   28882    28882 COLDWELL BANKER COMMERCIAL    Bermuda    Coldwell Banker LLC
   29771    29771 COLDWELL BANKER COMMERCIAL    Bermuda    Coldwell Banker LLC
   29772    29772 COLDWELL BANKER PREVIEWS    Bermuda    Coldwell Banker LLC   
29302    29302 COLDWELL BANKER PREVIEWS    Bermuda    Coldwell Banker LLC   
29303    29303 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Bermuda    Coldwell Banker LLC    45008    45008 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Bermuda    Coldwell Banker LLC    45009   
45009 COLDWELL BANKER    Bolivia    Coldwell Banker LLC       78855 COLDWELL
BANKER    Bolivia    Coldwell Banker LLC       78854 COLDWELL BANKER CB & Design
   Bolivia    Coldwell Banker LLC       78807 COLDWELL BANKER CB & Design   
Bolivia    Coldwell Banker LLC       78890 COLDWELL BANKER COMMERCIAL    Bolivia
   Coldwell Banker LLC       78852 COLDWELL BANKER COMMERCIAL    Bolivia   
Coldwell Banker LLC       78853 COLDWELL BANKER PREVIEWS    Bolivia    Coldwell
Banker LLC       78741 COLDWELL BANKER PREVIEWS    Bolivia    Coldwell Banker
LLC       78856 COLDWELL BANKER    Bosnia and Herzegovina    Coldwell Banker LLC
   BAZ059310A    BAZ059310 COLDWELL BANKER CB & Design    Bosnia and Herzegovina
   Coldwell Banker LLC    BAZ059311A    BAZ059311 COLDWELL BANKER COMMERCIAL   
Bosnia and Herzegovina    Coldwell Banker LLC    BAZ059312A    BAZ059312
COLDWELL BANKER PREVIEWS INTERNATIONAL    Bosnia and Herzegovina    Coldwell
Banker LLC    BAZ059313A    BAZ059313 COLDWELL BANKER    Brazil    Coldwell
Banker Corporation*    819804479    819804479 COLDWELL BANKER    Brazil   
Coldwell Banker Corporation*    819804495    819804495 COLDWELL BANKER    Brazil
   Coldwell Banker Corporation*    824021568    COLDWELL BANKER CB & Design   
Brazil    Coldwell Banker Corporation*    819804487    819804487 COLDWELL BANKER
CB & Design    Brazil    Coldwell Banker Corporation*    819804509    819804509
COLDWELL BANKER CB & Design    Brazil    Coldwell Banker Corporation*   
824021550    824021550 COLDWELL BANKER COMMERCIAL    Brazil    Coldwell Banker
Corporation*    821405527    821405527

 

II-59



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Brazil    Coldwell Banker Corporation*   
821405535    821405535 COLDWELL BANKER PREVIEWS    Brazil    Coldwell Banker
Corporation*    821405543    821405543 COLDWELL BANKER PREVIEWS    Brazil   
Coldwell Banker Corporation*    821405551    821405551 COLDWELLBANKER.COM.BR   
Brazil    Coldwell Banker Corporation*       COLDWELL BANKER    Bulgaria   
Coldwell Banker LLC    115591    COLDWELL BANKER    Bulgaria    Coldwell Banker
LLC    79651    59664 COLDWELL BANKER CB & Design    Bulgaria    Coldwell Banker
LLC    115592    COLDWELL BANKER CB & Design    Bulgaria    Coldwell Banker LLC
   79650    59663 COLDWELL BANKER COMMERCIAL    Bulgaria    Coldwell Banker LLC
   115590    COLDWELL BANKER COMMERCIAL    Bulgaria    Coldwell Banker LLC   
79652    59665 COLDWELL BANKER PREVIEWS INTERNATIONAL    Bulgaria    Coldwell
Banker LLC    79649    59662 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Bulgaria    Coldwell Banker LLC    115589    @ HOME    Canada   
Coldwell Banker LLC    1480612    BEST BUYER HOME FACTS    Canada    Coldwell
Banker LLC    766627    458949 BEST SELLER    Canada    Coldwell Banker LLC   
700941    458215 BLUE RIBBON AWARD    Canada    Coldwell Banker LLC    653358   
403169 CB & Design    Canada    Coldwell Banker LLC    475816    288117
CELEBRATE CANADA WITH COLDWELL BANKER & Design    Canada    Coldwell Banker LLC
   760138    476847 COLDWELL BANKER    Canada    Coldwell Banker LLC    475815
   305849 COLDWELL BANKER CB & Design    Canada    Coldwell Banker LLC    524800
   348510 COLDWELL BANKER COMMERCIAL    Canada    Coldwell Banker LLC    628871
   397708 COLDWELL BANKER COMMERCIAL & Design    Canada    Coldwell Banker LLC
   873439    539972 COLDWELL BANKER COMMERCIAL CB & Design    Canada    Coldwell
Banker LLC    1,007,132    562602 COLDWELL BANKER CONCIERGE    Canada   
Coldwell Banker LLC    1021982    564894 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Canada    Coldwell Banker LLC    1276998   
723084 EXPECT THE BEST    Canada    Coldwell Banker LLC    597708    387686
INTERNATIONAL RESORT PROPERTY NETWORK    Canada    Coldwell Banker LLC    700189
   466679 PREVIEWS    Canada    Coldwell Banker LLC    516910    312761 PREVIEWS
   Canada    Coldwell Banker LLC    641461    405992 RELOCATION 1 (Stylized)   
Canada    Coldwell Banker LLC    689511    425530 SUPPORT YOU CAN COUNT ON   
Canada    Coldwell Banker LLC    776075    497595 SUPPORT YOU CAN COUNT ON &
Design    Canada    Coldwell Banker LLC    776074    497604 ULTIMATE SERVICE   
Canada    Coldwell Banker LLC    837398    493320

 

II-60



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

ULTIMATE SERVICE & Color Design    Canada    Coldwell Banker LLC    837399   
493319 ULTIMATE SERVICE & Design    Canada    Coldwell Banker LLC    837397   
493322 YOUR PASSPORT TO INDEPENDENCE    Canada    Coldwell Banker LLC    726806
   464650 YOUR PASSPORT TO INDEPENDENCE & Design    Canada    Coldwell Banker
LLC    726807    464651 COLDWELL BANKER    Cayman Islands    Coldwell Banker LLC
      1346215 COLDWELL BANKER CB & Design    Cayman Islands    Coldwell Banker
LLC       1273340 COLDWELL BANKER COMMERCIAL & Design    Cayman Islands   
Coldwell Banker LLC       1346216 COLDWELL BANKER PREVIEWS    Cayman Islands   
Coldwell Banker LLC       2150408 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design (in series)    Cayman Islands    Coldwell Banker Corporation*   
2405562    2405562 COLDWELL BANKER    Chile    Coldwell Banker LLC    364.683   
798619 COLDWELL BANKER    Chile    Coldwell Banker LLC    436.731    867243
COLDWELL BANKER CB & Design    Chile    Coldwell Banker LLC    361.092    798620
COLDWELL BANKER CB & Design    Chile    Coldwell Banker LLC    436.732    867248
COLDWELL BANKER COMMERCIAL    Chile    Coldwell Banker LLC    436.727    867247
COLDWELL BANKER COMMERCIAL    Chile    Coldwell Banker LLC    436.728    867246
COLDWELL BANKER PREVIEWS    Chile    Coldwell Banker LLC    436.729    867245
COLDWELL BANKER PREVIEWS    Chile    Coldwell Banker LLC    436.730    867244
COLDWELL BANKER    China (People’s Republic)    Coldwell Banker LLC    93068431
   779263 COLDWELL BANKER    China (People’s Republic)    Coldwell Banker LLC   
940002713    508584 COLDWELL BANKER CB & Design    China (People’s Republic)   
Coldwell Banker LLC    9306842    779264 COLDWELL BANKER COMMERCIAL    China
(People’s Republic)    Coldwell Banker LLC    8903351    508583 COLDWELL BANKER
COMMERCIAL    China (People’s Republic)    Coldwell Banker LLC    9900020454   
1487631 COLDWELL BANKER PREVIEWS    China (People’s Republic)    Coldwell Banker
LLC    9900020455    1487632 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    China (People’s Republic)    Coldwell Banker LLC    4991660    4991660
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    China (People’s
Republic)    Coldwell Banker LLC    4991661    COLDWELL BANKER    Colombia   
Coldwell Banker LLC    96 058578    201244 COLDWELL BANKER    Colombia   
Coldwell Banker LLC    96 058579    200927 COLDWELL BANKER CB & Design   
Colombia    Coldwell Banker LLC    96 058580    200951 COLDWELL BANKER CB &
Design    Colombia    Coldwell Banker LLC    96 058581    200508 COLDWELL BANKER
COMMERCIAL    Colombia    Coldwell Banker LLC    98 075970    226225 COLDWELL
BANKER COMMERCIAL    Colombia    Coldwell Banker LLC    98 075971    226236
COLDWELL BANKER PREVIEWS    Colombia    Coldwell Banker LLC    98 075972   
226235

 

II-61



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Colombia    Coldwell Banker LLC    98 075973   
226234 COLDWELL BANKER    Costa Rica    Coldwell Banker LLC       111085
COLDWELL BANKER    Costa Rica    Coldwell Banker LLC       111083 COLDWELL
BANKER CB & Design    Costa Rica    Coldwell Banker LLC       111106 COLDWELL
BANKER CB & Design    Costa Rica    Coldwell Banker LLC       111986 COLDWELL
BANKER COMMERCIAL    Costa Rica    Coldwell Banker LLC       111086 COLDWELL
BANKER COMMERCIAL    Costa Rica    Coldwell Banker LLC       111088 COLDWELL
BANKER PREVIEWS    Costa Rica    Coldwell Banker LLC       111087 COLDWELL
BANKER PREVIEWS    Costa Rica    Coldwell Banker LLC       111084 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Costa Rica    Coldwell Banker
LLC    0005958    165288 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Costa Rica    Coldwell Banker LLC    0005959    165450 COLDWELL BANKER
   Croatia    Coldwell Banker Corporation*    Z20051853A    Z20051853 COLDWELL
BANKER CB & Design    Croatia    Coldwell Banker Corporation*    Z20051854A   
Z20051854 COLDWELL BANKER COMMERCIAL    Croatia    Coldwell Banker Corporation*
   Z20051855A    Z20051855 COLDWELL BANKER PREVIEWS INTERNATIONAL    Croatia   
Coldwell Banker Corporation*    Z20051856A    Z20051856 COLDWELL BANKER   
Cyprus, Republic of    Coldwell Banker Corporation*    50979    50979 COLDWELL
BANKER    Cyprus, Republic of    Coldwell Banker Corporation*    50980    50980
COLDWELL BANKER CB & Design    Cyprus, Republic of    Coldwell Banker
Corporation*    50981    50981 COLDWELL BANKER CB & Design    Cyprus, Republic
of    Coldwell Banker Corporation*    50982    50982 COLDWELL BANKER CB & Design
   Cyprus, Republic of    Coldwell Banker LLC    126821    126821 COLDWELL
BANKER COMMERCIAL    Cyprus, Republic of    Coldwell Banker Corporation*   
50983    50983 COLDWELL BANKER COMMERCIAL    Cyprus, Republic of    Coldwell
Banker Corporation*    50984    50984 COLDWELL BANKER COMMERCIAL    Cyprus,
Republic of    Coldwell Banker LLC    896621    896621 COLDWELL BANKER PREVIEWS
   Cyprus, Republic of    Coldwell Banker Corporation*    50985    50985
COLDWELL BANKER PREVIEWS    Cyprus, Republic of    Coldwell Banker Corporation*
   50986    50986 COLDWELL BANKER PREVIEWS    Cyprus, Republic of    Coldwell
Banker LLC    685040    685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Cyprus, Republic of    Coldwell Banker LLC    004725041    004725041
COLDWELL BANKER    Czech Republic    Coldwell Banker LLC    155320    235825
COLDWELL BANKER CB & Design    Czech Republic    Coldwell Banker LLC    126821
   126821 COLDWELL BANKER COMMERCIAL    Czech Republic    Coldwell Banker LLC   
896621    896621

 

II-62



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Czech Republic    Coldwell Banker LLC    685040   
685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Czech
Republic    Coldwell Banker LLC    004725041    004725041 COLDWELL BANKER   
Denmark    Coldwell Banker LLC    06134/1998    VR 1999 02179 COLDWELL BANKER
CB & Design    Denmark    Coldwell Banker LLC    01635/98    VR 1999 02180
COLDWELL BANKER CB & Design    Denmark    Coldwell Banker LLC    126821   
126821 COLDWELL BANKER COMMERCIAL    Denmark    Coldwell Banker LLC    01632/98
   VR 1999 02177 COLDWELL BANKER COMMERCIAL    Denmark    Coldwell Banker LLC   
896621    896621 COLDWELL BANKER PREVIEWS    Denmark    Coldwell Banker LLC   
01633/98    VR 1999 02178 COLDWELL BANKER PREVIEWS    Denmark    Coldwell Banker
LLC    685040    685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Denmark    Coldwell Banker LLC    004725041    004725041 COLDWELL BANKER   
Dominica    Coldwell Banker Corporation*    5/99    5/99 COLDWELL BANKER CB &
Design    Dominica    Coldwell Banker Corporation*    4/99    4/99 COLDWELL
BANKER COMMERCIAL & Design    Dominica    Coldwell Banker Corporation*    2/99
   2/99 COLDWELL BANKER PREVIEWS    Dominica    Coldwell Banker Corporation*   
3/99    3/99 COLDWELL BANKER    Dominican Republic    Coldwell Banker
Corporation*    363968    0093287 COLDWELL BANKER CB & Design    Dominican
Republic    Coldwell Banker Corporation*    99146747    93,286 COLDWELL BANKER
COMMERCIAL    Dominican Republic    Coldwell Banker Corporation*       99,423
COLDWELL BANKER COMMERCIAL    Dominican Republic    Coldwell Banker Corporation*
      98,889 COLDWELL BANKER PREVIEWS    Dominican Republic    Coldwell Banker
Corporation*    49664    95,525 COLDWELL BANKER PREVIEWS    Dominican Republic
   Coldwell Banker Corporation*    49668    95,526 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Dominican Republic    Coldwell Banker
Corporation*    05073399    2005-73399 COLDWELL BANKER    Ecuador    Coldwell
Banker LLC    92102    66 COLDWELL BANKER    Ecuador    Coldwell Banker LLC   
92103    65 COLDWELL BANKER CB & Design    Ecuador    Coldwell Banker LLC   
92104    64 COLDWELL BANKER CB & Design    Ecuador    Coldwell Banker LLC   
92105    63 COLDWELL BANKER COMMERCIAL    Ecuador    Coldwell Banker LLC   
92106    61 COLDWELL BANKER COMMERCIAL    Ecuador    Coldwell Banker LLC   
92107    62 COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker LLC    92100
   68 COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker LLC    92101    67
COLDWELL BANKER    Egypt    Coldwell Banker LLC    127339    127339 COLDWELL
BANKER CB & Design    Egypt    Coldwell Banker LLC    127340    127340

 

II-63



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Egypt    Coldwell Banker LLC    127337    127337
COLDWELL BANKER PREVIEWS    Egypt    Coldwell Banker LLC    127338    127338
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Egypt    Coldwell
Banker LLC    180510    180510 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Egypt    Coldwell Banker LLC    180511    180511 COLDWELL BANKER    El
Salvador    Coldwell Banker LLC    1678-98    38 BOOK 112 COLDWELL BANKER    El
Salvador    Coldwell Banker LLC    1679-98    35 BOOK 109 COLDWELL BANKER CB &
Design    El Salvador    Coldwell Banker LLC    1697-98    241 BOOK 121 COLDWELL
BANKER CB & Design    El Salvador    Coldwell Banker LLC    1698-98    167 BOOK
127 COLDWELL BANKER COMMERCIAL    El Salvador    Coldwell Banker LLC    1699-98
   125 BOOK 112 COLDWELL BANKER COMMERCIAL    El Salvador    Coldwell Banker LLC
   1700-98    135 BOOK 112 COLDWELL BANKER PREVIEWS    El Salvador    Coldwell
Banker LLC    1680-98    124 BOOK 112 COLDWELL BANKER PREVIEWS    El Salvador   
Coldwell Banker LLC    1701-98    225 BOOK 111 COLDWELL BANKER    Estonia   
Coldwell Banker LLC    9801766    31481 COLDWELL BANKER CB & Design    Estonia
   Coldwell Banker LLC    126821    126821 COLDWELL BANKER CB & Design   
Estonia    Coldwell Banker LLC    9801767    31482 COLDWELL BANKER COMMERCIAL   
Estonia    Coldwell Banker LLC    896621    896621 COLDWELL BANKER COMMERCIAL   
Estonia    Coldwell Banker LLC    9801768    31483 COLDWELL BANKER PREVIEWS   
Estonia    Coldwell Banker LLC    685040    685040 COLDWELL BANKER PREVIEWS   
Estonia    Coldwell Banker LLC    9801769    31484 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Estonia    Coldwell Banker LLC    004725041
   004725041 COLDWELL BANKER    European Community    Coldwell Banker LLC   
129197    129197 COLDWELL BANKER CB & Design    European Community    Coldwell
Banker LLC    126821    126821 COLDWELL BANKER COMMERCIAL    European Community
   Coldwell Banker LLC    896621    896621 COLDWELL BANKER COMMERCIAL CB &
Design    European Community    Coldwell Banker LLC    5237029    5237029
COLDWELL BANKER PREVIEWS    European Community    Coldwell Banker LLC    685040
   685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    European
Community    Coldwell Banker LLC    004725041    004725041 COLDWELL BANKER WE
NEVER STOP MOVING    European Community    Coldwell Banker LLC    008689201   
008689201 COLDWELL BANKER YOUR PERFECT PARTNER    European Community    Coldwell
Banker LLC    008688855    008688855 COLDWELL BANKER    Fiji    Coldwell Banker
Corporation*    268/98    268/98 COLDWELL BANKER CB & Design    Fiji    Coldwell
Banker Corporation*    269/98    269/98 COLDWELL BANKER COMMERCIAL    Fiji   
Coldwell Banker Corporation*    271/98    271/98

 

II-64



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Fiji    Coldwell Banker Corporation*    270/98   
270/98 COLDWELL BANKER    Finland    Coldwell Banker LLC    T199802570    214283
COLDWELL BANKER CB & Design    Finland    Coldwell Banker LLC    126821   
126821 COLDWELL BANKER CB & Design    Finland    Coldwell Banker LLC   
T199802571    216563 COLDWELL BANKER COMMERCIAL    Finland    Coldwell Banker
LLC    896621    896621 COLDWELL BANKER COMMERCIAL    Finland    Coldwell Banker
LLC    T199802572    214284 COLDWELL BANKER PREVIEWS    Finland    Coldwell
Banker LLC    685040    685040 COLDWELL BANKER PREVIEWS    Finland    Coldwell
Banker LLC    T199802573    214285 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Finland    Coldwell Banker LLC    004725041    004725041 CB &
Design    France    Coldwell Banker LLC       1205212 COLDWELL BANKER    France
   Coldwell Banker LLC    631430    1205213 COLDWELL BANKER CB & Design   
France    Coldwell Banker LLC    126821    126821 COLDWELL BANKER COMMERCIAL   
France    Coldwell Banker LLC    896621    896621 COLDWELL BANKER COMMERCIAL   
France    Coldwell Banker LLC    98765497    98765497 COLDWELL BANKER
COMMERCIAL & Design    France    Coldwell Banker LLC    129049    1528876
COLDWELL BANKER IMMOBILIER & Design    France    Coldwell Banker LLC    00306099
   00306099 COLDWELL BANKER PREVIEWS    France    Coldwell Banker LLC    685040
   685040 COLDWELL BANKER PREVIEWS    France    Coldwell Banker LLC    97703392
   97703392 COLDWELL BANKER PREVIEWS    France    Coldwell Banker LLC   
97703397    97703397 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
France    Coldwell Banker LLC    004725041    004725041 COLDWELL BANKER   
Georgia    Coldwell Banker Corporation*    34736    16868 COLDWELL BANKER CB &
Design    Georgia    Coldwell Banker Corporation*    34739    16871 COLDWELL
BANKER COMMERCIAL    Georgia    Coldwell Banker Corporation*    34737    16869
COLDWELL BANKER PREVIEWS INTERNATIONAL    Georgia    Coldwell Banker
Corporation*    34738    16870 COLDWELL    Germany    Coldwell Banker LLC    C41
447/36Wz    2021170 COLDWELL BANKER    Germany    Coldwell Banker LLC    398 21
061.6    398 21 061 COLDWELL BANKER CB & Design    Germany    Coldwell Banker
LLC    126821    126821 COLDWELL BANKER CB & Design    Germany    Coldwell
Banker LLC    398 21 062.4    298 21 062 COLDWELL BANKER COMMERCIAL    Germany
   Coldwell Banker LLC    398 21 063.2    398 21 063 COLDWELL BANKER COMMERCIAL
   Germany    Coldwell Banker LLC    896621    896621 COLDWELL BANKER PREVIEWS
   Germany    Coldwell Banker LLC    398 21 064.0    398 21 064 COLDWELL BANKER
PREVIEWS    Germany    Coldwell Banker LLC    685040    685040 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Germany    Coldwell Banker LLC   
004725041    004725041

 

II-65



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Ghana    Coldwell Banker LLC       COLDWELL BANKER    Ghana
   Coldwell Banker LLC       COLDWELL BANKER CB & Design    Ghana    Coldwell
Banker LLC       COLDWELL BANKER CB & Design    Ghana    Coldwell Banker LLC   
   COLDWELL BANKER COMMERCIAL    Ghana    Coldwell Banker LLC       COLDWELL
BANKER COMMERCIAL    Ghana    Coldwell Banker LLC       COLDWELL BANKER
COMMERCIAL CB & Design    Ghana    Coldwell Banker LLC       COLDWELL BANKER
COMMERCIAL CB & Design    Ghana    Coldwell Banker LLC       COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Ghana    Coldwell Banker LLC      
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Ghana    Coldwell
Banker LLC       COLDWELL BANKER    Gibraltar    Coldwell Banker LLC    9288   
9288 COLDWELL BANKER    Gibraltar    Coldwell Banker LLC    9290    9290
COLDWELL BANKER CB & Design    Gibraltar    Coldwell Banker LLC    9286    9286
COLDWELL BANKER CB & Design    Gibraltar    Coldwell Banker LLC    9291    9291
COLDWELL BANKER COMMERCIAL    Gibraltar    Coldwell Banker LLC    9292    9292
COLDWELL BANKER COMMERCIAL & Design    Gibraltar    Coldwell Banker LLC    9287
   9287 COLDWELL BANKER    Greece    Coldwell Banker Corporation*    144555   
144555 COLDWELL BANKER CB & Design    Greece    Coldwell Banker LLC    126821   
126821 COLDWELL BANKER COMMERCIAL    Greece    Coldwell Banker LLC    896621   
896621 COLDWELL BANKER PREVIEWS    Greece    Coldwell Banker LLC    685040   
685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Greece   
Coldwell Banker LLC    004725041    004725041 COLDWELL BANKER    Grenada   
Coldwell Banker LLC       250/1997 COLDWELL BANKER    Grenada    Coldwell Banker
LLC       251/1997 COLDWELL BANKER CB & Design    Grenada    Coldwell Banker LLC
      249/1997 COLDWELL BANKER    Guatemala    Coldwell Banker LLC    98-1625   
118092 COLDWELL BANKER    Guatemala    Coldwell Banker LLC    98-1626    106212
COLDWELL BANKER CB & Design    Guatemala    Coldwell Banker LLC    98-1619   
106206 COLDWELL BANKER CB & Design    Guatemala    Coldwell Banker LLC   
98-1620    106207 COLDWELL BANKER COMMERCIAL    Guatemala    Coldwell Banker LLC
   98-1623    106210 COLDWELL BANKER COMMERCIAL    Guatemala    Coldwell Banker
LLC    98-1624    106211 COLDWELL BANKER PREVIEWS    Guatemala    Coldwell
Banker LLC    98-1621    106208 COLDWELL BANKER PREVIEWS    Guatemala   
Coldwell Banker LLC    98-1622    106209 COLDWELL BANKER    Guyana    Coldwell
Banker Corporation*    17,134A    17,134A COLDWELL BANKER CB & Design    Guyana
   Coldwell Banker Corporation*    17,135A    17,135A

 

II-66



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Guyana    Coldwell Banker Corporation*    17,133A
   17,133A COLDWELL BANKER PREVIEWS    Guyana    Coldwell Banker Corporation*   
17,132A    17,132A COLDWELL BANKER    Haiti    Coldwell Banker LLC    898   
82/160 COLDWELL BANKER    Haiti    Coldwell Banker LLC    899    83/160 COLDWELL
BANKER CB & Design    Haiti    Coldwell Banker LLC    900    84/160 COLDWELL
BANKER CB & Design    Haiti    Coldwell Banker LLC    901    85/160 COLDWELL
BANKER COMMERCIAL    Haiti    Coldwell Banker LLC    491    391/162 COLDWELL
BANKER COMMERCIAL    Haiti    Coldwell Banker LLC    492    390/162 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Haiti    Coldwell Banker Corporation*    541-A
   112-148 COLDWELL BANKER PREVIEWS INTERNATIONAL    Haiti    Coldwell Banker
Corporation*    542-A    113-148 COLDWELL BANKER    Honduras    Coldwell Banker
LLC    3470/98    72784 COLDWELL BANKER    Honduras    Coldwell Banker LLC   
3471/98    5039 COLDWELL BANKER CB & Design    Honduras    Coldwell Banker LLC
   3468/98    73346 COLDWELL BANKER CB & Design    Honduras    Coldwell Banker
LLC    3469/98    5595 COLDWELL BANKER COMMERCIAL    Honduras    Coldwell Banker
LLC    3467/98    72879 COLDWELL BANKER COMMERCIAL    Honduras    Coldwell
Banker LLC    3480/98    5038 COLDWELL BANKER PREVIEWS    Honduras    Coldwell
Banker LLC    3472/98    72783 COLDWELL BANKER PREVIEWS    Honduras    Coldwell
Banker LLC    3479/98    5040 CB & Design    Hong Kong    Coldwell Banker
Corporation*    5846/92    03512 COLDWELL BANKER    Hong Kong    Coldwell Banker
Corporation*    10946/98    05705 COLDWELL BANKER    Hong Kong    Coldwell
Banker Corporation*    5842/92    04023 COLDWELL BANKER CB & Design    Hong Kong
   Coldwell Banker Corporation*    10948/98    09131 COLDWELL BANKER CB & Design
   Hong Kong    Coldwell Banker Corporation*    5845/92    03511 COLDWELL BANKER
COMMERCIAL    Hong Kong    Coldwell Banker Corporation*    10947/98    09130
COLDWELL BANKER COMMERCIAL    Hong Kong    Coldwell Banker Corporation*   
5843/92    04024 COLDWELL BANKER COMMERCIAL & Design    Hong Kong    Coldwell
Banker Corporation*    5844/92    04025 COLDWELL BANKER PREVIEWS    Hong Kong   
Coldwell Banker Corporation*    10949/98    09681 COLDWELL BANKER PREVIEWS   
Hong Kong    Coldwell Banker Corporation*    10950/98    09682 COLDWELL BANKER
CB & Design    Hungary    Coldwell Banker LLC    126821    126821 COLDWELL
BANKER COMMERCIAL    Hungary    Coldwell Banker LLC    896621    896621

 

II-67



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Hungary    Coldwell Banker LLC    685040    685040
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Hungary    Coldwell
Banker LLC    004725041    004725041 COLDWELL BANKER    India    Coldwell Banker
Corporation*    1241393    1241393 COLDWELL BANKER    India    Coldwell Banker
Corporation*    744350    744350 COLDWELL BANKER CB & Design    India   
Coldwell Banker Corporation*    1241395    1241395 COLDWELL BANKER CB & Design
   India    Coldwell Banker Corporation*    744349    744349 COLDWELL BANKER
COMMERCIAL    India    Coldwell Banker Corporation*    1289307    520710
COLDWELL BANKER COMMERCIAL    India    Coldwell Banker Corporation*    1483273
   1483273 COLDWELL BANKER COMMERCIAL CB & Design    India    Coldwell Banker
Corporation*    1483272    1483272 COLDWELL BANKER COMMERCIAL CB & Design   
India    Coldwell Banker Corporation*    1483274    1483274 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    India    Coldwell Banker
Corporation*    1397467    1397467 COLDWELL BANKER    Indonesia    Coldwell
Banker LLC    D98-14058    IDM000159048 COLDWELL BANKER    Indonesia    Coldwell
Banker LLC    J96-25793    IDM000087139 COLDWELL BANKER & Design    Indonesia   
Coldwell Banker LLC    D98-06222    IDM000199247 COLDWELL BANKER CB & Design   
Indonesia    Coldwell Banker LLC    J96-25794    IDM000087138 COLDWELL BANKER
COMMERCIAL    Indonesia    Coldwell Banker LLC    J98-15117    IDM000216376
COLDWELL BANKER COMMERCIAL & Design    Indonesia    Coldwell Banker LLC   
D98-15684    IDM000025909 COLDWELL BANKER PREVIEWS    Indonesia    Coldwell
Banker LLC    D98-14056    IDM000183166 COLDWELL BANKER PREVIEWS    Indonesia   
Coldwell Banker LLC    D98-14057    IDM000216375 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Indonesia    Coldwell Banker LLC    D05-26944
   IDM000130452 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Indonesia    Coldwell Banker LLC    J05-26943    IDM000130451 COLDWELL BANKER
PROPERTI & CB Design    Indonesia    Coldwell Banker LLC    20822-20970   
519595 COLDWELL BANKER    Ireland    Coldwell Banker LLC    3113/98    210114
COLDWELL BANKER CB & Design    Ireland    Coldwell Banker LLC    126821   
126821 COLDWELL BANKER CB & Design    Ireland    Coldwell Banker LLC    3114/98
   210115 COLDWELL BANKER COMMERCIAL    Ireland    Coldwell Banker LLC   
3115/98    210116 COLDWELL BANKER COMMERCIAL    Ireland    Coldwell Banker LLC
   896621    896621 COLDWELL BANKER PREVIEWS    Ireland    Coldwell Banker LLC
   3116/98    210117 COLDWELL BANKER PREVIEWS    Ireland    Coldwell Banker LLC
   685040    685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Ireland    Coldwell Banker LLC    004725041    004725041 COLDWELL BANKER   
Israel    Coldwell Banker LLC    125382    125382

 

II-68



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Israel    Coldwell Banker LLC    125385    125385 COLDWELL
BANKER CB & Design    Israel    Coldwell Banker LLC    185105    185105 COLDWELL
BANKER CB & Design    Israel    Coldwell Banker LLC    185106    185106 COLDWELL
BANKER COMMERCIAL    Israel    Coldwell Banker LLC    125380    125380 COLDWELL
BANKER COMMERCIAL    Israel    Coldwell Banker LLC    125383    125383 COLDWELL
BANKER PREVIEWS    Israel    Coldwell Banker LLC    125381    125381 COLDWELL
BANKER PREVIEWS    Israel    Coldwell Banker LLC    125384    125384 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Israel    Coldwell Banker LLC
   184491    184491 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Israel    Coldwell Banker LLC    184492    184492 CB & Design    Italy   
Coldwell Banker LLC       1004265 COLDWELL BANKER    Italy    Coldwell Banker
LLC       1004264 COLDWELL BANKER    Italy    Coldwell Banker LLC    VI98C
000302    824263 COLDWELL BANKER CB & Design    Italy    Coldwell Banker LLC   
126821    126821 COLDWELL BANKER CB & Design    Italy    Coldwell Banker LLC   
VI98C 000303    824264 COLDWELL BANKER COMMERCIAL    Italy    Coldwell Banker
LLC    896621    896621 COLDWELL BANKER COMMERCIAL    Italy    Coldwell Banker
LLC    VI98C 000305    824266 COLDWELL BANKER PREVIEWS    Italy    Coldwell
Banker LLC    685040    685040 COLDWELL BANKER PREVIEWS    Italy    Coldwell
Banker LLC    VI98C 000304    824265 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Italy    Coldwell Banker LLC    004725041    004725041
COLDWELL BANKER    Jamaica    Coldwell Banker Corporation*    16/2432    34052
COLDWELL BANKER    Jamaica    Coldwell Banker Corporation*    41298    41298
COLDWELL BANKER CB & Design    Jamaica    Coldwell Banker Corporation*   
16/2433    32897 COLDWELL BANKER COMMERCIAL    Jamaica    Coldwell Banker
Corporation*    16/2606    35277 COLDWELL BANKER PREVIEWS    Jamaica    Coldwell
Banker Corporation*    16/2469    35961 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Jamaica    Coldwell Banker Corporation*    0467660    47660
COLDWELL BANKER    Japan    Coldwell Banker LLC    8-126344    4234028 COLDWELL
BANKER CB & Design    Japan    Coldwell Banker LLC    10-080818    4406318
COLDWELL BANKER CB & Design    Japan    Coldwell Banker LLC    8-126345   
4234029 COLDWELL BANKER COMMERCIAL    Japan    Coldwell Banker LLC    10-080817
   4406317 COLDWELL BANKER PREVIEWS    Japan    Coldwell Banker LLC    10-080816
   4406316 PREVIEWS    Japan    Coldwell Banker LLC    59-133140    2111528
COLDWELL BANKER    Jordan    Coldwell Banker Corporation*    56186    56186
COLDWELL BANKER    Jordan    Coldwell Banker Corporation*    78572    78572

 

II-69



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Jordan    Coldwell Banker Corporation*    56185
   56185 COLDWELL BANKER CB & Design    Jordan    Coldwell Banker Corporation*
   78571    78571 COLDWELL BANKER COMMERCIAL    Jordan    Coldwell Banker
Corporation*    55484    55484 COLDWELL BANKER COMMERCIAL    Jordan    Coldwell
Banker Corporation*    78574    78574 COLDWELL BANKER PREVIEWS    Jordan   
Coldwell Banker Corporation*    55485    55485 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Jordan    Coldwell Banker Corporation*    78573    78573
COLDWELL BANKER PREVIEWS INTERNATIONAL    Jordan    Coldwell Banker Corporation*
   79149    79149 COLDWELL BANKER    Kazakhstan    Coldwell Banker LLC    41452
   29047 COLDWELL BANKER CB & Design    Kazakhstan    Coldwell Banker LLC   
41453    29048 COLDWELL BANKER COMMERCIAL    Kazakhstan    Coldwell Banker LLC
   41454    29049 COLDWELL BANKER COMMERCIAL CB & Design    Kazakhstan   
Coldwell Banker LLC    41455    28866 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Kazakhstan    Coldwell Banker LLC    41456    29338 COLDWELL
BANKER    Kiribati    Coldwell Banker Corporation*    1561    1561 COLDWELL
BANKER CB & Design    Kiribati    Coldwell Banker LLC    1560    1560 COLDWELL
BANKER COMMERCIAL    Kiribati    Coldwell Banker Corporation*    1559    1559
COLDWELL BANKER PREVIEWS    Kiribati    Coldwell Banker LLC    1655    1655
COLDWELL BANKER    Korea, Democratic People’s Republic of    Coldwell Banker LLC
   18998    10134 COLDWELL BANKER CB & Design    Korea, Democratic People’s
Republic of    Coldwell Banker LLC    18997    10133 COLDWELL BANKER COMMERCIAL
   Korea, Democratic People’s Republic of    Coldwell Banker LLC    18995   
10131 COLDWELL BANKER PREVIEWS    Korea, Democratic People’s Republic of   
Coldwell Banker LLC    18996    10132 CB & Design    Korea, Republic of   
Coldwell Banker Corporation*    1990-1839    15101 COLDWELL BANKER    Korea,
Republic of    Coldwell Banker LLC    1988-001212    10506 COLDWELL BANKER (in
Korean)    Korea, Republic of    Coldwell Banker LLC    1996-3371    41-39983
COLDWELL BANKER CB & Design    Korea, Republic of    Coldwell Banker LLC   
1990-001840    15102

 

II-70



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Korea, Republic of    Coldwell Banker Corporation*
   4520062798    4521287 COLDWELL BANKER COMMERCIAL & Design    Korea, Republic
of    Coldwell Banker LLC    1988-001210    10504 COLDWELL BANKER COMMERCIAL
CB & Design    Korea, Republic of    Coldwell Banker Corporation*    4520062800
   4520883 COLDWELL BANKER PREVIEWS    Korea, Republic of    Coldwell Banker LLC
   1998-1730    56325 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Korea, Republic of    Coldwell Banker LLC    4520074781    4526152 COLDWELL
BANKER    Kosovo    Coldwell Banker Corporation*    1103    274 COLDWELL BANKER
CB & Design    Kosovo    Coldwell Banker Corporation*    1104    275 COLDWELL
BANKER COMMERCIAL    Kosovo    Coldwell Banker Corporation*    1105    276
COLDWELL BANKER PREVIEWS INTERNATIONAL    Kosovo    Coldwell Banker Corporation*
   1102    273 COLDWELL BANKER    Kuwait    Coldwell Banker Corporation*   
36128    32264 COLDWELL BANKER CB & Design    Kuwait    Coldwell Banker
Corporation*    36129    32384 COLDWELL BANKER COMMERCIAL    Kuwait    Coldwell
Banker Corporation*    57402    59879 COLDWELL BANKER COMMERCIAL CB & Design   
Kuwait    Coldwell Banker Corporation*    61814    55596 COLDWELL BANKER   
Latvia    Coldwell Banker LLC    M981682    M44821 COLDWELL BANKER CB & Design
   Latvia    Coldwell Banker LLC    126821    126821 COLDWELL BANKER CB & Design
   Latvia    Coldwell Banker LLC    M981683    M44822 COLDWELL BANKER COMMERCIAL
   Latvia    Coldwell Banker LLC    896621    896621 COLDWELL BANKER COMMERCIAL
   Latvia    Coldwell Banker LLC    M981684    M44823 COLDWELL BANKER PREVIEWS
   Latvia    Coldwell Banker LLC    685040    685040 COLDWELL BANKER PREVIEWS   
Latvia    Coldwell Banker LLC    M981685    M44824 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Latvia    Coldwell Banker LLC    004725041   
004725041 COLDWELL BANKER    Lebanon    Coldwell Banker Corporation*       91112
COLDWELL BANKER CB & Design    Lebanon    Coldwell Banker Corporation*      
91110 COLDWELL BANKER COMMERCIAL    Lebanon    Coldwell Banker Corporation*   
   91109 COLDWELL BANKER COMMERCIAL CB & Design    Lebanon    Coldwell Banker
Corporation*       91111 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Lebanon    Coldwell Banker Corporation*    3245    107129 COLDWELL
BANKER    Libya    Coldwell Banker LLC    15287    COLDWELL BANKER    Libya   
Coldwell Banker LLC    15288   

 

II-71



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Libya    Coldwell Banker LLC    15289    COLDWELL
BANKER CB & Design    Libya    Coldwell Banker LLC    15290    COLDWELL BANKER
COMMERCIAL    Libya    Coldwell Banker LLC    15291    COLDWELL BANKER
COMMERCIAL    Libya    Coldwell Banker LLC    15292    COLDWELL BANKER
COMMERCIAL CB & Design    Libya    Coldwell Banker LLC    15293    COLDWELL
BANKER COMMERCIAL CB & Design    Libya    Coldwell Banker LLC    15294   
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Libya    Coldwell
Banker LLC    15295    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Libya    Coldwell Banker LLC    15296    COLDWELL BANKER    Liechtenstein   
Coldwell Banker LLC       11457 COLDWELL BANKER CB & Design    Liechtenstein   
Coldwell Banker LLC       11456 COLDWELL BANKER COMMERCIAL    Liechtenstein   
Coldwell Banker LLC       11455 COLDWELL BANKER PREVIEWS    Liechtenstein   
Coldwell Banker LLC       11458 COLDWELL BANKER    Lithuania    Coldwell Banker
Corporation*    20051127    53330 COLDWELL BANKER CB & Design    Lithuania   
Coldwell Banker LLC    126821    126821 COLDWELL BANKER CB & Design (black on
white)    Lithuania    Coldwell Banker Corporation*    20051126    53329
COLDWELL BANKER COMMERCIAL    Lithuania    Coldwell Banker Corporation*   
20051128    53331 COLDWELL BANKER COMMERCIAL    Lithuania    Coldwell Banker LLC
   896621    896621 COLDWELL BANKER PREVIEWS    Lithuania    Coldwell Banker LLC
   685040    685040 COLDWELL BANKER PREVIEWS INTERNATIONAL    Lithuania   
Coldwell Banker Corporation*    20051129    53158 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Lithuania    Coldwell Banker LLC    004725041
   004725041 COLDWELL BANKER    Macau    Coldwell Banker Corporation*    4843   
4843 COLDWELL BANKER    Macau    Coldwell Banker Corporation*    4844    4844
COLDWELL BANKER CB & Design    Macau    Coldwell Banker Corporation*    4841   
4841 COLDWELL BANKER CB & Design    Macau    Coldwell Banker Corporation*   
4842    4842 COLDWELL BANKER COMMERCIAL    Macau    Coldwell Banker Corporation*
   4837    4837 COLDWELL BANKER COMMERCIAL    Macau    Coldwell Banker
Corporation*    4838    4838 COLDWELL BANKER PREVIEWS    Macau    Coldwell
Banker Corporation*    4839    4839 COLDWELL BANKER PREVIEWS    Macau   
Coldwell Banker Corporation*    4840    4840 COLDWELL BANKER    Macedonia   
Coldwell Banker Corporation*    2005/839    13238

 

II-72



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Macedonia    Coldwell Banker Corporation*   
2005/838    13237 COLDWELL BANKER COMMERCIAL    Macedonia    Coldwell Banker
Corporation*    2005/837    13236 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Macedonia    Coldwell Banker Corporation*    2005/836    13235 COLDWELL BANKER
   Malaysia    Coldwell Banker Corporation*    88-02130    88-02130 COLDWELL
BANKER CB & Design    Malaysia    Coldwell Banker Corporation*    98-11330   
COLDWELL BANKER CB & Design    Malaysia    Coldwell Banker LLC    98-11342   
98-11342 COLDWELL BANKER COMMERCIAL    Malaysia    Coldwell Banker Corporation*
   98-11345    98-11345 COLDWELL BANKER COMMERCIAL    Malaysia    Coldwell
Banker Corporation*    98-11346    98-11346 COLDWELL BANKER COMMERCIAL & Design
   Malaysia    Coldwell Banker Corporation*    88-02131    88-02131 COLDWELL
BANKER PREVIEWS    Malaysia    Coldwell Banker Corporation*    98-11343   
98-11343 COLDWELL BANKER PREVIEWS    Malaysia    Coldwell Banker Corporation*   
98-11344    98-11344 COLDWELL BANKER    Malta    Coldwell Banker Corporation*   
31125    31125 COLDWELL BANKER CB & Design    Malta    Coldwell Banker
Corporation*    31124    31124 COLDWELL BANKER CB & Design    Malta    Coldwell
Banker LLC    126821    126821 COLDWELL BANKER COMMERCIAL    Malta    Coldwell
Banker Corporation*    31122    31122 COLDWELL BANKER COMMERCIAL    Malta   
Coldwell Banker LLC    896621    896621 COLDWELL BANKER PREVIEWS    Malta   
Coldwell Banker Corporation*    31123    31123 COLDWELL BANKER PREVIEWS    Malta
   Coldwell Banker LLC    685040    685040 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Malta    Coldwell Banker LLC    004725041   
004725041 COLDWELL BANKER    Mexico    Coldwell Banker LLC    151921    461261
COLDWELL BANKER    Mexico    Coldwell Banker LLC    151922    461262 COLDWELL
BANKER BIENES RAICES & Design    Mexico    Coldwell Banker LLC    454607   
692903 COLDWELL BANKER BIENES RAICES & Design    Mexico    Coldwell Banker LLC
   454608    689478 COLDWELL BANKER CB & Design    Mexico    Coldwell Banker LLC
   219301    544515 COLDWELL BANKER CB & Design    Mexico    Coldwell Banker LLC
   220127    495425 COLDWELL BANKER COMMERCIAL & Design    Mexico    Coldwell
Banker LLC    164949    467981 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Mexico    Coldwell Banker LLC    747841    915747 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Mexico    Coldwell Banker LLC   
747843    915748 PREVIEWS    Mexico    Coldwell Banker LLC    213821    493374

 

II-73



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

PREVIEWS    Mexico    Coldwell Banker LLC    213822    503301 COLDWELL BANKER   
Moldova    Coldwell Banker LLC    019696    16860 COLDWELL BANKER CB & Design   
Moldova    Coldwell Banker LLC    019694    17082 COLDWELL BANKER COMMERCIAL   
Moldova    Coldwell Banker LLC    019695    16863 COLDWELL BANKER COMMERCIAL
CB & Design    Moldova    Coldwell Banker LLC    019697    17083 COLDWELL BANKER
   Monaco    Coldwell Banker LLC    019080    9818972 COLDWELL BANKER    Monaco
   Coldwell Banker LLC    27749    0726256 COLDWELL BANKER CB & Design    Monaco
   Coldwell Banker LLC    27752    0726259 COLDWELL BANKER COMMERCIAL    Monaco
   Coldwell Banker LLC    27750    0726257 COLDWELL BANKER COMMERCIAL CB &
Design    Monaco    Coldwell Banker LLC    27751    0726258 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Monaco    Coldwell Banker LLC   
27753    0726260 COLDWELL BANKER    Montenegro    Coldwell Banker LLC    1521/05
   51779 COLDWELL BANKER CB & Design    Montenegro    Coldwell Banker LLC   
1520/05    51778 COLDWELL BANKER COMMERCIAL    Montenegro    Coldwell Banker LLC
   1522/05    51780 COLDWELL BANKER PREVIEWS INTERNATIONAL    Montenegro   
Coldwell Banker LLC    1523/05    51781 COLDWELL BANKER    Montserrat   
Coldwell Banker LLC       3166 COLDWELL BANKER CB & Design    Montserrat   
Coldwell Banker LLC       3167 COLDWELL BANKER COMMERCIAL & Design    Montserrat
   Coldwell Banker LLC       COLDWELL BANKER    Morocco    Coldwell Banker
Corporation*    95826    95826 COLDWELL BANKER    Morocco    Coldwell Banker LLC
   131001    COLDWELL BANKER CB & Design    Morocco    Coldwell Banker
Corporation*    95827    95827 COLDWELL BANKER CB & Design    Morocco   
Coldwell Banker LLC    130999    COLDWELL BANKER COMMERCIAL    Morocco   
Coldwell Banker Corporation*    96356    96356 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Morocco    Coldwell Banker Corporation*    96357    96357
COLDWELL BANKER    Netherlands Antilles    Coldwell Banker LLC    d-700505   
13093 COLDWELL BANKER CB & Design    Netherlands Antilles    Coldwell Banker LLC
   D-700507    13095 COLDWELL BANKER COMMERCIAL    Netherlands Antilles   
Coldwell Banker LLC    D-700506    13094 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Netherlands Antilles    Coldwell Banker LLC
   D-600060    11910 COLDWELL BANKER    New Zealand    Coldwell Banker LLC   
182322    182322 COLDWELL BANKER    New Zealand    Coldwell Banker LLC    272215
   272215 COLDWELL BANKER CB & Design    New Zealand    Coldwell Banker LLC   
272216    272216 COLDWELL BANKER CB & Design    New Zealand    Coldwell Banker
LLC    272217    272217 COLDWELL BANKER COMMERCIAL    New Zealand    Coldwell
Banker LLC    182323    182323

 

II-74



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    New Zealand    Coldwell Banker LLC    296127   
296127 COLDWELL BANKER PREVIEWS    New Zealand    Coldwell Banker LLC    296125
   296125 COLDWELL BANKER PREVIEWS    New Zealand    Coldwell Banker LLC   
296126    296126 COLDWELL BANKER    Nicaragua    Coldwell Banker Corporation*   
98-00950    39641 COLDWELL BANKER    Nicaragua    Coldwell Banker LLC   
98-00951    39849 COLDWELL BANKER CB & Design    Nicaragua    Coldwell Banker
Corporation*    98-00957    40271 COLDWELL BANKER CB & Design    Nicaragua   
Coldwell Banker LLC    98-00956    40289 COLDWELL BANKER COMMERCIAL    Nicaragua
   Coldwell Banker LLC    98-00952    39861 COLDWELL BANKER COMMERCIAL   
Nicaragua    Coldwell Banker LLC    98-00953    40325 COLDWELL BANKER PREVIEWS
   Nicaragua    Coldwell Banker Corporation*    98-00954    39850 COLDWELL
BANKER PREVIEWS    Nicaragua    Coldwell Banker LLC    98-00955    39862
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Nicaragua   
Coldwell Banker LLC    05-03745    0602020 COLDWELL BANKER    Nigeria   
Coldwell Banker LLC    F/TM/2010/11246    COLDWELL BANKER    Nigeria    Coldwell
Banker LLC    F/TM/2010/11253    COLDWELL BANKER CB & Design    Nigeria   
Coldwell Banker LLC    F/TM/2010/11247    COLDWELL BANKER CB & Design    Nigeria
   Coldwell Banker LLC    F/TM/2010/11252    COLDWELL BANKER COMMERCIAL   
Nigeria    Coldwell Banker LLC    F/TM/2010/11250    COLDWELL BANKER COMMERCIAL
   Nigeria    Coldwell Banker LLC    F/TM/2010/11999    COLDWELL BANKER
COMMERCIAL CB & Design    Nigeria    Coldwell Banker LLC    F/TM/2010/11249   
COLDWELL BANKER COMMERCIAL CB & Design    Nigeria    Coldwell Banker LLC   
F/TM/2010/11254    COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Nigeria    Coldwell Banker LLC    F/TM/2010/11248    COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Nigeria    Coldwell Banker LLC   
F/TM/2010/11251    COLDWELL BANKER    Norway    Coldwell Banker LLC    9803109
   193419 COLDWELL BANKER CB & Design    Norway    Coldwell Banker LLC   
9803112    193422 COLDWELL BANKER COMMERCIAL    Norway    Coldwell Banker LLC   
9803111    193421 COLDWELL BANKER PREVIEWS    Norway    Coldwell Banker LLC   
9803110    193420 COLDWELL BANKER    Oman    Coldwell Banker Corporation*   
36879    36879 COLDWELL BANKER    Oman    Coldwell Banker Corporation*    36880
   36880 COLDWELL BANKER CB & Design    Oman    Coldwell Banker Corporation*   
36885    36885

 

II-75



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Oman    Coldwell Banker Corporation*    36886   
36886 COLDWELL BANKER COMMERCIAL    Oman    Coldwell Banker Corporation*   
36881    36881 COLDWELL BANKER COMMERCIAL    Oman    Coldwell Banker
Corporation*    36882    36882 COLDWELL BANKER PREVIEWS INTERNATIONAL    Oman   
Coldwell Banker Corporation*    36883    36883 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Oman    Coldwell Banker Corporation*    36884    36884 COLDWELL
BANKER    Pakistan    Coldwell Banker Corporation*    150872    150872 COLDWELL
BANKER CB & Design    Pakistan    Coldwell Banker Corporation*    150870   
150870 COLDWELL BANKER COMMERCIAL    Pakistan    Coldwell Banker Corporation*   
150869    150869 COLDWELL BANKER PREVIEWS    Pakistan    Coldwell Banker
Corporation*    150871    150871 COLDWELL BANKER    Panama    Coldwell Banker
LLC    85644    85644 COLDWELL BANKER    Panama    Coldwell Banker LLC    85645
   85655 COLDWELL BANKER CB & Design    Panama    Coldwell Banker LLC    84324
   84324 COLDWELL BANKER CB & Design    Panama    Coldwell Banker LLC    84325
   84325 COLDWELL BANKER COMMERCIAL    Panama    Coldwell Banker LLC    95108   
95108 COLDWELL BANKER COMMERCIAL    Panama    Coldwell Banker LLC    95111   
95111 COLDWELL BANKER PREVIEWS    Panama    Coldwell Banker LLC    95119   
95119 COLDWELL BANKER PREVIEWS    Panama    Coldwell Banker LLC    95120   
95120 COLDWELL BANKER    Papua New Guinea    Coldwell Banker Corporation*   
A61877    A61877 COLDWELL BANKER    Papua New Guinea    Coldwell Banker LLC   
68023    A68023 COLDWELL BANKER CB & Design    Papua New Guinea    Coldwell
Banker Corporation*    A61878    A61878 COLDWELL BANKER CB & Design    Papua New
Guinea    Coldwell Banker LLC    68024    A68024 COLDWELL BANKER COMMERCIAL   
Papua New Guinea    Coldwell Banker Corporation*    A61875    A61875 COLDWELL
BANKER PREVIEWS    Papua New Guinea    Coldwell Banker Corporation*    A61876   
A61876 COLDWELL BANKER    Paraguay    Coldwell Banker LLC    27311    291782
COLDWELL BANKER    Paraguay    Coldwell Banker LLC    27317    219980 COLDWELL
BANKER CB & Design    Paraguay    Coldwell Banker LLC    27313    280547
COLDWELL BANKER CB & Design    Paraguay    Coldwell Banker LLC    27314   
220929 COLDWELL BANKER COMMERCIAL    Paraguay    Coldwell Banker LLC    27316   
219899 COLDWELL BANKER COMMERCIAL    Paraguay    Coldwell Banker LLC    27318   
216618 COLDWELL BANKER PREVIEWS    Paraguay    Coldwell Banker LLC    27312   
241792

 

II-76



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Paraguay    Coldwell Banker LLC    27315    222647
COLDWELL BANKER    Peru    Coldwell Banker LLC    40117    040817 COLDWELL
BANKER    Peru    Coldwell Banker LLC    40118    012571 COLDWELL BANKER CB &
Design    Peru    Coldwell Banker LLC    40119    012652 COLDWELL BANKER CB &
Design    Peru    Coldwell Banker LLC    40120    041437 COLDWELL BANKER
COMMERCIAL    Peru    Coldwell Banker LLC    068027    050118 COLDWELL BANKER
COMMERCIAL    Peru    Coldwell Banker LLC    068111    016046 COLDWELL BANKER
COMMERCIAL CB & Design    Peru    Coldwell Banker LLC    331260    136447
COLDWELL BANKER COMMERCIAL CB & Design    Peru    Coldwell Banker LLC    331261
   50398 COLDWELL BANKER PREVIEWS    Peru    Coldwell Banker LLC    068026   
050117 COLDWELL BANKER PREVIEWS    Peru    Coldwell Banker LLC    068109   
016045 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Peru   
Coldwell Banker LLC    331256    50397 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Peru    Coldwell Banker LLC    331258    137200 COLDWELL
BANKER    Philippines    Coldwell Banker Corporation*    4-2005-010581   
4-2005-010581 COLDWELL BANKER    Philippines    Coldwell Banker LLC   
4-2008-013080    4-2008-013080 COLDWELL BANKER CB & Design    Philippines   
Coldwell Banker Corporation*    4-2005-010583    4-2005-010583 COLDWELL BANKER
CB & Design    Philippines    Coldwell Banker LLC    4-2008-013083   
4-2008-013083 COLDWELL BANKER CB with Rectangle Design    Philippines   
Coldwell Banker Corporation*    4-1997-117565    4-1997-117565 COLDWELL BANKER
COMMERCIAL    Philippines    Coldwell Banker Corporation*    4-2005-010582   
4-2005-010582 COLDWELL BANKER COMMERCIAL    Philippines    Coldwell Banker LLC
   4-2008-013081    4-2008-013081 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Philippines    Coldwell Banker LLC    4-2008-013082   
4-2008-013082 COLDWELL BANKER    Poland    Coldwell Banker LLC    Z-174262   
122325 COLDWELL BANKER CB & Design    Poland    Coldwell Banker LLC    126821   
126821 COLDWELL BANKER CB & Design    Poland    Coldwell Banker LLC    Z-174261
   122326 COLDWELL BANKER COMMERCIAL    Poland    Coldwell Banker LLC    896621
   896621 COLDWELL BANKER COMMERCIAL    Poland    Coldwell Banker LLC    Z191810
   132539 COLDWELL BANKER PREVIEWS    Poland    Coldwell Banker LLC    685040   
685040 COLDWELL BANKER PREVIEWS    Poland    Coldwell Banker LLC    Z-191811   
132802 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Poland   
Coldwell Banker LLC    004725041    004725041 COLDWELL BANKER    Portugal   
Coldwell Banker LLC    330677    330677 COLDWELL BANKER CB & Design    Portugal
   Coldwell Banker LLC    126821    126821 COLDWELL BANKER CB & Design   
Portugal    Coldwell Banker LLC    330680    330680 COLDWELL BANKER COMMERCIAL
   Portugal    Coldwell Banker LLC    330679    330679

 

II-77



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Portugal    Coldwell Banker LLC    896621   
896621 COLDWELL BANKER PREVIEWS    Portugal    Coldwell Banker LLC    330678   
330678 COLDWELL BANKER PREVIEWS    Portugal    Coldwell Banker LLC    685040   
685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Portugal   
Coldwell Banker LLC    004725041    004725041 CB Design    Puerto Rico   
Coldwell Banker Corporation*       6791 COLDWELL BANKER    Puerto Rico   
Coldwell Banker Corporation*       6793 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Puerto Rico    Coldwell Banker LLC    66733    COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Puerto Rico    Coldwell
Banker LLC    66734    COLDWELL BANKER    Qatar    Coldwell Banker Corporation*
   28126    28126 COLDWELL BANKER CB & Design    Qatar    Coldwell Banker
Corporation*    28127    28127 COLDWELL BANKER COMMERCIAL    Qatar    Coldwell
Banker Corporation*    28128    28128 COLDWELL BANKER COMMERCIAL CB & Design   
Qatar    Coldwell Banker Corporation*    28129    28129 COLDWELL BANKER   
Romania    Coldwell Banker Corporation*    M2005 10239    71644 COLDWELL BANKER
CB & Design    Romania    Coldwell Banker Corporation*    M2005 10240    71665
COLDWELL BANKER COMMERCIAL    Romania    Coldwell Banker Corporation*   
200510241    71666 COLDWELL BANKER COMMERCIAL CB & Design    Romania    Coldwell
Banker Corporation*    M200608817    79530 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Romania    Coldwell Banker Corporation*    M2005 10242    71664
COLDWELL BANKER    Russian Federation    Coldwell Banker Corporation*   
2005715047    330415 COLDWELL BANKER    Russian Federation    Coldwell Banker
LLC    2010725395    COLDWELL BANKER CB & Design    Russian Federation   
Coldwell Banker Corporation*    2005715049    330417 COLDWELL BANKER CB & Design
   Russian Federation    Coldwell Banker Corporation*    2010724828    COLDWELL
BANKER COMMERCIAL    Russian Federation    Coldwell Banker Corporation*   
2005715048    330416 COLDWELL BANKER COMMERCIAL    Russian Federation   
Coldwell Banker Corporation*    2010725394    COLDWELL BANKER PREVIEWS
INTERNATIONAL    Russian Federation    Coldwell Banker Corporation*   
2005715046    333731 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Russian Federation    Coldwell Banker LLC    2010724831    COLDWELL BANKER   
Saudi Arabia    Coldwell Banker Corporation*    77790    708/72 COLDWELL BANKER
CB & Design    Saudi Arabia    Coldwell Banker Corporation*    77791    708/73

 

II-78



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Saudi Arabia    Coldwell Banker Corporation*   
77792    708/74 COLDWELL BANKER COMMERCIAL CB & Design    Saudi Arabia   
Coldwell Banker Corporation*    77793    688/94 COLDWELL BANKER PREVIEWS   
Saudi Arabia    Coldwell Banker Corporation*    77794    708/75 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Saudi Arabia    Coldwell Banker
Corporation*    101267    970/59 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Saudi Arabia    Coldwell Banker Corporation*    101268   
969/84 COLDWELL BANKER    Serbia    Coldwell Banker LLC    1521/05    51779
COLDWELL BANKER CB & Design    Serbia    Coldwell Banker LLC    1520/05    51778
COLDWELL BANKER COMMERCIAL    Serbia    Coldwell Banker LLC    1522/05    51780
COLDWELL BANKER PREVIEWS INTERNATIONAL    Serbia    Coldwell Banker LLC   
1523/05    51781 COLDWELL BANKER    Singapore    Coldwell Banker LLC    9294/96
   T96/09294A COLDWELL BANKER    Singapore    Coldwell Banker LLC    9295/96   
T96/09295Z COLDWELL BANKER CB & Design    Singapore    Coldwell Banker LLC   
9296/96    T96/09296H COLDWELL BANKER CB & Design    Singapore    Coldwell
Banker LLC    9297/96    T96/09297F COLDWELL BANKER COMMERCIAL    Singapore   
Coldwell Banker LLC    9313/98    T98/09313I COLDWELL BANKER COMMERCIAL   
Singapore    Coldwell Banker LLC    9314/98    T9809314G COLDWELL BANKER
PREVIEWS    Singapore    Coldwell Banker LLC    9315/98    T98/09315E COLDWELL
BANKER PREVIEWS    Singapore    Coldwell Banker LLC    9316/98    T98/09316C
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)   
Singapore    Coldwell Banker LLC    T05/21302C    T05/21302C COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design (in series)    Singapore    Coldwell
Banker LLC    T05/21304Z    T05/21304Z COLDWELL BANKER    Slovakia    Coldwell
Banker Corporation*    5803-2005    214572 COLDWELL BANKER CB & Design   
Slovakia    Coldwell Banker Corporation*    5804-2005    214573 COLDWELL BANKER
CB & Design    Slovakia    Coldwell Banker LLC    126821    126821 COLDWELL
BANKER COMMERCIAL    Slovakia    Coldwell Banker Corporation*    5802-2005   
214571 COLDWELL BANKER COMMERCIAL    Slovakia    Coldwell Banker LLC    896621
   896621 COLDWELL BANKER PREVIEWS    Slovakia    Coldwell Banker LLC    685040
   685040 COLDWELL BANKER PREVIEWS INTERNATIONAL    Slovakia    Coldwell Banker
Corporation*    5801-2005    214570 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Slovakia    Coldwell Banker LLC    004725041    004725041
COLDWELL BANKER    Slovenia    Coldwell Banker Corporation*    200571513   
200571513 COLDWELL BANKER CB & Design    Slovenia    Coldwell Banker
Corporation*    200571515    200571515

 

II-79



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER CB & Design    Slovenia    Coldwell Banker LLC    126821   
126821 COLDWELL BANKER COMMERCIAL    Slovenia    Coldwell Banker Corporation*   
200571514    200571514 COLDWELL BANKER COMMERCIAL    Slovenia    Coldwell Banker
LLC    896621    896621 COLDWELL BANKER PREVIEWS    Slovenia    Coldwell Banker
LLC    685040    685040 COLDWELL BANKER PREVIEWS INTERNATIONAL    Slovenia   
Coldwell Banker Corporation*    200571512    200571512 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Slovenia    Coldwell Banker LLC    004725041
   004725041 COLDWELL BANKER    Solomon Islands    Coldwell Banker LLC      
1879 COLDWELL BANKER CB & Design    Solomon Islands    Coldwell Banker LLC      
1740 COLDWELL BANKER COMMERCIAL    Solomon Islands    Coldwell Banker LLC      
1739 COLDWELL BANKER    South Africa    Coldwell Banker LLC    9615596   
9615596 COLDWELL BANKER    South Africa    Coldwell Banker LLC    9615597   
9615597 COLDWELL BANKER CB & Design    South Africa    Coldwell Banker LLC   
9615594    9615594 COLDWELL BANKER CB & Design    South Africa    Coldwell
Banker LLC    9615595    9615595 COLDWELL BANKER COMMERCIAL    South Africa   
Coldwell Banker LLC    9815096    9815096 COLDWELL BANKER COMMERCIAL    South
Africa    Coldwell Banker LLC    9815097    9815097 COLDWELL BANKER PREVIEWS   
South Africa    Coldwell Banker LLC    9718988    9718988 COLDWELL BANKER
PREVIEWS    South Africa    Coldwell Banker LLC    9718989    9718989 CB &
Design    Spain    Coldwell Banker LLC    1005732    1005732 COLDWELL BANKER   
Spain    Coldwell Banker LLC    1005730    1005730 COLDWELL BANKER    Spain   
Coldwell Banker LLC    1005731    1005731 COLDWELL BANKER BIENES RAICES & Design
   Spain    Coldwell Banker Corporation*    2354151    2354151 COLDWELL BANKER
BIENES RAICES & Design    Spain    Coldwell Banker Corporation*    2354152   
2354152 COLDWELL BANKER CB & Design    Spain    Coldwell Banker LLC    126821   
126821 COLDWELL BANKER COMMERCIAL    Spain    Coldwell Banker LLC    896621   
896621 COLDWELL BANKER PREVIEWS    Spain    Coldwell Banker LLC    685040   
685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Spain   
Coldwell Banker LLC    004725041    004725041 COLDWELL BANKER    St. Kitts and
Nevis    Coldwell Banker Corporation*    0385    2005/0385 COLDWELL BANKER CB &
Design    St. Kitts and Nevis    Coldwell Banker Corporation*    0387   
2005/0387 COLDWELL BANKER COMMERCIAL    St. Kitts and Nevis    Coldwell Banker
Corporation*    0384    2005/0384 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    St. Kitts and Nevis    Coldwell Banker Corporation*    0386
   2005/0386 COLDWELL BANKER CB & Design    St. Lucia    Coldwell Banker
Corporation*    214/97    214/97 COLDWELL BANKER PREVIEWS    St. Lucia   
Coldwell Banker Corporation*    299/97    299/97

 

II-80



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    St. Lucia    Coldwell Banker Corporation*    300/97
   300/97 COLDWELL BANKER    St. Vincent and the Grenadines    Coldwell Banker
LLC       220/97 COLDWELL BANKER    St. Vincent and the Grenadines    Coldwell
Banker LLC       221/97 COLDWELL BANKER CB & Design    St. Vincent and the
Grenadines    Coldwell Banker Corporation*       222/97 COLDWELL BANKER
COMMERCIAL & Design    St. Vincent and the Grenadines    Coldwell Banker
Corporation*       125/98 COLDWELL BANKER    Suriname    Coldwell Banker
Corporation*       16176 COLDWELL BANKER CB & Design    Suriname    Coldwell
Banker Corporation*       16174 COLDWELL BANKER COMMERCIAL    Suriname   
Coldwell Banker Corporation*       16178 COLDWELL BANKER PREVIEWS    Suriname   
Coldwell Banker Corporation*       16177 COLDWELL BANKER    Sweden    Coldwell
Banker LLC    11192    404352 COLDWELL BANKER    Sweden    Coldwell Banker LLC
   98-2806    335804 COLDWELL BANKER CB & Design    Sweden    Coldwell Banker
LLC    11193    404353 COLDWELL BANKER CB & Design    Sweden    Coldwell Banker
LLC    126821    126821 COLDWELL BANKER CB & Design    Sweden    Coldwell Banker
LLC    98-2810    363103 COLDWELL BANKER COMMERCIAL    Sweden    Coldwell Banker
LLC    896621    896621 COLDWELL BANKER COMMERCIAL    Sweden    Coldwell Banker
LLC    98-2809    335805 COLDWELL BANKER PREVIEWS    Sweden    Coldwell Banker
LLC    685040    685040 COLDWELL BANKER PREVIEWS    Sweden    Coldwell Banker
LLC    98-2807    363102 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Sweden    Coldwell Banker LLC    004725041    004725041 CB   
Switzerland    Coldwell Banker LLC       322480 COLDWELL BANKER    Switzerland
   Coldwell Banker LLC       322319 COLDWELL BANKER    Switzerland    Coldwell
Banker LLC    2989/1998    454943 COLDWELL BANKER CB & Design    Switzerland   
Coldwell Banker LLC    2987/1998    454925 COLDWELL BANKER COMMERCIAL   
Switzerland    Coldwell Banker LLC    2988/1998    454942 COLDWELL BANKER
PREVIEWS    Switzerland    Coldwell Banker LLC    2990/1998    454944 CB Design
   Taiwan    Coldwell Banker LLC    79021408    49072 COLDWELL BANKER    Taiwan
   Coldwell Banker LLC    77020887    41372 COLDWELL BANKER & Design    Taiwan
   Coldwell Banker LLC    77020889    41936 COLDWELL BANKER CB & Design   
Taiwan    Coldwell Banker LLC    79021407    49508 COLDWELL BANKER COMMERCIAL   
Taiwan    Coldwell Banker LLC    87042618    154261 COLDWELL BANKER PREVIEWS   
Taiwan    Coldwell Banker LLC    87042619    154262 CB & Design    Thailand   
Coldwell Banker Corporation*    227809    Bor 18814 COLDWELL BANKER    Thailand
   Coldwell Banker Corporation*    227806    Bor 18817

 

II-81



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Thailand    Coldwell Banker LLC    368287    Khor97339
COLDWELL BANKER & Design    Thailand    Coldwell Banker LLC    179353   
Khor80061 COLDWELL BANKER CB & Design    Thailand    Coldwell Banker
Corporation*    227807    Bor 18816 COLDWELL BANKER COMMERCIAL & Design   
Thailand    Coldwell Banker Corporation*    227808    Bor 18815 COLDWELL BANKER
COMMERCIAL & Design    Thailand    Coldwell Banker LLC    178611    Khor79278
COLDWELL BANKER PREVIEWS    Thailand    Coldwell Banker LLC    368288   
Khor101571 COLDWELL BANKER PREVIEWS    Thailand    Coldwell Banker LLC    368289
   Bor8826 COLDWELL BANKER    Tonga    Coldwell Banker LLC    00184    00278
COLDWELL BANKER CB & Design    Tonga    Coldwell Banker LLC    00183    00277
COLDWELL BANKER COMMERCIAL    Tonga    Coldwell Banker LLC    00181    00275
COLDWELL BANKER PREVIEWS    Tonga    Coldwell Banker LLC    00182    00276
COLDWELL BANKER    Trinidad and Tobago    Coldwell Banker LLC    27277    27277
COLDWELL BANKER    Trinidad and Tobago    Coldwell Banker LLC    27280    27280
COLDWELL BANKER CB & Design    Trinidad and Tobago    Coldwell Banker LLC   
27278    27278 COLDWELL BANKER CB & Design    Trinidad and Tobago    Coldwell
Banker LLC    27279    27279 COLDWELL BANKER COMMERCIAL    Trinidad and Tobago
   Coldwell Banker Corporation*    28332    28332 COLDWELL BANKER PREVIEWS   
Trinidad and Tobago    Coldwell Banker LLC    27946    27946 COLDWELL BANKER   
Tunisia    Coldwell Banker Corporation*    EE050058    EE050058 COLDWELL BANKER
CB & Design    Tunisia    Coldwell Banker Corporation*    EE050057    EE050057
COLDWELL BANKER COMMERCIAL    Tunisia    Coldwell Banker Corporation*   
EE050779    EE050779 COLDWELL BANKER PREVIEWS INTERNATIONAL    Tunisia   
Coldwell Banker Corporation*    EE050778    EE050778 COLDWELL BANKER    Turkey
   Coldwell Banker LLC    6730    187775 COLDWELL BANKER    Turkey    Coldwell
Banker LLC    6731    187815 COLDWELL BANKER CB & Design    Turkey    Coldwell
Banker LLC    6728    185408 COLDWELL BANKER CB & Design    Turkey    Coldwell
Banker LLC    6729    187757 COLDWELL BANKER COMMERCIAL    Turkey    Coldwell
Banker LLC    12675    202490 COLDWELL BANKER COMMERCIAL    Turkey    Coldwell
Banker LLC    12676    202269 COLDWELL BANKER COMMERCIAL CB & Design    Turkey
   Coldwell Banker LLC    2007/17610    2007/17610 COLDWELL BANKER PREVIEWS   
Turkey    Coldwell Banker LLC    12673    205807 COLDWELL BANKER PREVIEWS   
Turkey    Coldwell Banker LLC    12674    200328 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Turkey    Coldwell Banker LLC    2007/17611
   2007/17611

 

II-82



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER    Turkish Republic of Northern Cyprus    Coldwell Banker LLC   
7420    7420 COLDWELL BANKER CB & Design    Turkish Republic of Northern Cyprus
   Coldwell Banker LLC    7422    7422 COLDWELL BANKER COMMERCIAL    Turkish
Republic of Northern Cyprus    Coldwell Banker LLC    7421    7421 COLDWELL
BANKER COMMERCIAL CB & Design    Turkish Republic of Northern Cyprus    Coldwell
Banker LLC    7423    7423 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Turkish Republic of Northern Cyprus    Coldwell Banker LLC    7435   
7435 COLDWELL BANKER    Turkmenistan    Coldwell Banker LLC    0485    10240
COLDWELL BANKER CB & Design    Turkmenistan    Coldwell Banker LLC    0486   
10244 COLDWELL BANKER COMMERCIAL    Turkmenistan    Coldwell Banker LLC    0487
   10242 COLDWELL BANKER COMMERCIAL CB & Design    Turkmenistan    Coldwell
Banker LLC    0488    10243 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Turkmenistan    Coldwell Banker LLC    0489    10241 COLDWELL BANKER
   Turks and Caicos Islands    Coldwell Banker Corporation*    11494    11494
COLDWELL BANKER    Turks and Caicos Islands    Coldwell Banker Corporation*   
12408    12408 COLDWELL BANKER CB & Design    Turks and Caicos Islands   
Coldwell Banker Corporation*    11495    11495 COLDWELL BANKER CB & Design   
Turks and Caicos Islands    Coldwell Banker Corporation*    12409    12409
COLDWELL BANKER PREVIEWS    Turks and Caicos Islands    Coldwell Banker
Corporation*       12312 COLDWELL BANKER PREVIEWS    Turks and Caicos Islands   
Coldwell Banker Corporation*    12475    12475 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Turks and Caicos Islands    Coldwell Banker
Corporation*    14098    14098 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Turks and Caicos Islands    Coldwell Banker Corporation*    14099   
14099 COLDWELL BANKER    Tuvalu    Coldwell Banker Corporation*       TM854
COLDWELL BANKER CB & Design    Tuvalu    Coldwell Banker Corporation*      
TM853 COLDWELL BANKER COMMERCIAL    Tuvalu    Coldwell Banker Corporation*      
TM852 COLDWELL BANKER PREVIEWS    Tuvalu    Coldwell Banker Corporation*      
TM913 COLDWELL BANKER    Ukraine    Coldwell Banker LLC    200511479    73787
COLDWELL BANKER    Ukraine    Coldwell Banker LLC    M200819165    123222
COLDWELL BANKER CB & Design    Ukraine    Coldwell Banker LLC    200511480   
73788 COLDWELL BANKER CB & Design    Ukraine    Coldwell Banker LLC   
M200819168    123224

 

II-83



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL    Ukraine    Coldwell Banker LLC    200511481   
73789 COLDWELL BANKER COMMERCIAL    Ukraine    Coldwell Banker LLC    M200819171
   123225 COLDWELL BANKER PREVIEWS INTERNATIONAL    Ukraine    Coldwell Banker
LLC    200511482    73790 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Ukraine    Coldwell Banker LLC    M200819166    123223 COLDWELL BANKER
   United Arab Emirates    Coldwell Banker Corporation*    48337    52794
COLDWELL BANKER CB & Design    United Arab Emirates    Coldwell Banker
Corporation*    48338    52795 COLDWELL BANKER COMMERCIAL    United Arab
Emirates    Coldwell Banker Corporation*    48339    59487 COLDWELL BANKER
COMMERCIAL CB & Design    United Arab Emirates    Coldwell Banker Corporation*
   48340    59486 CB & Design    United Kingdom    Coldwell Banker LLC   
1177297    1177297 CB & Design    United Kingdom    Coldwell Banker LLC   
1273339    1273339 CB & Design    United Kingdom    Coldwell Banker LLC   
1422532    1422532 COLDWELL BANKER    United Kingdom    Coldwell Banker LLC   
1273338    1273338 COLDWELL BANKER    United Kingdom    Coldwell Banker LLC   
1346215    1346215 COLDWELL BANKER    United Kingdom    Coldwell Banker LLC   
2185020    2185020 COLDWELL BANKER CB & Design    United Kingdom    Coldwell
Banker LLC    126821    126821 COLDWELL BANKER CB & Design    United Kingdom   
Coldwell Banker LLC    1273340    1273340 COLDWELL BANKER CB & Design    United
Kingdom    Coldwell Banker LLC    2185011    2185011 COLDWELL BANKER COMMERCIAL
   United Kingdom    Coldwell Banker LLC    2185014    2185014 COLDWELL BANKER
COMMERCIAL    United Kingdom    Coldwell Banker LLC    896621    896621 COLDWELL
BANKER COMMERCIAL & Design    United Kingdom    Coldwell Banker LLC    1346216
   1346216 COLDWELL BANKER PREVIEWS    United Kingdom    Coldwell Banker LLC   
2150397    2150397 COLDWELL BANKER PREVIEWS    United Kingdom    Coldwell Banker
LLC    2150408    2150408 COLDWELL BANKER PREVIEWS    United Kingdom    Coldwell
Banker LLC    685040    685040 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    United Kingdom    Coldwell Banker LLC    004725041    004725041
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)    United
Kingdom    Coldwell Banker LLC    2405562    2405562 COLDWELL BANKER    Uruguay
   Coldwell Banker LLC    309085    309085 COLDWELL BANKER CB & Design   
Uruguay    Coldwell Banker LLC    309086    309086 COLDWELL BANKER COMMERCIAL   
Uruguay    Coldwell Banker LLC    309087    309087 COLDWELL BANKER PREVIEWS   
Uruguay    Coldwell Banker LLC    309088    309088 COLDWELL BANKER    Uzbekistan
   Coldwell Banker LLC    MGU20080005    MGU 17273 COLDWELL BANKER CB & Design
   Uzbekistan    Coldwell Banker LLC    MGU20080002    MGU 17220 COLDWELL BANKER
COMMERCIAL    Uzbekistan    Coldwell Banker LLC    MGU20080006    MGU 17478

 

II-84



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER COMMERCIAL CB & Design    Uzbekistan    Coldwell Banker LLC   
MGU20080003    MGU 17476 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Uzbekistan    Coldwell Banker LLC    MGU20080004    MGU 17477 COLDWELL
BANKER    Vanuatu    Coldwell Banker LLC    10311    10311 COLDWELL BANKER CB &
Design    Vanuatu    Coldwell Banker Corporation*    10313    10313 COLDWELL
BANKER COMMERCIAL    Vanuatu    Coldwell Banker LLC    10312    10312 COLDWELL
BANKER    Venezuela    Coldwell Banker Corporation*    25462-97    209784
COLDWELL BANKER    Venezuela    Coldwell Banker Corporation*    25465-97    9130
COLDWELL BANKER CB & Design    Venezuela    Coldwell Banker Corporation*   
327-97    208476 COLDWELL BANKER CB & Design    Venezuela    Coldwell Banker
Corporation*    328-98    8947 COLDWELL BANKER COMMERCIAL    Venezuela   
Coldwell Banker Corporation*    02-99    215483 COLDWELL BANKER COMMERCIAL   
Venezuela    Coldwell Banker Corporation*    03-99    11041 COLDWELL BANKER
PREVIEWS    Venezuela    Coldwell Banker Corporation*    25463-97    9309
COLDWELL BANKER PREVIEWS    Venezuela    Coldwell Banker Corporation*   
25466-97    209785 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Venezuela    Coldwell Banker Corporation*    25344-05    277582 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Venezuela    Coldwell Banker
Corporation*    25345-05    COLDWELL BANKER    Viet Nam    Coldwell Banker LLC
   11559    9887 COLDWELL BANKER CB & Design    Viet Nam    Coldwell Banker LLC
   11560    9888 COLDWELL BANKER COMMERCIAL    Viet Nam    Coldwell Banker LLC
   41501    42111 COLDWELL BANKER COMMERCIAL CB & Design    Viet Nam    Coldwell
Banker LLC    4-2010-24880    COLDWELL BANKER PREVIEWS    Viet Nam    Coldwell
Banker LLC    41500    43732 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Viet Nam    Coldwell Banker LLC    4/2010/24879    COLDWELL BANKER
UNIVERSITY    Viet Nam    Coldwell Banker LLC    4-2010-19907    COLDWELL BANKER
UNIVERSITY & Cap in Circle Design (in color)    Viet Nam    Coldwell Banker LLC
   4-2010-19908    WE NEVER STOP MOVING    Viet Nam    Coldwell Banker LLC   
4-2010-24877    YOUR PERFECT PARTNER    Viet Nam    Coldwell Banker LLC   
4-2010-24878    COLDWELL BANKER    Virgin Islands (British)    Coldwell Banker
Corporation*       3169 COLDWELL BANKER CB & Design    Virgin Islands (British)
   Coldwell Banker Corporation*       3177 COLDWELL BANKER COMMERCIAL    Virgin
Islands (British)    Coldwell Banker Corporation*       1641

 

II-85



--------------------------------------------------------------------------------

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

COLDWELL BANKER PREVIEWS    Virgin Islands (British)    Coldwell Banker
Corporation*       3301 COLDWELL BANKER    Western Samoa    Coldwell Banker
Corporation*    3804    3804 COLDWELL BANKER CB & Design    Western Samoa   
Coldwell Banker Corporation*    3803    3803 COLDWELL BANKER COMMERCIAL   
Western Samoa    Coldwell Banker Corporation*    3801    3801 COLDWELL BANKER
PREVIEWS    Western Samoa    Coldwell Banker Corporation*    3802    3802
COLDWELL BANKER    Yemen, Republic of    Coldwell Banker LLC    42186    34253
COLDWELL BANKER    Yemen, Republic of    Coldwell Banker LLC    42187    34254
COLDWELL BANKER CB & Design    Yemen, Republic of    Coldwell Banker LLC   
42185    34252 COLDWELL BANKER CB & Design    Yemen, Republic of    Coldwell
Banker LLC    42188    34255 COLDWELL BANKER COMMERCIAL    Yemen, Republic of   
Coldwell Banker LLC    42182    34249 COLDWELL BANKER COMMERCIAL    Yemen,
Republic of    Coldwell Banker LLC    42191    34258 COLDWELL BANKER COMMERCIAL
CB & Design    Yemen, Republic of    Coldwell Banker LLC    42184    34251
COLDWELL BANKER COMMERCIAL CB & Design    Yemen, Republic of    Coldwell Banker
LLC    42189    34256 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design
   Yemen, Republic of    Coldwell Banker LLC    42183    34250 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Yemen, Republic of    Coldwell
Banker LLC    42190    34257

 

* Coldwell Banker Corporation converted its corporate entity type and name to
Coldwell Banker LLC on July 2, 2007. The recordal of that change is being made
as renewals or other actions are taken in countries.

Realogy Corporation

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

REALOGY    Australia    Realogy Corporation    1217725    1217725 REALOGY: THE
BUSINESS OF REAL ESTATE    Australia    Realogy Corporation    1217727   
1217727 REALOGY    European Community    Realogy Corporation    007044597   
007044547 REALOGY: THE BUSINESS OF REAL ESTATE    European Community    Realogy
Corporation    007044548    007044548

 

II-86



--------------------------------------------------------------------------------

NRT Utah LLC

Trademark Applications and Registrations**

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

UTAH REAL ESTATE SCHOOL NRT and Design    United States    NRT Utah LLC   
78883366    3222469

 

** On August 21, 2008, NRT Utah LLC assigned any common law rights it had to the
roofline in the design mark listed above and the words “Utah Real Estate School”
to The Lund Group, Inc. in connection with an asset purchase. However, this
registration was not assigned since the mark contains the term “NRT”. The
registration will either be voluntarily withdrawn by NRT Utah or eventually be
cancelled by the PTO for failure to file a Section 8 Affidavit when it is due.

Burnet Realty LLC

Trademark Applications and Registrations

 

Trademark

  

Country Name

  

Owner Name

  

Application No.

  

Registration No.

DISTINCTIVE HOMES    United States    Burnet Realty LLC    74085862    1712157
MAKING DREAMS COME HOME    United States    Burnet Realty LLC    78486327   
3127865

 

II-87



--------------------------------------------------------------------------------

COPYRIGHT AND COPYRIGHT APPLICATIONS

U.S. Copyright Registrations

 

Owner/Claimant

Name

  

Title

  

Registration

No.

Burnet Realty LLC    Real estate times - v. 78, no. 1.    TX-61-249 Burnet
Realty LLC    Real estate times - v. 78, no. 2.    TX-71-213 Burnet Realty LLC
   Real estate times - v. 79, no.1    TX-204-670 Burnet Realty LLC    Real
estate times - v. 79, no. 2.    TX-276-031 Burnet Realty LLC    Real estate
times - v. 79, no. 3.    TX-336-681 Century 21 Real Estate LLC    Century 21
sales performance system: coaches video ser.    PA-530-364 Century 21 Real
Estate LLC    Century 21 sales performance system: sales associate video ser.   
PA-530-367 Century 21 Real Estate LLC    2 & 1 Training Program    SR-132-952
Century 21 Real Estate LLC    Century 21 Sales Performance System    SR-133-677
Century 21 Real Estate LLC    Gold market analysis certificate    TX-1-570-001
Century 21 Real Estate LLC    21 Ways to Purchase Property    TX-1-570-002
Century 21 Real Estate LLC    Action Warranty    TX-1-570-003 Century 21 Real
Estate LLC    21 Questions that Help Make a House Sell Faster    TX-1-570-004
Century 21 Real Estate LLC    Success Starts with a Super Image    TX-1-570-005
Century 21 Real Estate LLC    VIP Buyer Referral    TX-1-588-502 Century 21 Real
Estate LLC    VIP Seller Referral    TX-1-664-218 Century 21 Real Estate LLC   
Twenty-One    TX-2-229-537 Century 21 Real Estate LLC    VIP Training: Broker
Overview    TX-2-247-998 Century 21 Real Estate LLC    Twenty-One   
TX-2-300-041 Century 21 Real Estate LLC    Twenty-One    TX-2-304-240 Century 21
Real Estate LLC    Twenty-One    TX-2-333-788 Century 21 Real Estate LLC    The
Century 21 Complete Home Guide    TX-2-337-742 Century 21 Real Estate LLC   
Getting Ready Pre-Installation Guide    TX-2-349-485 Century 21 Real Estate LLC
   Training Manual for Management.    TX 2-349-490 Century 21 Real Estate LLC   
Training Manual for Administration    TX-2-349-491 Century 21 Real Estate LLC   
CenturyNet Sales & Listing    TX-2-379-842 Century 21 Real Estate LLC   
CenturyNet Management: Sales & Listing    TX-2-379-848 Century 21 Real Estate
LLC    Twenty-One    TX-2-402-614 Century 21 Real Estate LLC    The Century 21
Complete Home Guide    TX-2-402-615 Century 21 Real Estate LLC    Twenty-One   
TX-2-481-623 Century 21 Real Estate LLC    Twenty-One    TX-2-481-624 Century 21
Real Estate LLC    Twenty-One    TX-2-586-280 Century 21 Real Estate LLC   
Twenty-One    TX-2-586-286 Century 21 Real Estate LLC    Twenty-One   
TX-2-595-091 Century 21 Real Estate LLC    The Century 21 Complete Home Guide   
TX-2-595-542 Century 21 Real Estate LLC    Business and Financial Planning   
TX-2-637-007 Century 21 Real Estate LLC    Helping Yourself Through Effective
Public Relations: Guidelines for Brokers.    TX-2-637-008 Century 21 Real Estate
LLC    International Management Academy    TX-2-637-009 Century 21 Real Estate
LLC    Century 21 Sales Performance System Coach’s Guide    TX-2-637-051 Century
21 Real Estate LLC    Century 21 Military Relocation Network Sales Associates
Training Program    TX-2-647-995

 

II-88



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

Century 21 Real Estate LLC    Century 21 Recruiting Presentation: User’s Guide
   TX-2-648-166 Century 21 Real Estate LLC    Listing Presentation Manual:
Instructions    TX-2-652-844 Century 21 Real Estate LLC    Principles of Sales
Management    TX-2-652-986 Century 21 Real Estate LLC    VIP Sales Associates
Training    TX-2-652-988 Century 21 Real Estate LLC    Property Management
Support System    TX-2-652-992 Century 21 Real Estate LLC    Listing
Presentation Manual    TX-2-652-994 Century 21 Real Estate LLC    Managers as
Leaders    TX-2-655-497 Century 21 Real Estate LLC    Management Development
Course    TX-2-655-498 Century 21 Real Estate LLC    Century 21 Investment
Practices Course    TX-2-655-509 Century 21 Real Estate LLC    Investment
Specialist Course    TX-2-655-724 Century 21 Real Estate LLC    Investment
Marketing Course    TX-2-655-725 Century 21 Real Estate LLC    Investment
Qualification Course    TX-2-655-732 Century 21 Real Estate LLC    Twenty-One   
TX-2-657-200 Century 21 Real Estate LLC    The Century 21 Complete Home Guide   
TX-2-657-251 Century 21 Real Estate LLC    VIP Relocation Director’s Training
Course: No. 520    TX-2-662-352 Century 21 Real Estate LLC    Twenty-One   
TX-2-668-404 Century 21 Real Estate LLC    The Century 21 Complete Home Guide   
TX-2-668-405 Century 21 Real Estate LLC    CenturyWriter    TX-2-680-420 Century
21 Real Estate LLC    CenturyNet Guide    TX-2-684-378 Century 21 Real Estate
LLC    Administrative Guide    TX-2-684-379 Century 21 Real Estate LLC    Quick
Reference-Closing a Transaction-Management Sales & Listing    TX-2-684-414
Century 21 Real Estate LLC    Steps to Success: Regional Overview   
TX-2-701-125 Century 21 Real Estate LLC    Steps to Success: Management   
TX-2-707-972 Century 21 Real Estate LLC    CenturyNet 4.0 Conversion Training
Manual    TX-2-707-973 Century 21 Real Estate LLC    Steps to Success: System
Set-up    TX-2-707-974 Century 21 Real Estate LLC    VIP Referral/Relocation
Training: Course 101    TX-2-728-452 Century 21 Real Estate LLC    Steps to
Success: Sales Associate Overview    TX-2-729-751 Century 21 Real Estate LLC   
Steps to Success: Sales Tools    TX-2-729-752 Century 21 Real Estate LLC   
Century 21 Presentation Flipchart Instruction Booklet    TX-2-732-090 Century 21
Real Estate LLC    Century 21 Investment Training: Investment Practices Course
   TX-2-732-091 Century 21 Real Estate LLC    The Century 21 Complete Home Guide
   TX-2-747-278 Century 21 Real Estate LLC    Twenty-One    TX-2-747-279 Century
21 Real Estate LLC    Property Management Support System    TX-2-789-745 Century
21 Real Estate LLC    Breaking Through: Recruiting Presentation, Flipchart
Instructional Guide Booklet    TX-2-792-651 Century 21 Real Estate LLC   
Managers as Leaders    TX-2-792-652 Century 21 Real Estate LLC    Century 21
Investment Training: Investment Specialist Course    TX-2-792-653 Century 21
Real Estate LLC    Century 21 Management Development Course    TX-2-792-668
Century 21 Real Estate LLC    Twenty-One    TX-2-865-201 Century 21 Real Estate
LLC    Twenty-One    TX-2-865-202 Century 21 Real Estate LLC    Operation orbit
chartbook and market share intelligence    TX 2-869-323

 

II-89



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

Century 21 Real Estate LLC    Operation orbit notebook of sessions topics    TX
2-892-959 Century 21 Real Estate LLC    CenturyNet FMP Installation and
Utilities Guide    TX-2-997-372 Century 21 Real Estate LLC    Setup Guide   
TX-2-997-373 Century 21 Real Estate LLC    Twenty-One    TX-3-011-037 Century 21
Real Estate LLC    Twenty-One    TX-3-011-041 Century 21 Real Estate LLC   
Twenty-One    TX-3-025-275 Century 21 Real Estate LLC    Century 21 Sellers
Service Pledge    TX-3-079-622 Century 21 Real Estate LLC    CenturyNet
Financial Management Package: User’s Guide    TX-3-086-254 Century 21 Real
Estate LLC    Twenty-One    TX-3-088-127 Century 21 Real Estate LLC   
Twenty-One    TX-3-092-347 Century 21 Real Estate LLC    Century 21 Buyer
Service Pledge    TX-3-104-464 Century 21 Real Estate LLC    Century 21 Sales
Performance System: Sales Associate Workbook    TX-3-110-796 Century 21 Real
Estate LLC    VIP Referral/Relocation Training: Course 201 Relocation Director
Referral Coordinator    TX-3-110-977 Century 21 Real Estate LLC    Century 21
Sales Performance System: Sales Associate Guide    TX-3-110-978 Century 21 Real
Estate LLC    VIP Referral/Relocation Training: Course 301 Broker/Manager   
TX-3-110-979 Century 21 Real Estate LLC    CenturyNet Financial Management
Package, Version 2.2: FMP Installation & Utilities Guide    TX-3-133-457 Century
21 Real Estate LLC    CenturyNet Financial Management Package: Accounting User
Guide    TX-3-137-445 Century 21 Real Estate LLC    Twenty-One    TX-3-197-652
Century 21 Real Estate LLC    Twenty-One    TX-3-197-653 Century 21 Real Estate
LLC    Twenty-One    TX-3-200-633 Century 21 Real Estate LLC    VIP
Referral/Relocation Training: Course 102    TX-3-701-774 Century 21 Real Estate
LLC    Recruiting Flipchart Coach’s Guide    TX-3-788-291 Century 21 Real Estate
LLC    1982 Centurion Lapel Pin    VA-339-820 Century 21 Real Estate LLC   
Centurion Statue    VA-355-168 Century 21 Real Estate LLC    Centurion, 1987   
VA-355-169 Century 21 Real Estate LLC    1988 Centurion Lapel Pin    VAu-168-301

Century 21 Real Estate LLC

& Meredith Corporation

   At home with Century 21. (winter 04)    TX 6-025-339

Century 21 Real Estate LLC

& Meredith Corporation

   At Home with Century 21    TX-6-231-001 Coldwell Banker Real Estate LLC   
Fast start / produced by Multi-Media Presentations, Inc.    PA-135-639

 

II-90



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

Coldwell Banker Real Estate LLC    Foundation for Success    TX-6-196-069
Coldwell Banker Real Estate LLC    Coldwell Banker Real Estate Corporation
Personal retriever dog sign rider    VA-1-134-268 Coldwell Banker Real Estate,
Inc.i    The Action plan    TX-1-783-795 Coldwell Banker Residential Real Estate
LLC    Fast start training manual (instructor’s guide) : pt. II    TX-2-079-881
Coldwell Banker Residential Real Estate LLC    Masterscourse Farming: MS-501   
TX-2-081-904 Coldwell Banker Residential Real Estate LLC   
MS-201-technicalskills Workshops    TX-2-082-769 Coldwell Banker Residential
Real Estate LLC    Fast Start Sales Associate Workbook    TX-2-083-845 Coldwell
Banker Residential Real Estate LLC    Fast start training manual (instructor’s
guide) : pt. I    TX-2-083-909 Coldwell Banker Residential Real Estate LLC   
SuccessTrack    TX-2-084-735 Coldwell Banker Residential Real Estate LLC    The
Home price comparison index : Jan. 1987    TX-2-408-262 Coldwell Banker
Residential Real Estate LLC    First quarter 1988 quotables    TX-2-595-842
Coldwell Banker Residential Real Estate LLC    Home price comparison index : a
guide for comparing home prices across the nation.    TX-2-628-430 Coldwell
Banker Residential Real Estate LLC    Coldwell Banker makes real estate a black
tie affair.    TX-2-711-365 Coldwell Banker Residential Real Estate LLC   
Homeowners compu-tax delight / by Jack D. Gravis.    TXu-130-810 Coldwell Banker
Residential Real Estate LLC    Homebuyers compu-tax delight.    TXu-168-442
Electronic Realty Associates, Inc.ii    Mortgage Watch    VAu-79-570 ERA
Franchise Systems LLCiii    ERA management manual; 13-week action program   
A451958 ERA Franchise Systems LLC    Methods of management    A564564 ERA
Franchise Systems LLC    Operations manual    A564991 ERA Franchise Systems LLC
   Buyers protection plan maintenance-service agreement    A845644

 

II-91



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

ERA Franchise Systems LLC    Application buyers protection plan    A852707 ERA
Franchise Systems LLC    ERA sales training program; cassette text, filmstrips
no. 1-13    A869381 ERA Franchise Systems LLC    Agent training manual   
A877902 ERA Franchise Systems LLC    Buyers protection plan agreement    A903945
ERA Franchise Systems LLC    Residential seller’s warranty agreement    A903946
ERA Franchise Systems LLC    Buyers protection plan sellers assignment   
A903947 ERA Franchise Systems LLC    Home sellers protection plan application   
A906702 ERA Franchise Systems LLC    ERA guaranteed sales plan sales and equity
advance program    JP20364 ERA Franchise Systems LLC    Showing the home   
JP20365 ERA Franchise Systems LLC    Handling listing objections    JP20366 ERA
Franchise Systems LLC    Obtaining buyer prospects    JP20367 ERA Franchise
Systems LLC    Listing sources    JP20368 ERA Franchise Systems LLC    Servicing
the listing; filmstrip    JP20369 ERA Franchise Systems LLC    Listing
appointment techniques    JP20370 ERA Franchise Systems LLC    Overcoming buyer
objections    JP20371 ERA Franchise Systems LLC    Presenting the offer   
JP20372 ERA Franchise Systems LLC    Counseling the buyer    JP20373 ERA
Franchise Systems LLC    Agent listing training    N43818 ERA Franchise Systems
LLC    Listing appointment techniques    N43819 ERA Franchise Systems LLC   
Listing sources    N43820 ERA Franchise Systems LLC    Showing the home   
N43821 ERA Franchise Systems LLC    Career opportunity I    N43822 ERA Franchise
Systems LLC    Obtaining buyer prospects    N43823 ERA Franchise Systems LLC   
Handling listing objections    N43824 ERA Franchise Systems LLC    Overcoming
buyer objections    N43825 ERA Franchise Systems LLC    Servicing the listing   
N43826 ERA Franchise Systems LLC    ERA guaranteed sales plan and equity advance
program    N43827 ERA Franchise Systems LLC    Counseling the buyer    N43828
ERA Franchise Systems LLC    Career opportunity II    N43829 ERA Franchise
Systems LLC    Presenting the offer    N43830 ERA Franchise Systems LLC    [EIS]
   TX 3-501-505 ERA Franchise Systems LLC    The Blueprint-II Program Suite   
TX-2-000-230 ERA Franchise Systems LLC    The Moving Experience: ERA real estate
consumer guide to relocation.    TX-269-524 ERA Franchise Systems LLC    ERA
sales training program; cassette text, filmstrips no. 1-13    TX-2-949 ERA
Franchise Systems LLC.    ERA Home Buyer Program: Appraisal Authorization   
TX-352-806 ERA Franchise Systems LLC    ERA Home Buyer Program: ERA Broker’s
Application for Sellers    TX-352-807 ERA Franchise Systems LLC.    Workbook for
Certification Training, ERA Certified Real Estate Specialist    TX-382-801 ERA
Franchise Systems LLC    Answers: The 91 Most Frequently Asked Questions and
Answers about Buying or Selling a Home    TX-4-331-188 ERA Franchise Systems LLC
   ERA Affiliate Internet Manager: User Manual    TX-4-776-598 ERA Franchise
Systems LLC    ERA Advertiser    TX-70-933

 

II-92



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

  

Registration

No.

ERA Franchise Systems LLC    The Home Sellers Guide    TX-744-046 ERA Franchise
Systems LLC    Blueprint for Success: Basics of Successful Real Estate Business
Management    TX-840-298 ERA Franchise Systems LLC.    No Down Payment
(Louisiana)    TX-929-991 ERA Franchise Systems LLC    Reduced Interest Rate
(Louisiana)    TX-929-992 ERA Franchise Systems LLC    Reduce Interest Rate   
TX-929-993 ERA Franchise Systems LLC    No Down Payment    TX-929-994 ERA
Franchise Systems LLC    No Down Payment (Louisiana)    TX-929-995 ERA Franchise
Systems LLC    Reduced Interest Rate (Louisiana)    TX-929-996 ERA Franchise
Systems LLC    No Down Payment    TX-929-997 ERA Franchise Systems LLC   
Reduced Interest Rate    TX-929-998 ERA Franchise Systems LLC    Co-ownership
Agreement (Louisiana)    TX-929-999 ERA Franchise Systems LLC.    Co-ownership
Agreement    TX-930-000

 

i

Coldwell Banker Real Estate, Inc. changed its name to Coldwell Banker Real
Estate Services, Inc. in January 1991 and then dissolved and was replaced by
Coldwell Banker Real Estate Services LLC.

ii

Electronic Realty Associates, Inc.’s assets were purchased by ERA Acquisition
Co. which was formed in January 1996 and then changed its name to ERA Franchise
Systems, Inc. on February 26, 1996. ERA Franchise Systems, Inc. changed its name
to ERA Franchise Systems LLC in July 2007.

iii

ERA Franchise Systems, Inc. changed its name to ERA Franchise Systems LLC in
July 2007. An Affidavit of Name Change was sent to the U.S. Copyright Office for
recordation on January 14, 2010. As of January 13, 2011, a Certificate of
Recordation has not yet been received.

 

II-93



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

ERA Franchise Systems, Inc. v. TMG Real Estate Services, L.L.C., Michael Herman
Levitin, Sandra Morgan Levitin, Sandra J. Holmes, and H – Towne Realty.com,
L.L.C. – The amount at issue was $8,295,429, as ERA seeks past due and other
fees resulting from to defendants’ breaches of the Franchise Agreement. The case
was venued in the United States District Court for the Southern District of
Texas, Case No.: H-06-cv-02765. A settlement was reached in or around July, 2007
requiring defendants to pay $3.5 million. A Stipulation on Settlement was filed
with the court on 12/31/07. The settlement required defendants to make one $10K
payment, then monthly payments starting 1/1/08. The first $10K payment was sent
to the lock-box on 12/21/07. Since then, Defendants have made sporadic payments.
Our outside counsel has sent multiple default letters.

Century 21 Real Estate LLC f/k/a Century 21 Real Estate Corporation v. Bic Pho,
David McCain, Century 21 Su Casa and Century 21 Ruby; Su Casa Realty/Investment,
Inc. Vision Quest 21, Inc. and Does 1 through 100 – The amount at issue is
$1,305,480.12, as Century 21 seeks past due and other fees resulting from the
defendants’ breaches of the Franchise Agreement. The case is venued in the
Superior Court of California, County of Santa Clara, Case No. 106CV067150. On
April 1, 2008, the court entered judgment against David McCain in the amount of
$1,940,596.82. Mr. McCain filed for chapter 7 bankruptcy on June 11, 2008 and
received a discharge on December 1, 2008, although the trustee is continuing to
search for assets. Other than the $27,487 Century 21 previously received, the
trustee’s final report indicated that Century 21 will receive no additional
distribution from the estate.

Sotheby’s International Realty Affiliates, Inc. v. Kimberly K. Poston and Poston
Properties, LLC, formerly d/b/a Poston Properties Sotheby’s International Realty
– The amount at issue is $1,025,621.48, as Sotheby’s seeks past due and other
fees resulting from the defendants’ breaches of the Franchise Agreement. The
case is venued in the Superior Court of New Jersey, County of Morris, Docket No:
MRS-L-1535-06. Judgment was entered in the amount of $1,190,992.26. Kimberly
Poston obtained a Chapter 7 discharge, but our judgment was deemed
non-dischargeable and survived. Aubyn Shettle has the judgment for collection.
The franchisee-LLC is inactive.

In re: Timothy Robert Fore and Patti Jo Fore (a/k/a Patti Jo Veneklase-Fore).
Debtors –Century 21 Real Estate LLC v. Timothy R. Fore and Patti Jo Fore – The
amount at issue is $5,230,489.05, as Century 21 seeks past due and other fees
resulting from defendants’ breaches of the Franchise Agreement. The case is
venued in the Unites States Bankruptcy Court for the Western District of
Michigan, Case No.: 06-05482 (JRH). On November 26, 2007, the chapter 7 trustee
filed a pleading advising creditors of a potential distribution and setting a
bar date for the filing of proofs of claim 90 days from November 26, 2007. As
C21 has already filed a proof of claim, it does not need to take any action at
this time. Any distributions to creditors will be

 

III-1



--------------------------------------------------------------------------------

minor. On October 28, 2008, the chapter 7 trustee filed a proposed final report
which reflects that the trustee has generated an additional $13,500 in the
Pearson-Cook bankruptcy estate. The trustee’s proposed final report proposes to
pay this amount to chapter 7 administrative creditors and priority creditors.
Secured creditors are to receive no additional distribution under the final
report and unsecured creditors are to receive no distribution. We did not object
to the trustee’s proposed final report. The bankruptcy case of the franchisee is
closed.

Century 21 Real Estate, LLC vs. Perfect Gulf Properties, Inc, Perfect Gulf
Properties I, LLC, Hudson Morgan Investments, Inc., T&W Management, Inc d/b/a
T&W Management, LLC, Douglas McPherson, Robert C.E. Williams, Jimmy Aviram,
Michael Weber, Clifford R. Morgan, II, Arthur J. Hudson, Pam Wolters-. On
August 5, 2010, the Court entered judgment in favor of Century 21 Real Estate,
LLC and against Perfect Gulf Properties I, LLC, Douglas McPherson, Robert C.E.
Williams, Jimmy Aviram and Michael Weber, jointly and severally, in the amount
of $35,711.73. The court further ordered that Century 21 Real Estate, LLC shall
further recover from Perfect Gulf Properties I, LLC, Douglas McPherson, Robert
C.E. Williams, Jimmy Aviram and Michael Weber, jointly and severally, the
additional sum of $1,352,475.40 and that Century 21 Real Estate, LLC shall
further recover from Robert C.E. Williams, Jimmy Aviram and Michael Weber,
jointly and severally, the additional sum of $6,959.00. The judgment has been
forwarded to collection counsel. Douglas McPherson filed for Bankruptcy
protection.

Century 21 Real Estate LLC v. William T. Mountain, John R. Kersten and Carol
Mountain – This matter was filed on September 15, 2008. The amount at issue was
$185,000.00 due under a Promissory Note on which the Defendants failed to make
payments when they became due. Judgment in the amount of $179,623.65 was entered
in the State of Michigan in the Circuit Court for the County of Oakland, Case
No. 08-094554-CK on 9/15/2008. William Mountain and Carol Mountain filed for
chapter 7 bankruptcy on December 23, 2010.

Century 21 Real Estate LLC v. John R. Kersten and Elizabeth Kersten – This
matter was filed on September 15, 2008. The amount at issue is $987,364.35 due
under Promissory Notes on which the Defendants failed to make the required
payments when they became due. Judgment in the amount of $987,364.35 was entered
in the State of Michigan in the Circuit Court for the County of Oakland, Case
No. 08-094555-CK on 9/15/2008. Collection action was undertaken against
Mr. Kersten until he filed for bankruptcy protection in mid-2009. To our
knowledge, Mrs. Kersten has not yet filed for bankruptcy, and further collection
action may be permitted against her. Kersten was discharged from the bankruptcy.
However, the trustee is still attempting to liquidate assets.

Century 21 Real Estate LLC v. Town & Country – Sterling Heights, Inc, d/b/a
Century 21 Town and Country, and John Kersten, jointly and severally – This
matter was filed on September 15, 2008. The amount at issue is $4,319,866.66,
plus interest, late charges, attorney’s fees and other costs as Century 21 seeks
collection due to breach of various franchise agreements and promissory notes
and guaranties entered into between Plaintiff and Defendants’. The case is
venued in the State of Michigan, in the Circuit Court for the County of Oakland,
Case No. 08-094547-CK, and a Judgment was entered against all Defendants
October 15, 2008. Collection action was initiated against Sterling Heights, Inc.
until it filed for bankruptcy protection in early

 

III-2



--------------------------------------------------------------------------------

2009. Collection action was also initiated against Mr. Kersten until he filed
for bankruptcy protection in mid-2009.

Coldwell Banker Real Estate Corporation v. CBD Realty, Corp d/b a Coldwell
Banker Dynamic Realty; Henry Melendez; Joel Olivas d/b/a Coldwell Banker Dynamic
Realty and Citywide Enterprises, Inc. – The amount at issue is $1,150,000.00 as
Coldwell Banker seeks collection of a Judgment previously entered in the
Superior Court of California, County of Los Angeles, East District, Case No.
KC045564 J in the amount of $388,795.40 on September 20, 2005 as well as past
due and other fees resulting from the defendants’ breaches of the Franchise
Agreement which were encompassed in a settlement agreement reached between the
parties on January 31, 2008. The case was venued in the United States District
Court, Central District of California, Case No. EDCV07-00447 SGL (OPX).
Defendants breached the terms of the settlement agreement and as a result,
judgment was entered in the amount of $1,150,000.00 on March 18, 2008. Coldwell
Banker is currently trying to collect on this judgment.

NRT New England LLC d/b/a Coldwell Banker Residential Brokerage v. Lennar
Hingham Holdings, LLC; Portside LR Associates LLC; LR Overlook Phase II
LLC, Lennar Corporation, Roseland Property Company. This matter relates to a
termination of sales and marketing agreements on three condominium projects. The
amounts at issue consist of marketing fees of approximately $535,000,
termination fees of approximately $1,000,000 and substantial lost profits and
other damages. The case was filed in December 2007 and is venued in the Business
Litigation Division of the Suffolk County Superior Court, Boston Massachusetts.

In Re: Robert Dyson and Loraine Dyson-. On October 31, 2008, Robert and Loraine
Dyson (the “Dyson’s”) filed a voluntary chapter 7 bankruptcy proceeding with the
United States Bankruptcy Court for the Southern District of California. The
Dyson’s along with Dyson & Dyson of California, Inc. and Dyson & Dyson of Las
Vegas, Inc. are makers and co-makers under a Development Advance Promissory Note
held by Sotheby’s International Realty Affiliates LLC dated October 9, 2007 in
the amount of $1,479,618.00. The obligations of the borrowers are secured as set
forth in the Security Agreement dated October 9, 2007. We filed a Proof of Claim
in the bankruptcy action in the amount of $11,004,094.15 which consists of
outstanding royalties, lost future profits and Development Advance Promissory
Note obligation. The Dyson’s were discharged. However, the trustee is attempting
to liquidate assets.

Century 21 Real Estate LLC v. HT Brown Real Estate, Inc. and Hollis T. Brown –
judgment obtained for $405,534.95 based on confession of judgment in promissory
note for outstanding royalty fees. On November 5, 2010, we obtained a second
judgment in the amount of $3,234,019.15. The judgment has been forwarded to
collection counsel. The court recently entered a show cause order requiring
Mr. Brown to appear for an asset deposition in February 2011.

Coldwell Banker Real Estate LLC v. Stucky & Associates, Inc. f/d/b/a Coldwell
Banker Stucky & Associates Realtors and Franklin J. Stucky – Stucky currently
owes and is indebted

 

III-3



--------------------------------------------------------------------------------

to Coldwell Banker the total sum of $1,110,729.24. Judgment has been entered
against Stucky in New Jersey for $466,501.17. The judgment is being domesticated
and executed upon in Kansas. In July, 2009, a second action was commenced in
Kansas for $644,228.07, for the remaining fees and notes due and owing from
Stucky. The second action is still pending.

NRT New York LLC d/b/a Corcoran Sunshine Marketing Group v. Turks, Ltd. This
matter relates to a termination of an exclusive marketing agreement for a new
development condominium project located in the Turks and Caicos. The amounts at
issue consists of accrued and reimbursable expenses in the amount of
approximately $40,000, termination fees of approximately $474,000 and progress
payments on commissions in the amount of approximately $993,075.13. The case was
filed in April 2009 and is venued in the United States District Court, Southern
District of New York before Justice Hellerstein. In approximately October of
2009, a Receiver in Turks and Caicos was appointed for the Defendant. A Consent
Judgment was entered into in the amount of $2,041,890.38 (which includes NY
statutory interest) and a claim was filed in said amount with the Receiver by
local counsel.

Sotheby’s International Realty, Inc. v. Donald Deutsch – The amount at issue is
$1,800,000, resulting from Deutsch’s breach of a listing agreement with
Sotheby’s International Realty (“SIR”). Deutsch engaged SIR to sell his
properties located in Amaganset, New York. SIR procured a buyer for Deutsch’s
properties, and Deutsch closed on the sale of the properties for a purchase
price of $30,000,000 to the buyer procured by SIR in October 2010. Deutsch
defaulted on his obligations to pay SIR a commission. The Verified Complaint was
filed on January 11, 2011 and the case is venued in New York State Supreme Court
in New York County, Index Number 650078/2011. SIR is seeking damages against
Deutsch for breach of contract, quantum meruit and fraud.

ERA Franchise Systems LLC v. Champion Real Estate Services, LLC & Paul Hogge;
ERA FranchiseSystems LLC v. Champion Real Estate Services, LLC & Champion Homes
Realty, LLC. The amount at issue is $1,306,073. One judgment, in the amount of
$149,095.74, was entered against Champion Real Estate Services, LLC (former
franchisee) and Paul Hogge on June 10, 2009. A second lawsuit was filed on
August 18, 2009. We have a claim against the successor company to the former
franchisee (Champion Homes Realty, LLC), as a result of the fraudulent transfers
of assets.

Century 21 Real Estate LLC v. Oyoque and Espinoza, Inc., Oyoque Martinez, Inc.,
Excellence Real Estate & Investments, Inc., Oyoque Enterprises, Inc., Excellence
of Alhambra, Inc, Excellence of Lynwood, Inc., Miguel Oyoque, Gracie Oyoque, et
al.– Case No. 435594 – Oyoque and a number of corporate entities owned by him
owe Century 21 a total sum of $2,097,302.65. All of the franchise agreements are
terminated. A lawsuit was filed on April 14, 2010. The action is being
litigated.

Century 21 Real Estate LLC v. Dabbs & Associates, Inc., a/k/a Dabbs & Associates
Realty, Inc. (“Dabbs & Associates”), Dabbs South, Inc., Dabbs Southwest, Inc.,
Dabbs Corporate, Inc., and Dabbs Executives, Inc. – Century 21 received a
judgment against the multiple

 

III-4



--------------------------------------------------------------------------------

corporate entities of this terminated franchisee in the amount of $1,087,992.50
in total. The matter was withdrawn against the guarantor Karen Capriotti due to
a bankruptcy filing, but is being re-filed due to the bankruptcy petition being
dismissed.

NRT New York LLC d/b/a Citihabitats v. FD Herald Towers This matter concerns a
breach of an exclusive marketing agreement for a rental to condominium
conversion project located in New York, New York. The amounts at issue arise
from unreimbursed marketing and other expenses in the amount of $825,000, lost
commissions in the amount of approximately $1,899,752 and a termination fee in
the amount of $200,000. The case was filed in November of 2008 in the Supreme
Court of the State of New York, County of New York. The parties are engaged in
discovery.

Century 21 Real Estate LLC, f/k/a Century 21 Real Estate Corporation v. AKS
Associates, Inc., a New Hampshire Corporation, d/b/a Century 21 Thackston & Co.;
and Richard H. Thackston, III, and Individual. On December 11, 2009, the
Superior Court of New Jersey, Law Division, Morris County entered judgment in
favor of Century 21 Real Estate LLC and against AKS Associates, Inc. and Richard
H. Thackston, III, jointly and severally, in the amount of $1,343,588.85, plus
post judgment interest. Richard Thackston, III filed for Chapter 7 Bankruptcy on
or about April 30, 2010. He received a discharge on or about October 28, 2010,
and a no asset report was filed.

COLDWELL BANKER REAL ESTATE LLC v. EJL Investment, a California Corporation
doing business as COLDWELL BANKER PENINSULA; BERNARD LEUNG, individually and
doing business as COLDWELL BANKER PENINSULA; MARLENE NABONG, individually and
doing business as COLDWELL BANKER PENINSULA, and DOES 1 through 10. On
September 14, 2010, the Superior Court of California, County of San Mateo,
entered Default Judgment in favor Coldwell Banker Real Estate, LLC and against
Defendants EJL Investment, a California corporation doing business as Coldwell
Banker Peninsula, Bernard Leung, an individual, and Marlene Nabong, an
individual, jointly and severally, in the amount of $1,535,549.10. The Judgment
has been forwarded to collection counsel.

Janki v. AK Capital 5, L.L.C. This matter arises out of an apparent fraud
committed by a person (“Imposter”) who falsely claimed to have authority to sell
a vacant lot owned by a corporation, AK Capital 5, L.L.C. (“AK Capital”). A TRG
owned company, American Title Company of Houston (“ATC”), acted as title agent
on the “sale,” that closed on or about September 30, 2008. Following the filing
of a lawsuit involving the innocent purchaser and AK Capital, the title
insurance underwriter ended up incurring costs of approximately $649,000 to
resolve the claim made by the innocent buyer under her title insurance policy.
Thereafter, ATC indemnified the underwriter for the loss. ATC is seeking to
recover those funds from Theophilis, L.L.C d/b/a Century 21 Premier Gold
Properties, the real estate broker who listed the property on behalf of the
Imposter, claiming negligence, negligent misrepresentation, and statutory fraud.

 

III-5



--------------------------------------------------------------------------------

PHH Mortgage Corporation f/k/a Cendant Mortgage Corporation and Apex Real Estate
Information Services, LLP n/k/a/ Title Resource Group Settlement Services, LLC
v. Posner, Posner & Associates, P.C., Jane Posner, Esq., and Martin Posner, Esq.
On January 20, 2009, PHH and TRGSS files its Complaint against the Posners,
former closing attorneys/agents for PHH, assigned by TRGSS in the Supreme Court
of New York, New York County. Between 2002 and 2006, the Posners, in acting as
closing attorneys/agents, failed to timely record transaction-related documents
in connection with approximately 320 closings. Pursuant to a November 24, 2010
settlement agreement, Posners paid plaintiffs $400,000 which was split equally
between PHH and TRGSS. PHH has contacted the Putnam County DA’s office, however,
they have declined to file criminal charges against the Posners. Mrs. Posner was
convicted in relation to closings involving another lender.

Skyline Title, LLC and Title Resource Group Affiliates Holdings, LLC v. Liberty
Agency Holdings, LLC, Liberty Title Agency, LLC, Brain H. Madden and Albert
Yorio. On or about April 1, 2009, Skyline and TRG filed its Complaint against
Liberty Title, Madden and Yorio. Liberty Agency was the managing partner of the
joint venture with TRG, Skyline Title Agency. TRG learned that Liberty Agency
was misappropriating Skyline’s clients and Skyline’s monies totaling
approximately $690,000 and that the JV was underfunded by approximately
$300,000. On or about May 1, 2009, we amended our complaint to include Elizabeth
D. Madden; Brownstone Abstract, LLC, Liberty Title Agency of Westchester, LLC,
and Liberty Westchester, LLC. At the prompting of the court on a motion to
dismiss, the complaint against Melissa was withdrawn because all of the known
transfers to her have been recovered. TRG dismissed its claims against Elizabeth
in exchange for $25,000. In addition to the civil complaint, TRG/Skyline
simultaneously notified the Nassau County District Attorney’s office. Brian
Madden was promptly indicted. On December 14, 2010, pursuant to a plead deal,
Mr. Madden pled guilty to wire fraud and insurance fraud. Sentencing is
scheduled for March 29, 2011.

 

III-6



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

FILING OFFICES

 

Grantor

  

Location of Filing Office

Burrow Escrow Services, Inc.

   California

Coldwell Banker Real Estate LLC

   California

Coldwell Banker Residential Brokerage Company

   California

Coldwell Banker Residential Real Estate LLC

   California

Coldwell Banker Residential Referral Network

   California

Cornerstone Title Company

   California

Equity Title Company

   California

Guardian Title Company

   California

National Coordination Alliance LLC

   California

Realogy Operations LLC

   California

Referral Network Plus, Inc.

   California

Valley of California, Inc.

   California

West Coast Escrow Company

   California

Colorado Commercial, LLC

   Colorado

Guardian Title Agency, LLC

   Colorado

NRT Colorado LLC

   Colorado

Referral Network, LLC

   Colorado

Associated Client Referral LLC

   Delaware

Better Homes and Gardens Real Estate Licensee LLC

   Delaware

Better Homes and Gardens Real Estate LLC

   Delaware

Burgdorff LLC

   Delaware

Burgdorff Referral Associates LLC

   Delaware

Career Development Center, LLC

   Delaware

Cartus Asset Recovery Corporation

   Delaware

Cartus Corporation

   Delaware

Cartus Partner Corporation

   Delaware

CDRE TM LLC

   Delaware

Century 21 Real Estate LLC

   Delaware

CGRN, Inc.

   Delaware

Coldwell Banker LLC

   Delaware

Coldwell Banker Real Estate Services LLC

   Delaware

 

IV-1



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

Coldwell Banker Residential Brokerage LLC

   Delaware

Domus Intermediate Holdings Corp.

   Delaware

Equity Title Messenger Service Holding LLC

   Delaware

ERA Franchise Systems LLC

   Delaware

FedState Strategic Consulting, Incorporated

   Delaware

First California Escrow Corporation

   Delaware

Franchise Settlement Services LLC

   Delaware

FSA Membership Services, LLC

   Delaware

Global Client Solutions LLC

   Delaware

Guardian Holding Company

   Delaware

Gulf South Settlement Services, LLC

   Delaware

Jack Gaughen LLC

   Delaware

Keystone Closing Services LLC

   Delaware

NRT Arizona Commercial LLC

   Delaware

NRT Arizona LLC

   Delaware

NRT Arizona Referral LLC

   Delaware

NRT Columbus LLC

   Delaware

NRT Commercial LLC

   Delaware

NRT Commercial Utah LLC

   Delaware

NRT Development Advisors LLC

   Delaware

NRT Devonshire LLC

   Delaware

NRT Hawaii Referral, LLC

   Delaware

NRT LLC

   Delaware

NRT Mid-Atlantic LLC

   Delaware

NRT Missouri LLC

   Delaware

NRT Missouri Referral Network LLC

   Delaware

NRT New England LLC

   Delaware

NRT New York LLC

   Delaware

NRT Northfork LLC

   Delaware

NRT Philadelphia LLC

   Delaware

NRT Pittsburgh LLC

   Delaware

NRT Referral Network LLC

   Delaware

NRT Relocation LLC

   Delaware

NRT REOExperts LLC

   Delaware

NRT Settlement Services of Missouri LLC

   Delaware

 

IV-2



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

NRT Settlement Services of Texas LLC

   Delaware

NRT Sunshine Inc.

   Delaware

NRT Utah LLC

   Delaware

ONCOR International LLC

   Delaware

Real Estate Referral LLC

   Delaware

Real Estate Referrals LLC

   Delaware

Real Estate Services LLC

   Delaware

Realogy Corporation

   Delaware

Realogy Franchise Group LLC

   Delaware

Realogy Global Services LLC

   Delaware

Realogy Licensing LLC

   Delaware

Realogy Services Group LLC

   Delaware

Realogy Services Venture Partner LLC

   Delaware

Secured Land Transfers LLC

   Delaware

Sotheby’s International Realty Affiliates LLC

   Delaware

Sotheby’s International Realty Licensee LLC

   Delaware

Sotheby’s International Realty Referral Company, LLC

   Delaware

Title Resource Group Affiliates Holdings LLC

   Delaware

Title Resource Group Holdings LLC

   Delaware

Title Resource Group LLC

   Delaware

Title Resource Group Services LLC

   Delaware

Title Resources Incorporated

   Delaware

TRG Services, Escrow, Inc.

   Delaware

World Real Estate Marketing LLC

   Delaware

WREM, Inc.

   Delaware

Referral Network LLC

   Florida

St. Joe Title Services LLC

   Florida

The Sunshine Group (Florida) Ltd. Corp.

   Florida

Coldwell Banker Commercial Pacific Properties LLC

   Hawaii

Coldwell Banker Pacific Properties LLC

   Hawaii

Mid-Atlantic Settlement Services LLC

   Maryland

NRT Insurance Agency, Inc.

   Massachusetts

Referral Associates of New England LLC

   Massachusetts

Sotheby’s International Realty, Inc.

   Michigan

Burnet Realty LLC

   Minnesota

 

IV-3



--------------------------------------------------------------------------------

Grantor

  

Location of Filing Office

Burnet Title Holding LLC

   Minnesota

Burnet Title LLC

   Minnesota

Home Referral Network LLC

   Minnesota

Market Street Settlement Group LLC

   New Hampshire

The Corcoran Group Eastside, Inc.

   New York

The Sunshine Group, Ltd.

   New York

Coldwell Banker Residential Referral Network, Inc.

   Pennsylvania

TRG Settlement Services, LLP

   Pennsylvania

J. W. Riker – Northern R. I., Inc.

   Rhode Island

Lakecrest Title LLC

   Tennessee

Alpha Referral Network LLC

   Texas

American Title Company of Houston

   Texas

ATCOH Holding Company

   Texas

NRT Texas LLC

   Texas

Processing Solutions LLC

   Texas

TAW Holding Inc.

   Texas

Texas American Title Company

   Texas

Waydan Title, Inc.

   Texas

 

i

Coldwell Banker Real Estate, Inc. changed its name to Coldwell Banker Real
Estate Services, Inc. in January 1991 and then dissolved and was replaced by
Coldwell Banker Real Estate Services LLC.

ii

Electronic Realty Associates, Inc.’s assets were purchased by ERA Acquisition
Co. which was formed in January 1996 and then changed its name to ERA Franchise
Systems, Inc. on February 26, 1996. ERA Franchise Systems, Inc. changed its name
to ERA Franchise Systems LLC in July 2007.

iii

ERA Franchise Systems, Inc. changed its name to ERA Franchise Systems LLC in
July 2007. An Affidavit of Name Change was sent to the U.S. Copyright Office for
recordation on January 14, 2010. As of January 13, 2011, a Certificate of
Recordation has not yet been received.

 

IV-4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT*

The undersigned hereby acknowledges receipt of a copy of the Collateral
Agreement, dated as of February 3, 2011 (the “Agreement”), made by the Grantors
parties thereto for the benefit of THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., as collateral agent (the “Collateral Agent”). The undersigned agrees for
the benefit of the Collateral Agent and the Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in the second sentence of
Section 3.02(a) of the Agreement.

 

[NAME OF ISSUER] By:     Name:   Title:   Address for Notices: Fax:  

 

* This consent is necessary only with respect to any Subsidiary the Equity
Interests of which are pledged hereunder but which is not also a Grantor.



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

 

  

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•],

201[•] to the Collateral Agreement dated as of February 3, 2011

(this “Agreement”), among REALOGY CORPORATION (the

“Company”), DOMUS INTERMEDIATE HOLDINGS CORP.

(“Intermediate Holdings”), each Subsidiary Grantor identified

therein and THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A., as collateral agent (in such capacity, the

“Collateral Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Indenture dated as of February 3, 2011 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among the Company, Intermediate Holdings, Holdings, the
Subsidiaries of the Company party thereto as guarantors and The Bank of New York
Mellon Trust Company, N.A., as trustee (in such capacity, the “Trustee”),
pursuant to which the Company has duly authorized the issue of 7.875% Senior
Secured Notes Due 2019 (as further defined in the Indenture, the “Notes”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture or the Collateral Agreement
referred to therein, as applicable.

C. The Company, Intermediate Holdings and each of the Subsidiary Grantors have
entered into the Collateral Agreement in order to induce the Holders to purchase
and otherwise acquire the Notes. Section 7.16 of the Collateral Agreement
provides that additional Subsidiaries of the Company may become Grantors under
the Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Indenture to become a
Grantor under the Collateral Agreement.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Collateral Agreement) of the New Grantor. Each reference to a “Grantor” and
“Guarantor” in the Collateral Agreement shall be deemed to include the New
Grantor. The Collateral Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3. The New Grantor is a [company] duly [incorporated] under the law of
[name of relevant jurisdiction].

SECTION 4. The New Grantor confirms that no Default has occurred or would occur
as a result of the New Grantor becoming a Guarantor or a Grantor under the
Collateral Agreement.

SECTION 5. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 6. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of (i) any and all
Pledged Stock and Pledged Debt Securities now owned by the New Grantor and
(ii) any and all Intellectual Property now owned by the New Grantor and (b) set
forth under its signature hereto, is the true and correct legal name of the New
Grantor and its jurisdiction of organization.

SECTION 7. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 8. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 10. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided

 

2



--------------------------------------------------------------------------------

in Section 15.01 of the Indenture. All communications and notices hereunder to
the New Grantor shall be given to it in care of the Company as provided in
Section 15.01 of the Indenture.

SECTION 11. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Collateral Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR],   by             Name:     Title:     Address:     Legal
Name:     Jurisdiction of Formation:



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent,   by      
      Name:     Title:

 

2



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [•] to the

Collateral Agreement

Collateral of the New Grantor

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interest    Percentage
of Equity
Interests

PLEDGED DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

INTELLECTUAL PROPERTY

[Follow format of Schedule II to the

Collateral Agreement.]



--------------------------------------------------------------------------------

Exhibit II to the

Collateral Agreement

APPLE RIDGE SECURITIZATION DOCUMENTS

Conformed copies of the Transfer and Servicing Agreement, the Purchase
Agreement, the Receivables Purchase Agreement and the Indenture as those terms
are defined in Section 7.19 of this Agreement are included as exhibits to that
certain Sixth Omnibus Amendment, dated June 6, 2007, a copy of which was filed
as Exhibit 10.12 to the Company’s Quarterly Report on Form 10-Q for the period
ended June 30, 2009.